Exhibit 10.1
Execution Version





SIXTH AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF APRIL 24, 2013,
AMONG
LINN ENERGY, LLC,
AS BORROWER,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,
ROYAL BANK OF CANADA,
AS SYNDICATION AGENT,
THE ROYAL BANK OF SCOTLAND PLC, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
CITIBANK, NA AND BARCLAYS BANK PLC,
AS DOCUMENTATION AGENTS
AND
THE LENDERS PARTY HERETO




JOINT BOOK RUNNERS AND JOINT LEAD ARRANGERS
WELLS FARGO SECURITIES, LLC    RBC CAPITAL MARKETS





--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
 
 
 
ARTICLE I Definitions and Accounting Matters
2
 
 
 
Section 1.01
Terms Defined Above
2
Section 1.02
Certain Defined Terms
2
Section 1.03
Types of Loans and Borrowings
29
Section 1.04
Terms Generally
29
Section 1.05
Accounting Terms and Determinations; GAAP
29
 
 
ARTICLE II The Credits
30
 
 
 
Section 2.01
Commitments
30
Section 2.02
Loans and Borrowings
30
Section 2.03
Requests for Borrowings
32
Section 2.04
Interest Elections
32
Section 2.05
Funding of Borrowings
34
Section 2.06
Termination, Reduction and Increase of Aggregate Maximum Credit Amounts
35
Section 2.07
Borrowing Base
37
Section 2.08
Letters of Credit
40
 
 
ARTICLE III Payments of Principal and Interest; Prepayments; Fees
45
 
 
 
Section 3.01
Repayment of Loans
45
Section 3.02
Interest
45
Section 3.03
Alternate Rate of Interest
46
Section 3.04
Prepayments
46
Section 3.05
Fees
48
 
 
ARTICLE IV Payments; Pro Rata Treatment; Sharing of Set-offs.
49
 
 
 
Section 4.01
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
49
Section 4.02
Presumption of Payment by the Borrower
50
Section 4.03
Certain Deductions by the Administrative Agent
51
Section 4.04
Payments and Deductions to a Defaulting Lender
51
 
 
ARTICLE V Increased Costs; Break Funding Payments; Taxes; Illegality
53
 
 
 
Section 5.01
Increased Costs
53
Section 5.02
Break Funding Payments
54
Section 5.03
Taxes
55
Section 5.04
Designation of Different Lending Office; Replacement of Lenders
56
Section 5.05
Illegality
57
 
 
ARTICLE VI Conditions Precedent
58
 
 
 
Section 6.01
Effective Date
58
Section 6.02
Each Credit Event
59


i
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




ARTICLE VII Representations and Warranties
60
 
 
 
Section 7.01
Organization; Powers
60
Section 7.02
Authority; Enforceability
60
Section 7.03
Approvals; No Conflicts
61
Section 7.04
Financial Position; No Material Adverse Effect
61
Section 7.05
Litigation
62
Section 7.06
Environmental Matters
62
Section 7.07
Compliance with the Laws and Agreements; No Defaults
63
Section 7.08
Investment Company Act
63
Section 7.09
Taxes
63
Section 7.10
ERISA
63
Section 7.11
Disclosure; No Material Misstatements
64
Section 7.12
Insurance
65
Section 7.13
Restriction on Liens
65
Section 7.14
Subsidiaries
65
Section 7.15
Location of Business and Offices
65
Section 7.16
Properties; Titles, Etc
65
Section 7.17
Maintenance of Properties
67
Section 7.18
Gas Imbalances, Prepayments
67
Section 7.19
Marketing of Production
67
Section 7.20
Swap Agreements
68
Section 7.21
Use of Loans and Letters of Credit
68
Section 7.22
Solvency
68
Section 7.23
Foreign Corrupt Practices
68
Section 7.24
OFAC
69
 
 
ARTICLE VIII Affirmative Covenants
69
 
 
 
Section 8.01
Financial Statements; Other Information
69
Section 8.02
Notices of Material Events
72
Section 8.03
Existence; Conduct of Business
73
Section 8.04
Payment of Taxes
73
Section 8.05
Operation and Maintenance of Properties
73
Section 8.06
Insurance
74
Section 8.07
Books and Records; Inspection Rights
74
Section 8.08
Compliance with Laws
74
Section 8.09
Environmental Matters
74
Section 8.10
Further Assurances
75
Section 8.11
Reserve Reports
76
Section 8.12
Title Information
77
Section 8.13
Additional Collateral; Additional Guarantors
78
Section 8.14
ERISA Compliance
79
Section 8.15
Marketing Activities
79
Section 8.16
Swap Agreements
79
Section 8.17
Clean Down Period
79
Section 8.18
Unrestricted Subsidiaries
80
Section 8.19
Acquisition Actions
80


ii
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




ARTICLE IX Negative Covenants
80
 
 
 
Section 9.01
Financial Covenants
81
Section 9.02
Debt
81
Section 9.03
Liens
82
Section 9.04
Dividends, Distributions and Redemptions
83
Section 9.05
Investments, Loans and Advances
84
Section 9.06
Nature of Business
86
Section 9.07
Proceeds of Loans
86
Section 9.08
ERISA Compliance
87
Section 9.09
Sale or Discount of Receivables
88
Section 9.10
Mergers, Etc
88
Section 9.11
Sale of Properties
88
Section 9.12
Environmental Matters
90
Section 9.13
Transactions with Affiliates
90
Section 9.14
Negative Pledge Agreements; Dividend Restrictions
90
Section 9.15
Gas Imbalances, Take-or-Pay or Other Prepayments
91
Section 9.16
Swap Agreements
91
Section 9.17
Tax Status as Partnership
94
Section 9.18
Designation and Conversion of Restricted and Unrestricted Subsidiaries; Debt of
Unrestricted Subsidiaries
94
Section 9.19
Excluded Subsidiary
95
 
 
ARTICLE X Events of Default; Remedies
95
 
 
 
Section 10.01
Events of Default
95
Section 10.02
Remedies
97
Section 10.03
Disposition of Proceeds
98
 
 
ARTICLE XI The Administrative Agent
99
 
 
 
Section 11.01
Appointment; Powers
99
Section 11.02
Duties and Obligations of Administrative Agent
99
Section 11.03
Action by Agent
99
Section 11.04
Reliance by Agent
100
Section 11.05
Subagents
100
Section 11.06
Resignation of Agents
101
Section 11.07
Agents and Lenders
101
Section 11.08
No Reliance
101
Section 11.09
Administrative Agent May File Proofs of Claim
102
Section 11.10
Authority of Administrative Agent to Release Collateral and Liens
103
Section 11.11
The Arrangers and the Agents
103
 
 
ARTICLE XII Miscellaneous
103
 
 
 
Section 12.01
Notices
103
Section 12.02
Waivers; Amendments
104
Section 12.03
Expenses, Indemnity; Damage Waiver
106
Section 12.04
Successors and Assigns
109


iii
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




Section 12.05
Survival; Revival; Reinstatement
112
Section 12.06
Counterparts; Integration; Effectiveness
113
Section 12.07
Severability
114
Section 12.08
Right of Setoff
114
Section 12.09
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
114
Section 12.10
Headings
115
Section 12.11
Confidentiality
115
Section 12.12
Interest Rate Limitation
116
Section 12.13
EXCULPATION PROVISIONS
117
Section 12.14
Collateral Matters; Swap Agreements
118
Section 12.15
No Third Party Beneficiaries
118
Section 12.16
USA Patriot Act Notice
118
Section 12.17
No Fiduciary Duty
118
Section 12.18
Flood Insurance Provisions
119
Section 12.19
Amendment and Restatement
119


iv
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




ANNEXES, EXHIBITS AND SCHEDULES
Annex I
List of Maximum Credit Amounts
 
 
Exhibit A
Form of Note
Exhibit B
Form of Compliance Certificate
Exhibit C
Security Instruments
Exhibit D
Form of Assignment and Assumption
Exhibit E
Form of Borrowing Request
Exhibit F
Form of Interest Election Request
Exhibit G
Reserve Report Certificate
Exhibit H-1
Maximum Credit Amount Increase Agreement
Exhibit H-2
Additional Lender Agreement
 
 
Schedule 7.05
Litigation
Schedule 7.14
Subsidiaries and Partnerships
Schedule 7.18
Gas Imbalances
Schedule 7.19
Marketing Contracts
Schedule 7.20
Swap Agreements




v
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




THIS SIXTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 24, 2013, is
among Linn Energy, LLC, a limited liability company duly formed and existing
under the laws of the State of Delaware (the “Borrower”); each of the Lenders
from time to time party hereto; Wells Fargo Bank, N.A. (in its individual
capacity, “Wells Fargo”), as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”); Royal Bank of Canada (in its individual capacity, “RBC”), as
syndication agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Syndication Agent”), and The Royal Bank of
Scotland plc, Credit Agricole Corporate and Investment Bank, Citibank, NA and
Barclays Bank PLC, as documentation agents for the Lenders (in such capacities,
together with their successors in such capacity, the “Documentation Agents”).
R E C I T A L S
A.    The Borrower, BNP Paribas, as predecessor administrative agent (the
“Previous Administrative Agent”), and other financial institutions named and
defined therein as lenders and agents entered into that certain Credit Agreement
dated as of April 13, 2005, as amended by the First Amendment, dated May 3,
2005, the Second Amendment dated August 12, 2005, the Third Amendment dated
October 27, 2005 and the Fourth Amendment dated December 19, 2005.
B.    The Borrower and the Previous Administrative Agent amended and restated
such Credit Agreement and entered into, with other financial institutions named
and defined therein as lenders and agents, that certain Amended and Restated
Credit Agreement dated as of April 7, 2006 as amended by the First Amendment,
dated May 5, 2006.
C.    The Borrower and the Previous Administrative Agent amended and restated
such Amended and Restated Credit Agreement, and entered into, with other
financial institutions named and defined therein as lenders and agents, that
certain Second Amended and Restated Credit Agreement, dated August 1, 2006, as
amended by the First Amendment, dated February 1, 2007, the Second Amendment,
dated June 29, 2007 and the Third Amendment, dated July 13, 2007.
D.    The Borrower and the Previous Administrative Agent amended and restated
such Second Amended and Restated Credit Agreement, and entered into, with other
financial institutions named and defined therein as lenders and agents, that
certain Third Amended and Restated Credit Agreement, dated August 31, 2007, as
amended by the First Amendment, dated November 2, 2007, the Second Amendment,
dated January 31, 2008, the Third Amendment, dated June 16, 2008 and the Fourth
Amendment, dated August 20, 2008.
E.    The Borrower and the Previous Administrative Agent amended and restated
such Third Amended and Restated Credit Agreement, and are parties to that
certain Fourth Amended and Restated Credit Agreement, dated April 28, 2009, as
amended by the First Amendment, dated May 15, 2009, the Second Amendment, dated
April 6, 2010, the Third Amendment, dated June 2, 2010, the Fourth Amendment,
dated October 15, 2010 and the Fifth Amendment, dated February 23, 2011.

1
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




F.    The Borrower and the Previous Administrative Agent amended and restated
such Fourth Amended and Restated Credit Agreement, and entered into that certain
Fifth Amended and Restated Credit Agreement, dated May 2, 2011, as amended by
that certain First Amendment dated as of February 29, 2012, the Resignation,
Consent and Appointment Agreement and Amendment Agreement dated as of April 20,
2012, that certain Second Amendment dated as of May 10, 2012, that certain Third
Amendment dated as of July 25, 2012, that certain Fourth Amendment dated as of
September 28, 2012, and that certain Fifth Amendment dated as of February 20,
2013 and pursuant to that certain Resignation, Consent and Appointment Agreement
and Amendment Agreement dated as of April 20, 2012, pursuant to which the
Previous Administrative Agent resigned as administrative agent and Wells Fargo
was appointed and agreed to become successor administrative agent, pursuant to
which such lenders provided certain loans to and extensions of credit on behalf
of the Borrower (as heretofore amended, modified or supplemented, the “Existing
Credit Agreement”).
G.    The Borrower has requested, and the Lenders have agreed, to amend and
restate the Existing Credit Agreement, subject to the terms and conditions of
this Agreement.
H.    Now, therefore, in consideration of the mutual covenants and agreements
herein contained and of the loans, extensions of credit and commitments
hereinafter referred to, the parties hereto agree as follows:
ARTICLE I
Definitions and Accounting Matters
Section 1.01    Terms Defined Above. As used in this Agreement, each term
defined above has the meaning indicated above.
Section 1.02    Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquisition” means the direct or indirect acquisition of all of the issued and
outstanding Equity Interests of Berry by the Borrower and any Excluded
Subsidiary pursuant to the Acquisition Documents.
“Acquisition Documents” means (a) that certain Agreement and Plan of Merger by
and among Berry, Bacchus Holdco, Inc., Bacchus Merger Sub, Inc., the Excluded
Subsidiary, Linn Acquisition Company, LLC and the Borrower, dated as of February
20, 2013, (b) that certain Contribution Agreement by and between the Excluded
Subsidiary and the Borrower dated as of February 20, 2013 and (c) all bills of
sale, assignments, agreements, instruments and documents executed and delivered
in connection therewith, as amended.
“Acquisition Swap Agreement” has the meaning assigned such term in Section
9.16(b).
“Act” has the meaning assigned to such term in Section 12.16.

2
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




“Additional Lender” has the meaning assigned to such term in Section 2.06(c)(i).


“Additional Lender Agreement” has the meaning assigned to such term in Section
2.06(c)(ii)(F).


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Loans” has the meaning assigned such term in Section 5.05.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“‘Affiliate Services’ means the provision by the Borrower or any of its
Subsidiaries to the Excluded Subsidiary of, and/or the procurement and payment
by the Borrower or any of its Subsidiaries on behalf of the Excluded Subsidiary
for, the following:


(a)    legal, accounting, tax advisory, financial advisory, engineering and
other professional or advisory services;


(b)    administrative and management services;


(c)    costs, fees and expenses incurred in connection with any public offering
of Equity Interests in the Excluded Subsidiary, or incurred as a result of the
Excluded Subsidiary being a publicly traded Person;


(d)    cash management services, including treasury services, and the
procurement of and payment for any insurance covering the Excluded Subsidiary;


(e)    payment of usual and customary costs, fees and expenses of officers and
directors, and provision of officers’ and directors’ indemnification and
insurance in the ordinary course of business to the extent permitted by law;


(f)    indemnification for any costs, fees, expenses, damages or liabilities
(other than liabilities for income Taxes) arising from (i) the ownership by the
Excluded Subsidiary of Equity Interests in the Borrower or (ii) the Excluded
Subsidiary carrying out its activities as described in the Registration
Statement on Form S-1 of the Excluded Subsidiary and the Borrower filed with the
SEC on June 25, 2012, including all exhibits filed therewith, and any subsequent
amendments filed thereto and subsequent exhibits filed therewith prior to
September 28, 2012; and
(g)    payment of all costs, fees, expenses (including reasonable legal fees)
and Investments made by or in the Excluded Subsidiary in order to consummate the
Acquisition.


“Agent” means the Administrative Agent, the Syndication Agents, any
Documentation Agent or any combination of them as the context requires.

3
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




“Aggregate Exposure” means, as of any Test Date, the sum of all Exposures with
respect to all Acquisition Swap Agreements.
“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced, increased or terminated
pursuant to Section 2.06.


“Aggregate Maximum Tier I Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts of the Tier I Lenders, as the same may be reduced,
increased or terminated pursuant to Section 2.06.


“‘Agreement’ means this Sixth Amended and Restated Credit Agreement, as the same
may from time to time be further amended, modified, supplemented or restated.


“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%, and (c) the LIBO Rate for a three-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%, provided that, in the context of
this definition of Alternate Base Rate and for the avoidance of doubt, the LIBO
Rate for any day shall be based on the rate as quoted at approximately 11:00
a.m. London time on such day to the Administrative Agent’s London office for
dollar deposits of $5,000,000 having a three-month maturity. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBO Rate, respectively.
“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Borrowing Base Utilization Grid below based
upon the Borrowing Base Utilization Percentage then in effect:
Borrowing Base Utilization Percentage
Eurodollar Loans
ABR Loans
Commitment Fee Rate
Less than or equal to 30%
1.500%
0.500%
0.375%
Greater than 30% and less than or equal to 60%
1.750%
0.750%
0.375%
Greater than 60% and less than or equal to 75%
2.000%
1.000%
0.500%
Greater than 75% and less than or equal to 90%
2.250%
1.250%
0.500%




4
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




Greater than 90%
2.500%
1.500%
0.500%

Each change in the Applicable Margin or the Commitment Fee Rate shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change,
provided, however, that if at any time the Borrower fails to deliver a Reserve
Report pursuant to Section 8.11(a), then until such time as a Reserve Report is
delivered the “Applicable Margin” and “Commitment Fee Rate” means the rate per
annum set forth on the grid when the Borrowing Base Utilization Percentage is at
its highest level.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Maximum Credit Amounts represented by such Lender’s
Maximum Credit Amount at such time; provided that, at any time a Defaulting
Lender shall exist, “Applicable Percentage” shall mean the percentage of the
Aggregate Maximum Credit Amounts (disregarding any Defaulting Lenders’ Maximum
Credit Amounts at such time, but subject to Section 4.04(c)(iii)(A)) represented
by such Lender’s Maximum Credit Amount at such time. The Applicable Percentages
of the Lenders as of the Effective Date are set forth on Annex I.
“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and
(b) any other Person whose long term senior unsecured debt rating is A-/A3 by
S&P or Moody’s (or their equivalent) or higher at the time such Person enters
into a Swap Agreement with the Borrower or any of its Subsidiaries.
“Approved Fund” means, with respect to any Lender that is an investment fund,
any other investment fund that invests in commercial loans and that is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.
“Arrangers” means Wells Fargo Securities, LLC and RBC Capital Markets, in their
capacities as joint lead arrangers and joint book runners hereunder.
“Assignee” means the Person identified as such in an Assignment and Assumption.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit D or any other form approved by the Administrative Agent.
“Available Cash” means, with respect to any fiscal quarter ending prior to the
Termination Date:
(a)    the sum of (i) all cash and cash equivalents of the Borrower and each
Subsidiary on hand at the end of such fiscal quarter; and (ii) all additional
cash and cash equivalents of the Borrower and each Subsidiary on hand on the
date of determination of Available Cash for such

5
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




fiscal quarter resulting from working capital borrowings made subsequent to the
end of such fiscal quarter, less
(b)    the amount of any cash reserves established by the board of directors of
the Borrower to (i) provide for the proper conduct of the business of the
Borrower and each Subsidiary (including reserves for future capital expenditures
including drilling and acquisitions and for anticipated future credit needs of
the Borrower and each Subsidiary), (ii) comply with applicable law or any loan
agreement, security agreement, mortgage, debt instrument or other agreement or
obligation to which the Borrower or any Subsidiary is a party or by which it is
bound or its assets are subject or (iii) provide funds for distributions with
respect to any one or more of the next four fiscal quarters;
provided that disbursements made by the Borrower or any Subsidiary or cash
reserves established, increased or reduced after the end of such fiscal quarter
but on or before the date of determination of Available Cash with respect to
such fiscal quarter shall be deemed to have been made, established, increased or
reduced, for purposes of determining Available Cash, within such fiscal quarter
if the board of directors so determines.
“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.
“Bank Price Deck” means the Administrative Agent’s forward curve for oil,
natural gas and other Hydrocarbons as of the most recent Proposed Borrowing Base
Notice.
“Berry” means Berry Petroleum Company, a Delaware corporation (which shall be
converted to a limited liability company on or prior to the date of the
Acquisition).
“Berry Refinancing Debt” means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or proceeds of which are used to retire for
value, in whole or in part the Berry Senior Debt; provided that (a) such new
Debt is in an aggregate principal amount not in excess of the sum of (i) the
then outstanding principal amount of the Berry Senior Debt and (ii) an amount
necessary to pay any fees, expenses, accrued but unpaid interest and premiums
related to such exchange or refinancing plus any original issue discount
associated with such new Debt; (b) such new Debt has a stated maturity no
earlier than the day 365 days after the Maturity Date; and (c) such new Debt
(and any guarantees thereof) is subordinated in right of payment to the
Indebtedness (or, if applicable, the Guaranty Agreement) to at least the same
extent as the Berry Senior Debt or is otherwise subordinated on terms reasonably
satisfactory to the Administrative Agent.
“Berry Revolver” means the senior secured revolving credit facility and all
other documents of Berry entered into in accordance with that certain Credit
Agreement dated as of November 15, 2010 among Berry, Wells Fargo Bank, N.A., as
administrative agent and the other agents and lenders thereunder.
“Berry Senior Debt” means Berry’s (a) $450,000,000 10-1/4% Senior Notes due
2014, (b) $300,000,000 6-3/4% Senior Notes due 2020, and (c) $600,000,000 6-3/8
Senior Notes due 2022.

6
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 2.07(e), Section 2.07(f), Section 8.12(c) or Section
9.11(d).
“Borrowing Base Deficiency” occurs if at any time the total Revolving Credit
Exposures exceeds the Borrowing Base then in effect.
“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
lesser of (a) the Aggregate Maximum Credit Amount in effect on such day or (b)
the Borrowing Base in effect on such day.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 in substantially the form of Exhibit E.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market.
“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP (as GAAP was in effect on
December 31, 2010), recorded as capital leases on the balance sheet of the
Person liable (whether contingent or otherwise) for the payment of rent
thereunder.
“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Restricted
Subsidiaries.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or “group” (within the
meaning of Rule 13d-5 of the Securities Exchange Act of 1934 and the rules of
the SEC thereunder as in effect on the date hereof) other than the Excluded
Subsidiary, of Equity Interests representing more than forty percent (40.0%) of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Borrower, (b) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated, (c) any “change in control” (or other
similar event, howsoever designated) shall occur under (and not be waived in
accordance with) any of the Senior Notes or (d) the

7
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or “group” (within the meaning of Rule 13d-5 of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
date hereof), other than the Borrower or any Guarantor, of Equity Interests
representing more than forty percent (40.0%) of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the Excluded
Subsidiary.
“Change in Law” means the occurrence, (a) after the date of this Agreement, of
any of the following: (i) the adoption of any law, rule or regulation by any
Governmental Authority, (ii) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement, (iii) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 5.01(a)(i), by any lending office of such Lender or by
such Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement and (b)
regardless of the date enacted, any of the following: (i) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States Regulatory Authorities, in each case pursuant to
Basel III or (ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith.
“Clean Down Period” has the meaning assigned such term in Section 8.17.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.
“Collateral Coverage Ratio” means the ratio of (a) the PV-10 of Proved Reserves
of the Mortgaged Properties, as evaluated in the Reserve Report most recently
delivered pursuant to Section 8.11(a) to (b) the lesser of (i) the Borrowing
Base then in effect (or if a Borrowing Base Deficiency shall then exist, the
outstanding principal amount of all Loans and LC Exposure outstanding at such
time) and (ii) the Aggregate Maximum Credit Amounts.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
modified from time to time pursuant to Section 2.06 and (b) modified from time
to time pursuant to assignments by or to such Lender pursuant to Section
12.04(b). The amount representing each Lender’s Commitment shall at any time be
the lesser of such Lender’s Maximum Credit Amount and such Lender’s Applicable
Percentage of the then effective Borrowing Base.
“Commitment Fee Rate” has the meaning assigned such term in the definition of
Applicable Margin.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Restricted Subsidiaries, for any period, the aggregate of the net
income (or loss) of the Borrower

8
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




and the Consolidated Restricted Subsidiaries after allowances for taxes for such
period determined on a consolidated basis in accordance with GAAP; provided that
there shall be excluded from such net income (to the extent otherwise included
therein) the following (without duplication): (a) the net income of any Person
in which the Borrower or a Consolidated Restricted Subsidiary has an interest
(which interest does not cause the net income of such other Person to be
consolidated with the net income of the Borrower and the Consolidated Restricted
Subsidiaries in accordance with GAAP), except to the extent of the amount of
dividends or distributions actually paid in cash during such period by such
other Person to the Borrower or to a Consolidated Restricted Subsidiary, as the
case may be; (b) the net income (but not loss) during such period of any
Consolidated Restricted Subsidiary to the extent that the declaration or payment
of dividends or similar distributions or transfers or loans by that Consolidated
Restricted Subsidiary is not at the time permitted by operation of the terms of
its charter or any agreement, instrument or Governmental Requirement applicable
to such Consolidated Restricted Subsidiary or is otherwise restricted or
prohibited, in each case determined in accordance with GAAP; (c) any
extraordinary gains or losses during such period; (d) non-cash gains, losses or
adjustments under FASB Statement No. 133 as a result of changes in the fair
market value of derivatives; (e) any gains or losses attributable to writeups or
writedowns of assets, including ceiling test writedowns; and (f) non-cash
share-based payments under FASB Statement No. 123R; and provided further that if
the Borrower or any Consolidated Restricted Subsidiary shall acquire or dispose
of any Property during such period or a Subsidiary shall be redesignated as
either an Unrestricted Subsidiary or a Restricted Subsidiary, then Consolidated
Net Income shall be calculated after giving pro forma effect to such
acquisition, disposition or redesignation, as if such acquisition, disposition
or redesignation had occurred on the first day of such period.
“Consolidated Restricted Subsidiary” means any Restricted Subsidiary that is a
Consolidated Subsidiary.
“Consolidated Subsidiary” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which are
(or should be) consolidated with the financial statements of the Borrower in
accordance with GAAP.
“Consolidated Unrestricted Subsidiary” means any Unrestricted Subsidiary that is
a Consolidated Subsidiary.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 15% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person will be deemed to “control” such other Person.
“Controlling” and “Controlled” have meanings correlative thereto.
“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable, accrued expenses, liabilities or other obligations of such

9
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




Person, in each such case to pay the deferred purchase price of Property or
services (other than (i) accrued pension costs and other employee benefit and
compensation obligations arising in the ordinary course of business and (ii)
accounts payable incurred in the ordinary course of business which are either
(A) not overdue by more than 60 days or (B) being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP); (d) all obligations under Capital Leases; (e) all
obligations under Synthetic Leases; (f) all Debt (as defined in the other
clauses of this definition) of others secured by (or for which the holder of
such Debt has an existing right, contingent or otherwise, to be secured by) a
Lien on any Property of such Person, whether or not such Debt is assumed by such
Person, provided that the amount of Debt for purposes of this clause (f) shall
be an amount equal to the lesser of the unpaid amount of such Debt and the fair
market value of the encumbered Property; (g) all Debt (as defined in the other
clauses of this definition) of others guaranteed by such Person or with respect
to which such Person otherwise assures a creditor against loss of the Debt
(howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt of others; (i) obligations to deliver commodities, goods or
services, including, without limitation, Hydrocarbons, in consideration of one
or more advance payments, other than gas balancing arrangements in the ordinary
course of business (but only to the extent of such advance payments); (j)
obligations under “take or pay” or similar agreements (other than obligations
under firm transportation or drilling contracts); (k) any Debt of a partnership
for which such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability; (l)
Disqualified Capital Stock of such Person; and (m) the undischarged balance of
any production payment created by such Person or for the creation of which such
Person directly or indirectly received payment. The Debt of any Person shall
include all obligations of such Person of the character described above to the
extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit within three (3) Business Days of the date
required to be funded by it hereunder, unless with respect to the Loans, the
non-funding thereof is the subject of a good faith dispute, (b) notified the
Borrower, the Administrative Agent, the Issuing Bank or any Lender in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement, unless the reason
such Lender is not complying with such obligations is due to a good faith
dispute with regard to such obligations, (c) failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), (d)
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three (3) Business Days
of the date when

10
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




due, unless such failure to pay is the subject of a good faith dispute, or (e)
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or, other than by way of an
Undisclosed Administration, has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment, provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in such Lender or parent company thereof by a Governmental Authority or agency
thereof so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United Sates or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority or agency thereof) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.
“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.
“Distribution Borrowing” means that portion of any Borrowing the proceeds of
which are used to make any Restricted Payment constituting a distribution to
members of the Borrower made in accordance with Section 9.04(a)(iii).
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of the United States of America or any state thereof or the District of
Columbia.
“EBITDA” means, for any period, (a) Consolidated Net Income for such period plus
(b) the following expenses or charges to the extent deducted from Consolidated
Net Income in such period: Interest Expense, income or franchise taxes,
depreciation, depletion, amortization and other similar charges, minus (c) all
noncash income added to Consolidated Net Income.
“EDGAR” means the Electronic Data Gathering Analysis and Retrieval system
operated by the SEC.
“Effective Date” means the date on which the conditions specified in Section
6.01 are satisfied (or waived in accordance with Section 12.02).
“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).

11
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health and safety (to the extent relating to exposure to Hazardous
Materials), the environment or the preservation or reclamation of natural
resources, in effect in any and all jurisdictions in which the Borrower or any
Restricted Subsidiary is conducting or at any time has conducted business, or
where any Property of the Borrower or any Subsidiary is located, including
without limitation, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean
Air Act, as amended, the Comprehensive Environmental, Response, Compensation,
and Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, and Hazardous Materials Transportation Act, as amended. The term “oil”
shall have the meaning specified in OPA, the terms “hazardous substance” and
“release” (or “threatened release”) have the meanings specified in CERCLA, the
terms “solid waste” and “disposal” (or “disposed”) have the meanings specified
in RCRA and the term “oil and gas waste” shall mean those waste that are
excluded from the definition of “hazardous waste” pursuant to 40 C.F.R. Section
261.4(b)(5) (“Section 261.4(b)(5)”); provided, however, that (a) in the event
either OPA, CERCLA, RCRA or Section 261.4(b)(5) is amended so as to broaden the
meaning of any term defined thereby, such broader meaning shall apply subsequent
to the effective date of such amendment and (b) to the extent the laws of the
state or other jurisdiction in which any Property of the Borrower or any
Subsidiary is located establish a meaning for “oil,” “hazardous substance,”
“release,” “solid waste,” “disposal” or “oil and gas waste” which is broader
than that specified in either OPA, CERCLA, RCRA or Section 261.4(b)(5), such
broader meaning shall apply.
“Environmental Permit” means any permit, registration, license, approval,
consent, exemption, variance, or other authorization of a Governmental Authority
required under or issued pursuant to applicable Environmental Laws.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.
“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or any of its Subsidiaries would be deemed to
be a “single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.
“ERISA Event” means (a) a reportable event described in section 4043 of ERISA
and the regulations issued thereunder, (b) the withdrawal of the Borrower or any
of its Subsidiaries or any ERISA Affiliate from a Plan during a plan year in
which it was a “substantial employer” as defined in section 4001(a)(2) of ERISA,
(c) the filing of a notice of intent to terminate a Plan or the treatment of a
Plan amendment as a termination under section 4041 of ERISA, (d) the

12
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




institution of proceedings to terminate a Plan by the PBGC, (e) receipt by the
Borrower or any of its Subsidiaries or any ERISA Affiliate of a notice of
withdrawal liability pursuant to section 4202 of ERISA with respect to any
Multiemployer Plan, (f) the failure of a Plan to meet the minimum funding
standards under section 412 of the Code or section 302(c) of ERISA (determined
without regard to section 412(c) of the Code or section 303(c) of ERISA), (g)
the failure of a Plan to satisfy the requirements of section 401(a)(29) of the
Code, section 436 of the Code or section 206(g) of ERISA or (h) any other event
or condition which might constitute grounds under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.
“Event of Default” has the meaning assigned such term in Section 10.01.
“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties each of which
is in respect of obligations that are not more than 60 days delinquent or which
are being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (d) contractual Liens
which arise in the ordinary course of business under operating agreements, joint
venture agreements, oil and gas partnership agreements, oil and gas leases,
farm-out agreements, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not more than 60 days delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP, provided that any such Lien referred to in this clause
does not materially impair the use of the Property covered by such Lien for the
purposes for which such Property is held by the Borrower or any of its
Restricted Subsidiaries or materially impair the value of material Property
subject thereto; (e) Liens arising solely by virtue of any statutory or common
law provision relating to banker’s liens, rights of set-off or similar rights
and remedies and burdening only deposit accounts or other funds maintained with
a creditor depository institution, provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board and

13
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




no such deposit account is intended by the Borrower or any of its Restricted
Subsidiaries to provide collateral to the depository institution; (f) easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any Property of the Borrower or any of its Restricted
Subsidiaries for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or timber, and other like purposes, or for the joint or common
use of real estate, zoning restrictions, rights of way, facilities and
equipment, that do not secure any monetary obligations and which in the
aggregate do not materially impair the use of such Property for the purposes of
which such Property is held by the Borrower or any of its Restricted
Subsidiaries or materially impair the value of any material Property subject
thereto; (g) Liens on cash or securities pledged to secure performance of
tenders, surety and appeal bonds, government contracts, performance and return
of money bonds, bids, trade contracts, leases, statutory obligations, regulatory
obligations and other obligations of a like nature incurred in the ordinary
course of business; (h) judgment and attachment Liens on any Property, including
Oil and Gas Property, not giving rise to an Event of Default; (i) Liens pursuant
to merger agreements, stock purchase agreements, asset sale agreements and
similar agreements (1) limiting the transfer of properties and assets pending
consummation of the subject transaction or (2) in respect of earnest money
deposits, good faith deposits, purchase price adjustment escrows and similar
deposits and escrow arrangements made or established thereunder and (j) Liens
arising from precautionary Uniform Commercial Code financing statement filings
entered into by the Borrower and the Restricted Subsidiaries covering Property
under true leases entered into in the ordinary course of business; provided,
further no intention to subordinate the first priority Lien granted in favor of
the Administrative Agent and the Lenders is to be hereby implied or expressed by
the permitted existence of such Excepted Liens.
“Excluded Subsidiary” means LinnCo, LLC, a Delaware limited liability company,
and any of its Subsidiaries.


“Excluded Swap Obligation” means, with respect to the Borrower or any Guarantor,
(a) as it relates to all or a portion of any guarantee of the Borrower or such
Guarantor, any Swap Obligation if, and to the extent that, such Swap Obligation
(or any guarantee in respect thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of the Borrower’s or such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder at the time the guarantee of the
Borrower or such Guarantor becomes effective with respect to such Swap
Obligation or (b) as it relates to all or a portion of the grant by the Borrower
or such Guarantor of a security interest, any Swap Obligation if, and to the
extent that, such Swap Obligation (or such security interest in respect thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of the Borrower’s or such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of the Borrower or such Guarantor
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee or security interest is or becomes illegal.



14
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America or such other jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower or any Guarantor is located, (c) in the case of a Foreign Lender any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office), unless such Foreign Lender (or its assignor, if any) was
entitled at the time of designation of a new lending office (or assignment) to
receive additional amounts with respect to such withholding tax pursuant to
Section 5.03(a) or Section 5.03(c), (d) any resulting withholding Tax from a
Lender’s failure to comply with Section 5.03(e) and (e) any Taxes imposed on any
“withholdable payment” payable to such recipient as a result of the failure of
such recipient to satisfy the applicable requirements set forth in FATCA.
“Exemption Period” means any period during which the notional amounts of Swap
Agreements in respect of interest rates (when aggregated with all other Swap
Agreements of the Borrower and its Subsidiaries then in effect effectively
converting interest rates from floating to fixed) exceed 100% of the then
outstanding principal amount of the Borrower’s Debt for borrowed money which
bears interest at a floating rate as a result of the Borrower’s repayment of
Loans with the proceeds of any sale or issuance of Equity Interests or the
proceeds of any Debt permitted to be incurred under this Agreement; provided,
that such period occurs between (a) the date on which the Borrower or a
Subsidiary signs a definitive acquisition agreement for any acquisition of
Property or Equity Interests of any Person not prohibited by this Agreement and
(b) the earliest of (i) the date such acquisition is consummated, (ii) the date
such acquisition is terminated and (iii) 90 days after such definitive
acquisition agreement was executed (or such longer period as to which the
Administrative Agent may agree).
“Existing Credit Agreement” has the meaning assigned to such term in Recital E.
“Existing Senior Notes” means, collectively, (a) the $255,927,000 9-7/8% Senior
Notes due 2018, (b) the $250,000,000 11-3/4% Senior Notes due 2017, (c) the
$1,300,000,000 8-5/8% Senior Notes due 2020, (d) the $1,000,000,000 7-3/4%
Senior Notes due 2021, (e) the $750,000,000 6-1/2% Senior Notes due 2019 and (f)
the $1,800,000,000 6-1/4% Senior Notes due 2019.
“Exposure” means, with respect to any Acquisition Swap Agreement as of any Test
Date, the amount (expressed as a positive) that would be owed by the Borrower or
its Subsidiaries to the applicable counterparty or the amount (expressed as a
negative) that would be owed to the Borrower or its Subsidiaries by the
applicable counterparty, in each case under such Acquisition Swap Agreement on
the immediately preceding Test Date, assuming that a settlement date under such
Acquisition Swap Agreement had occurred on such immediately preceding Test Date.
“Facility Amount” means $4,000,000,000.

15
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




“FATCA” means sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any amendment or successor provisions that are substantively
identical and which do not impose criteria that are materially more onerous than
those contained in such sections, and any regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received from three Federal funds
brokers of recognized standing selected by the Administrative Agent.
“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references to a Financial Officer herein means a
Financial Officer of the Borrower.
“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Restricted Subsidiaries referred to in Section
7.04(a).
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.
“Funded Debt” means any Debt of the type described in clause (a), (e), (i) or
(m) of the definition thereof other than Loans.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower or any of its Subsidiaries, any of their Properties, any Agent, any
Issuing Bank or any Lender.
“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

16
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




“Guarantors” means the Subsidiaries of the Borrower listed on Part I of
Schedule 7.14 and each other Material Domestic Subsidiary or other Domestic
Subsidiary that guarantees the Indebtedness pursuant to Section 8.13(b).
“Guaranty Agreement” means the Guaranty and Pledge Agreement executed by the
Guarantors on the date hereof unconditionally guarantying on a joint and several
basis, payment of the Indebtedness, as the same may be amended, modified or
supplemented from time to time.
“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law and including, without
limitation: (a) any chemical, compound, material, product, byproduct, substance
or waste defined as or included in the definition or meaning of “hazardous
substance,” “hazardous material,” “hazardous waste,” “solid waste,” “toxic
waste,” “extremely hazardous substance,” “toxic substance,” “contaminant,”
“pollutant,” or words of similar meaning or import found in any applicable
Environmental Law; (b) petroleum hydrocarbons, petroleum products, petroleum
substances, natural gas, oil, oil and gas waste, crude oil, and any components,
fractions, or derivatives thereof; and (c) radioactive materials, asbestos
containing materials, polychlorinated biphenyls, or radon.
“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.
“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.
“Increasing Lender” has the meaning assigned to such term in Section
2.06(c)(ii)(G).


“Indebtedness” means, without duplication, any and all amounts owing or to be
owing by the Borrower or any Guarantor (whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising): (a) to the Administrative Agent, any Issuing
Bank or any Lender under any Loan Document; and all renewals, extensions and/or
rearrangements of any of the above and (b) to any Secured Hedge Provider under
any Secured Swap Agreement; provided that, Excluded Swap Obligations shall not
be Indebtedness of the Borrower or any Guarantor that is not a Qualified ECP
Guarantor.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning assigned such term in Section 12.03(b).

17
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




“Information” has the meaning assigned such term in Section 12.11.
“Initial Reserve Report” means that certain Reserve Report by DeGolyer and
MacNaughton with respect to Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries, as of December 31, 2012.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04 in substantially the form
of Exhibit F.
“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate gross interest expense of the Borrower and the
Consolidated Restricted Subsidiaries for such period, including (a) to the
extent included in interest expense under GAAP, unless otherwise provided in
(iii) below: (i) amortization of debt discount, (ii) capitalized interest and
(iii) the portion of any payments or accruals under Capital Leases allocable to
interest expense, plus the portion of any payments or accruals under Synthetic
Leases allocable to interest expense whether or not the same constitutes
interest expense under GAAP and (b) cash dividend payments by the Borrower in
respect of any Disqualified Capital Stock; but excluding non-cash gains, losses
or adjustments under FASB Statement No. 133 as a result of changes in the fair
market value of derivatives.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“Interim Redetermination” has the meaning assigned such term in Section 2.07(b).
“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person; (b) the making of any advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business);
or (c) the entering into of any guarantee of, or other contingent obligation
(including the deposit of any Equity Interests to be sold) with respect to, Debt
of any other Person, provided that, the amount of the Investment represented by
such guarantee or contingent

18
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




obligation shall be the lesser of the amount of the Debt that is the subject of
such guarantee or contingent obligation and the maximum stated amount of such
guarantee or contingent obligation.
“Issuing Bank” means each of Wells Fargo and any other Lender agreeing to act as
an Issuing Bank, in its capacity as an issuer of Letters of Credit hereunder,
and its successors in such capacity as provided in Section 2.08(i). Any Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.
“LC Commitment” at any time means Fifty Million Dollars ($50,000,000).
“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“Lenders” means the Persons listed on Annex I, and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with any Issuing
Bank relating to any Letter of Credit issued by such Issuing Bank.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the greater of (i) 0.0% and (ii) the rate appearing on Reuters Screen
LIBOR01 Page as of 11:00 a.m., London time, two Business Days prior to the
beginning of such Interest Period as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate does
not appear on such page (or otherwise on such screen), the “LIBO Rate” shall be
determined by reference to such other comparable publicly available service for
displaying Eurodollar rates as may be selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered dollar deposits at or about 11:00 A.M., London
time, two Business Days prior to the beginning of such Interest Period in the
interbank Eurodollar market where its Eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law,

19
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




statute or contract, and whether such obligation or claim is fixed or
contingent, and including but not limited to (a) the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes
or (b) production payments and the like payable out of Oil and Gas Properties.
The term “Lien” shall include easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations. For the purposes of this
Agreement, the Borrower and its Restricted Subsidiaries shall be deemed to be
the owner of any Property which they have acquired or hold subject to a
conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.
“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit and the Security Instruments.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Majority Lenders” means, at any time while no Loans or LC Exposure are
outstanding, Lenders having more than fifty percent (50.0%) of the Aggregate
Maximum Credit Amounts; and at any time while any Loans or LC Exposure are
outstanding, Lenders holding more than fifty percent (50.0%) of the outstanding
aggregate principal amount of the Loans and participation interests in Letters
of Credit (without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c)); provided that the Maximum Credit Amount and the
outstanding principal amount of the Loans of, and the participation interests in
Letters of Credit held by, each Defaulting Lender (if any) shall be excluded
from the determination of Majority Lenders to the extent set forth in Section
4.04(c)(ii).
“Majority Tier I Lenders” means, at any time while no Loans or LC Exposure are
outstanding, Tier I Lenders having more than fifty percent (50.0%) of the
Aggregate Maximum Tier I Credit Amounts; and at any time while any Loans or LC
Exposure is outstanding, Tier I Lenders holding more than fifty percent (50.0%)
of the outstanding aggregate principal amount of the Loans and participation
interests in Letters of Credit (without regard to any sale by a Tier I Lender of
a participation in any Loan under Section 12.04(c)) held by the Tier I Lenders;
provided that the Maximum Credit Amount and the outstanding principal amount of
the Loans of, and the participation interests in Letters of Credit held by, each
Defaulting Lender (if any) shall be excluded from the determination of Majority
Tier I Lenders to the extent set forth in Section 4.04(c)(ii).
“Managers” means the members of the board of managers or board of directors
(however designated from time to time) of the Borrower as constituted from time
to time.
“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property or financial condition
of the Borrower and the Guarantors taken as a whole, (b) the ability of the
Borrower and the Guarantors, taken as a whole, to perform their obligations
under the Loan Documents, (c) the validity or enforceability of any Loan
Document or (d) the rights and remedies of the Administrative Agent, any Issuing
Bank or any Lender under the Loan Documents.

20
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




“Material Domestic Subsidiary” means, as of any date, any Domestic Subsidiary
that (a) is a Wholly-Owned Subsidiary and (b) together with its Subsidiaries,
owns Property having a fair market value of $50,000,000 or more, but excluding
(i) the value of the Equity Interests such Domestic Subsidiary owns in any other
Domestic Subsidiaries and (ii) intercompany debt owed to such Domestic
Subsidiary from any other Domestic Subsidiary or the Borrower.
“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
the Borrower and the Guarantors in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any of the Guarantors in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Guarantor would be
required to pay if such Swap Agreement were terminated at such time.
“Maturity Date” means April 6, 2018.
“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I (as such Annex I may be amended from time to time
in connection with any modification to any Maximum Credit Amount or Aggregate
Maximum Credit Amounts pursuant to this Agreement) under the caption “Maximum
Credit Amounts”, as the same may be (a) reduced or terminated from time to time
in connection with a reduction or termination of the Aggregate Maximum Credit
Amounts pursuant to Section 2.06(b), (b) increased from time to time in
connection with an increase of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(c) or (c) modified from time to time pursuant to any assignment
permitted by Section 12.04(b).


“Maximum Credit Amount Increase Agreement” has the meaning assigned to such term
in Section 2.06(c)(ii)(E).”


“Minimum Availability Amount” means an amount equal to the greater of (a)
$200,000,000 and (b) if the Aggregate Exposure is a positive number as of the
most recent Test Date, 200% of such Aggregate Exposure.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.
“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens created under the terms of the Security
Instruments.
“Multiemployer Plan” means a multiemployer plan as defined in section 3(37) or
4001 (a)(3) of ERISA to which any Borrower or any Subsidiary or any ERISA
Affiliate is making or accruing an obligation to make contributions, or has
within the six calendar years preceding the date hereof, made or accrued an
obligation to make contributions.
“Net Cash Proceeds” means in connection with any issuance of any Funded Debt,
the cash proceeds received from such issuance net of attorneys’ fees, investment
banking fees,

21
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.
“New Borrowing Base Notice” has the meaning assigned such term in Section
2.07(d).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Recourse Debt” means any Debt of any Unrestricted Subsidiary, in each case
in respect of which: (a) the holder or holders thereof (i) shall have recourse
only to, and shall have the right to require the obligations of such
Unrestricted Subsidiary to be performed, satisfied, and paid only out of, the
Property of such Unrestricted Subsidiary and/or one or more of its Subsidiaries
(but only to the extent that such Subsidiaries are Unrestricted Subsidiaries)
and/or any other Person (other than Borrower and/or any Restricted Subsidiary)
and (ii) shall have no direct or indirect recourse (including by way of
guaranty, support or indemnity) to the Borrower or any Restricted Subsidiary or
to any of the Property of Borrower or any Restricted Subsidiary, whether for
principal, interest, fees, expenses or otherwise; and (b) the terms and
conditions relating to the non-recourse nature of such Debt are in form and
substance reasonably acceptable to the Administrative Agent.
“Notes” means the promissory notes of the Borrower described in Section 2.02(e)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings,

22
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




machinery and parts, engines, boilers, meters, apparatus, equipment, appliances,
tools, implements, cables, wires, towers, casing, tubing and rods, surface
leases, rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.
“Participant” has the meaning set forth in Section 12.04(c)(i).
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Participant Register” has the meaning set forth in Section 12.04(c)(i).
“Permitted Refinancing Debt” means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or proceeds of which are used to extend, renew,
replace, defease, discharge, refund, refinance, or otherwise retire for value,
in whole or in part, any other Debt or any Permitted Refinancing Debt
theretofore incurred (for purposes of this definition, as applicable, the
“Refinanced Debt”); provided that (a) such new Debt is in an aggregate principal
amount not in excess of the sum of (i) the original principal amount of the
Refinanced Debt and (ii) an amount necessary to pay any fees, expenses, accrued
but unpaid interest and premiums related to such exchange or refinancing; (b)
such new Debt has a stated maturity no earlier than the day 365 days after the
Maturity Date; and (c) such new Debt (and any guarantees thereof) is
subordinated in right of payment to the Indebtedness (or, if applicable, the
Guaranty Agreement) to at least the same extent as the Refinanced Debt or is
otherwise subordinated on terms reasonably satisfactory to the Administrative
Agent.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, that is subject to Title IV of ERISA or section 412 of the Code and (a)
is currently or hereafter sponsored, maintained or contributed to by the
Borrower, any of its Subsidiaries or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Borrower, any of its Subsidiaries or an ERISA
Affiliate.
“Previous Administrative Agent” has the meaning set forth in Recital A.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo Bank, National Association as its prime rate in effect at
its principal office in Charlotte, North Carolina; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective. Such rate is set by Wells Fargo Bank, National Association
as a general reference rate of interest, taking into account such factors as
Wells Fargo Bank, National Association may deem appropriate; it being understood
that many of the commercial or other loans of Wells Fargo Bank, National
Association are priced

23
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




in relation to such rate, that it is not necessarily the lowest or best rate
actually charged to any customer and that Wells Fargo Bank, National Association
may make various commercial or other loans at rates of interest having no
relationship to such rate.
“Projected Electricity Production” means the projected production (as reasonably
determined by the Borrower or a Restricted Subsidiary) of electricity (measured
by volume unit or megawatt per hour equivalent, not sales price) for the term of
the Swap Agreement for such, or particular month, as applicable, from generating
facilities owned by the Borrower or any Restricted Subsidiary which are located
in the United States.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
“Proposed Borrowing Base” has the meaning assigned to such term in Section
2.07(c)(i).
“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).
“Proved Developed Producing Properties” means Oil and Gas Properties which are
categorized as “Proved Reserves” that are both “Developed” and “Producing”, as
such terms are defined in the Definitions for Oil and Gas Reserves as
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.
“Proved Reserves” has the meaning assigned to such term in the Definitions for
Oil and Gas Reserves as promulgated by the Society of Petroleum Engineers (or
any generally recognized successor) as in effect at the time in question.
“PV-10” means, as of any date of determination, the present value of future cash
flows from Proved Reserves included in the Oil and Gas Properties, as set forth
in the most recent Reserve Report delivered pursuant to Section 8.11(a),
utilizing a 10% discount rate and based upon the economic assumptions consistent
with the Administrative Agent’s lending practices at the time of determination.
“Qualified ECP Guarantor” means, in respect of any Secured Swap Agreement, the
Borrower and each Guarantor that has total assets exceeding $10,000,000 at the
time such Secured Swap Agreement is incurred or such other person as constitutes
an ECP under the Commodity Exchange Act or any regulation promulgated
thereunder.
“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of any
such Debt. “Redeem” has the correlative meaning thereto.
“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

24
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




“Register” has the meaning assigned such term in Section 12.04(b)(ii).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing.
“Remedial Work” has the meaning assigned such term in Section 8.09(a).
“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each December 31st or
June 30th (or such other date in the event of an Interim Redetermination) the
oil and gas reserves attributable to the Oil and Gas Properties of the Borrower
and its Restricted Subsidiaries, together with a projection of the rate of
production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, based upon the economic
assumptions consistent with the Administrative Agent’s lending requirements at
the time.
“Reserve Report Certificate” has the meaning assigned to such term in Section
8.11(c).
“Responsible Officer” means, as to any Person, the chief executive officer, the
president, any Financial Officer or any vice president of such Person. Unless
otherwise specified, all references to a Responsible Officer herein means a
Responsible Officer of the Borrower.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Restricted Subsidiaries, or any payment (whether in cash,
securities or other Property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any of its
Restricted Subsidiaries or any option, warrant or other right to acquire any
such Equity Interests in the Borrower or any of its Restricted Subsidiaries.
“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.
“Sale” has the meaning assigned to such term in Section 9.11.
“Scheduled Redetermination” has the meaning assigned such term in Section
2.07(b).
“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

25
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.
“Secured Hedge Provider” means any Person that is party to a Swap Agreement with
the Borrower or any of its Restricted Subsidiaries, so long as either (a) such
Person was a Lender or an Affiliate of a Lender at the time such Person entered
into such Swap Agreement or (b) such Swap Agreement was in effect on the
Effective Date and such Person was a Lender or an Affiliate of a Lender on the
Effective Date.
“Secured Swap Agreement” means any Swap Agreement by and between the Borrower or
any of its Restricted Subsidiaries and any Secured Hedge Provider.
“Security Instruments” means the Guaranty Agreement, if any, mortgages, deeds of
trust and other agreements, instruments or certificates described or referred to
in Exhibit C, and any and all other agreements or instruments now or hereafter
executed and delivered by the Borrower or any Guarantor (other than Swap
Agreements with the Lenders or any Affiliate of a Lender or participation or
similar agreements between any Lender and any other lender or creditor with
respect to any Indebtedness pursuant to this Agreement) in connection with, or
as security for the payment or performance of the Indebtedness, the Notes, this
Agreement, or reimbursement obligations under the Letters of Credit, as such
agreements may be amended, modified, supplemented or restated from time to time.
“Senior Notes” means the Existing Senior Notes and any Permitted Refinancing
Debt in respect thereof.
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.
“Subsidiary” of a Person means (a) a corporation, partnership, joint venture,
limited liability company or other business entity of which Equity Interests
representing more than 50% of the ordinary voting power to elect a majority of
the board of directors, managers or other governing body (irrespective of
whether or not at the time Equity Interests of any other class or classes of
such Person shall have or might have voting power by reason of the happening of
any contingency) are at the time owned or controlled by such Person or one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
and (b) any partnership of which such Person or any of its Subsidiaries is a
general partner. Unless otherwise indicated herein, each reference to the term
“Subsidiary” means a Subsidiary of the Borrower.


“Super-Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two-thirds percent (66-⅔%) of
the Aggregate Maximum Credit Amounts; and at any time while any Loans or LC
Exposure is outstanding, Lenders holding at least sixty-six and two-thirds
percent (66-⅔%) of the outstanding aggregate principal amount of the Loans and
participation interests in Letters of Credit (without regard to any sale by a
Lender of a participation in any Loan under Section 12.04(c)); provided that the
Maximum Credit Amount and the outstanding principal amount of the Loans of, and
the participation interests in Letters of Credit held by, each Defaulting Lender
(if any) shall be

26
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




excluded from the determination of Super-Majority Lenders to the extent set
forth in Section 4.04(c)(ii).
“Super-Majority Tier I Lenders” means, at any time while no Loans or LC Exposure
is outstanding, Tier I Lenders having at least sixty-six and two-thirds percent
(66-⅔%) of the Aggregate Maximum Tier I Credit Amounts; and at any time while
any Loans or LC Exposure is outstanding, Tier I Lenders holding at least
sixty-six and two-thirds percent (66-⅔%) of the outstanding aggregate principal
amount of the Loans and participation interests in Letters of Credit (without
regard to any sale by a Tier I Lender of a participation in any Tier I Loan
under Section 12.04(c)) held by the Tier I Lenders; provided that the Maximum
Credit Amount and the outstanding principal amount of the Loans of, and the
participation interests in Letters of Credit held by, each Defaulting Lender (if
any) shall be excluded from the determination of Super-Majority Tier I Lenders
to the extent set forth in Section 4.04(c)(ii).
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, emissions reduction, carbon
sequestration or other environmental protection credits, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a Swap Agreement.


“Swap Obligations” means, with respect to the Borrower or any Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.


“Swap PV” means, with respect to any Swap Agreement, the present value,
discounted at 9% per annum, of the future receipts expected to be paid to the
Borrower under such Swap Agreement netted against the Bank Price Deck in effect
as of the most recent Proposed Borrowing Base Notice, provided however, that the
“Swap PV” shall never be less than $0.00.
“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of United States federal income
taxes, if the lessee in respect thereof is obligated to either purchase for an
amount in excess of, or pay upon early termination an amount in excess of, 80%
of the residual value of the Property subject to such operating lease upon
expiration or early termination of such lease.
“Target Oil and Gas Properties” has the meaning assigned such term in Section
9.16(b).
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

27
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.
“Termination Event Date” means, with respect to any Acquisition Swap Agreement
entered into in connection with a potential acquisition of Target Oil and Gas
Properties (a) the date on which the obligation of the Borrower or one or more
of its Subsidiaries to consummate the acquisition of such Target Oil and Gas
Properties expires or terminates pursuant to the applicable purchase and sale
agreement, (b) the date (which shall not be prior to the expiration of the 120
day period stated in Section 9.16(e)) on which Administrative Agent gives
written notice to the Borrower that it has determined in good faith that the
acquisition of such Target Oil and Gas Properties will not occur or (c) the date
on which the purchase and sale agreement related to such Target Oil and Gas
Properties is terminated.
“Test Date” means the first Business Day of each calendar week; provided,
however, that if on the first Business Day of any calendar week the Aggregate
Exposure shall exceed $100,000,000, then, for the period commencing on such Test
Date to and including the first Business Day of the next succeeding calendar
week thereafter on which the Aggregate Exposure shall be less than or equal to
$100,000,000, the Aggregate Exposure shall be calculated at the end of each
Business Day assuming that a settlement date had occurred on the immediately
preceding Business Day.
“Tier I Lender” means each Lender with a Maximum Credit Amount equal to or
greater than $25,000,000.


“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, and the grant of Liens by the
Borrower on Mortgaged Properties and other Properties pursuant to the Security
Instruments and (b) each Guarantor, the execution, delivery and performance by
such Guarantor of each Loan Document to which it is a party, the guaranteeing of
the Indebtedness under the Guaranty Agreement by such Guarantor and such
Guarantor’s grant of the security interests and provision of collateral under
the Security Instruments, and the grant of Liens by such Guarantor on Mortgaged
Properties and other Properties pursuant to the Security Instruments.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the LIBO Rate.
“Undisclosed Administration” means, in relation to a Lender, the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
publicly disclosed.
“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated as
such on Schedule 7.14 from time to time or which the Borrower has designated in
writing to the

28
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




Administrative Agent to be an Unrestricted Subsidiary pursuant to Section 9.18,
until such time as the Borrower redesignates such Unrestricted Subsidiary as a
Restricted Subsidiary in accordance with this Agreement.
“Wholly-Owned Subsidiary” means any Restricted Subsidiary of which all of the
outstanding Equity Interests (other than any directors’ qualifying shares
mandated by applicable law), on a fully-diluted basis, are owned by the Borrower
or one or more of the Wholly-Owned Subsidiaries or are owned by the Borrower and
one or more of the Wholly-Owned Subsidiaries.
Section 1.03    Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).
Section 1.04    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Loan Documents), (b)
any reference herein to any law shall be construed as referring to such law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” means “to and including” and (f) any reference
herein to Articles, Sections, Annexes, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Annexes, Exhibits and Schedules to,
this Agreement. No provision of this Agreement or any other Loan Document shall
be interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.
Section 1.05    Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Majority Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, for
purposes of

29
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




calculations made pursuant to the terms of this Agreement or any other Loan
Document, GAAP will be deemed to treat leases that would have been classified as
operating leases in accordance with generally accepted accounting principles in
the United States of America as in effect on December 31, 2010 in a manner
consistent with the treatment of such leases under generally accepted accounting
principles in the United States of America as in effect on December 31, 2010,
notwithstanding any modifications or interpretive changes thereto that may occur
thereafter.
ARTICLE II
The Credits
Section 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Loans in Dollars to the Borrower
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the total Revolving Credit Exposures exceeding the total
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, repay and reborrow the Loans.
Section 2.02    Loans and Borrowings.
(a)    Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(b)    Types of Loans. Subject to Section 3.03, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
(c)    Minimum Amounts; Limitation on Number of Borrowings. At the commencement
of each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in
an aggregate amount that is an integral multiple of $500,000 and not less than
$1,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $250,000 and not less
than $1,000,000; provided that an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.08(e). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of twelve
(12) Eurodollar Borrowings outstanding. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

30
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




(d)    Notes. Upon the request of a Lender, the Loans made by such Lender shall
be evidenced by a single promissory note of the Borrower in substantially the
form of Exhibit A, dated (i) as of the date of this Agreement in the case of any
Lender party hereto as of the date of this Agreement, (ii) as of the effective
date of the Assignment and Assumption in the case of any Lender that becomes a
party hereto pursuant to an Assignment and Assumption and (iii) as of the
effective date of the Additional Lender Agreement in the case of any Additional
Lender Agreement, in each case payable to such Lender in a principle amount
equal to its Maximum Credit Amount as in effect on such date, and otherwise duly
completed. In the event that any Lender’s Maximum Credit Amount increases or
decreases for any reason (whether pursuant to Section 2.06, Section 12.04(b) or
otherwise), the Borrower shall, upon the request of such Lender, deliver or
cause to be delivered on the effective date of such increase or decrease, a new
Note payable to such Lender in a principle amount equal to its Maximum Credit
Amount after giving effect to such increase or decrease, and otherwise duly
completed, and such Lender shall promptly return to the Borrower the previously
issued Note held by such Lender. The date, amount, Type, interest rate and, if
applicable, Interest Period of each Loan made by each Lender, and all payments
made on account of the principle thereof, shall be recorded by such Lender on a
schedule attached to such Note or any continuation thereof or on any separate
record maintained by such Lender. Failure to make any such notation or to attach
a schedule shall not affect any Lender’s or the Borrower’s rights or obligations
in respect of such Loans or affect the validity of such transfer by any Lender
of its Note.
(e)    Notes. Loans and Borrowings under the Existing Credit Agreement. On the
Effective Date (or as soon as practicable with respect to (iii)):
(i)    the Borrower shall pay all accrued and unpaid commitment fees, break
funding fees under Section 5.02 and all other fees that are outstanding under
the Existing Credit Agreement for the account of each “Lender” under the
Existing Credit Agreement;
(ii)    each “ABR Loan” and “Eurodollar Loan” outstanding under the Existing
Credit Agreement shall be deemed to be amended and restated with the proceeds of
a new ABR Loan or Eurodollar Loan, as applicable, and continued as existing
Loans under this Agreement and not as a novation;
(iii)    the Administrative Agent shall use reasonable efforts to cause each
“Lender” under the Existing Credit Agreement to deliver to the Borrower as soon
as practicable after the Effective Date the Note issued by the Borrower to it
under the Existing Credit Agreement, marked “canceled” or otherwise similarly
defaced;
(iv)    any letters of credit outstanding under the Existing Credit Agreement
shall be deemed issued under this Agreement; and
(v)    the Existing Credit Agreement and the commitments thereunder shall be
superseded by this Agreement and such commitments shall terminate.
It is the intent of the parties hereto that this Agreement not constitute a
novation of the obligations and liabilities existing under the Existing Credit
Agreement or evidence repayment of any such obligations and liabilities and that
this Agreement amend and restate in its entirety the

31
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




Existing Credit Agreement and re-evidence the obligations of the Borrower
outstanding thereunder.
Section 2.03    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., Houston time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 12:00 noon, Houston time, on the date of the
proposed Borrowing; provided that no such notice shall be required for any
deemed request of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as provided in Section 2.08(e). Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
(v)    the amount of the then effective Borrowing Base, the current total
Revolving Credit Exposures (without regard to the requested Borrowing) and the
pro forma total Revolving Credit Exposures (giving effect to the requested
Borrowing); and
(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Eurodollar Loan having an Interest Period of one month. If
no Interest Period is specified with respect to any requested Eurodollar
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Each Borrowing Request shall constitute a
representation that the amount of the requested Borrowing shall not cause the
total Revolving Credit Exposures to exceed the total Commitments (i.e., the
lesser of the Aggregate Maximum Credit Amounts and the then effective Borrowing
Base).
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
Section 2.04    Interest Elections.
(a)    Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing,

32
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




shall have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section 2.04. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.
(b)    Interest Election Requests. To make an election pursuant to this Section
2.04, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.03 if the Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request signed by the Borrower.
(c)    Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Notice to Lenders by the Administrative Agent. Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.
(e)    Effect of Failure to Deliver Timely Interest Election Request and Events
of Default and Borrowing Base Deficiencies on Interest Election. If the Borrower
fails to deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be continued as a Eurodollar Loan having an Interest
Period of one-month. Notwithstanding any contrary provision hereof, (i) if an
Event

33
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




of Default has occurred and is continuing: (A) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing (and any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective) and (B) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto and (ii) if a Borrowing Base
Deficiency exists: (A) outstanding Borrowings may not be converted or continued
as Eurodollar Borrowings unless, after giving effect thereto and to the
conversion or continuation of Borrowings to ABR Borrowings, there are ABR
Borrowings in an amount no less than the amount of such Borrowing Base
Deficiency and (B) unless sooner repaid, any Eurodollar Borrowing in excess of
the Borrowing Base shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.
Section 2.05    Funding of Borrowings.
(a)    Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., Houston time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.08(e) shall be remitted by the Administrative Agent to the Issuing
Bank that made such LC Disbursement. Nothing herein shall be deemed to obligate
any Lender to obtain the funds for its Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for its Loan in any particular place or manner.
(b)    Presumption of Funding by the Lenders. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. If the Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period.

34
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




Section 2.06    Termination, Reduction and Increase of Aggregate Maximum Credit
Amounts.
(a)    Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time the Aggregate
Maximum Credit Amounts or the Borrowing Base is terminated or reduced to zero,
then the Commitments shall terminate on the effective date of such termination
or reduction.
(b)    Optional Termination and Reduction of Aggregate Credit Amounts.
(i)    The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (A) each reduction of the
Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $500,000 and not less than $1,000,000 and (B) the Borrower shall not
terminate or reduce the Aggregate Maximum Credit Amounts if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 3.04(c),
the total Revolving Credit Exposures would exceed the total Commitments.
(ii)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amounts under Section
2.06(b)(i) at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable; provided
that a notice of reduction or termination of the Aggregate Maximum Credit
Amounts delivered by the Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities or other securities offerings, in
which case such notice may be revoked by the Borrower if such condition is not
satisfied. Any termination or reduction of the Aggregate Maximum Credit Amounts
shall be permanent and may not be reinstated. Each reduction of the Aggregate
Maximum Credit Amounts shall be made ratably among the Lenders in accordance
with each Lender’s Applicable Percentage.
(c)    Optional Increase in Aggregate Maximum Credit Amounts.
(i)    Subject to the conditions set forth in Section 2.06(c)(ii), the Borrower
may increase the Aggregate Maximum Credit Amounts then in effect without the
prior consent of the Administrative Agent, any other Lender or any Issuing Bank
(but with the consent of the Administrative Agent with respect to any Additional
Lender than is not an Affiliate of a Lender) by increasing the Maximum Credit
Amount of a Lender or by causing a Person that at such time is not a Lender to
become a Lender (an “Additional Lender”).
(ii)    Any increase in the Aggregate Maximum Credit Amounts shall be subject to
the following additional conditions:
(A)    such increase shall not be less than $50,000,000 (and increments of
$10,000,000 above the minimum) unless the Administrative Agent otherwise
consents, and no such increase shall be permitted if after giving effect thereto
the Aggregate

35
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




Maximum Credit Amounts would exceed the lesser of (i) the Facility Amount and
(ii) the then effective Borrowing Base;
(B)    no Default shall have occurred and be continuing at increase without the
written consent of such Lender;
(C)    no Lender’s Maximum Credit Amount may be increased without the written
consent of such Lender;
(D)    the Borrower shall represent and warrant that as of the date thereof,
immediately after giving effect to the applicable Maximum Credit Amount Increase
Agreement or Additional Lender Agreement, all of the representations and
warranties contained in each Loan Document to which it is a party are true and
correct in all materials respects (except those which have a materiality
qualifier, which shall be true and correct as so qualified), except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct as of such specified earlier date;
(E)    an opinion of counsel to the Borrower, in form and substance reasonable
acceptable to the Administrative Agent, as to such customary matters regarding
the Maximum Credit Amount Increase Agreement or Additional Lender Agreement, as
the Administrative Agent may reasonable request;
(F)    (i) the commitments under such increase shall be deemed for all purposes
part of the Commitments, (ii) each Lender (including any Additional Lender)
participating in such increase shall become a Lender with respect to the
Commitments and all matters relating thereto and (iii) the commitments under
Maximum Credit Amount Increase Agreement and Additional Lender Agreement shall
have the same terms as the Commitments (including terms relating to pricing and
tenor);
(G)    if the Borrower elects to increase the Aggregate Maximum Credit Amounts
by increasing the Maximum Credit Amount of a Lender (such Lender, an “Increasing
Lender”), the Borrower and such Increasing Lender shall execute and deliver to
the Administrative Agent and agreement substantially in the form of Exhibit H-1
(a “Maximum Credit Amount Increase Agreement) and the Borrower shall deliver a
new or replacement Note to such Increasing Lender to the extent required by
Section 2.02(d); and
(H)    if the Borrower elects to increase the Aggregate Maximum Credit Amounts
by causing an Additional Lender to become a party to this Agreement, then the
Borrower and such Additional Lender shall execute and deliver to the
Administrative Agent an agreement substantially in the form of Exhibit H-2 (an
“Additional Lender Agreement”), together with an Administrative Questionnaire
and, to the extent such Additional Lender requests a Note, the Borrower shall
deliver a Note payable to such Additional Lender in accordance with Section
2.02(d).
(iii)    Subject to acceptance and recording thereof pursuant to Section
2.06(c)(iv), from and after the effective date specified in the Maximum Credit
Amount Increase Agreement or the Additional Lender Agreement (or if any
Eurodollar Borrowings are

36
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




outstanding, then the last day of the Interest Period in respect of such
Eurodollar Borrowings, unless the Borrower has paid compensation required by
Section 5.02: (A) the amount of the Aggregate Maximum Credit Amounts shall be
increased as set forth therein (and Annex I shall be automatically amended and
restated by Schedule 2.06 of the Maximum Credit Amount Increase Agreement or the
Additional Lender Agreement, as applicable), and (B) in the case of an
Additional Lender Agreement, any Additional Lender party thereto shall be a
party to this Agreement and the other Loan Documents and have the rights and
obligations of a Lender under this Agreement and the other Loan Documents. In
addition, the Increasing Lender or the Additional Lender, as applicable, shall
purchase a pro rata portion of the outstanding Loans (and participation interest
in Letters of Credit) of each of the other Lenders (and such Lenders hereby
agree to sell and to take all such further action to effectuate such sale) such
that each Increasing Lender (including any Additional Lender, if applicable)
shall hold its Applicable Percentage of the outstanding Loans (and participation
interests) after giving effect to the increase in the Aggregate Maximum Credit
Amounts.
(iv)    Upon its receipt of (A) a duly completed Maximum Credit Amount Increase
Agreement or an Additional Lender Agreement, executed by the Borrower and the
increasing Lender of the Borrower and the Additional Lender party thereto, as
applicable, (B) the Administrative Questionnaire referred to in Section
2.06(c)(ii), if applicable, (C) an opinion of counsel to the Borrower, in form
and substance reasonable acceptable to the Administrative Agent, as to such
customary matters regarding the Maximum Credit Amount Increase Agreement or
Additional Lender Agreement as the Administrative Agent may reasonable request
and (D) the written consent of the Administrative Agent to such increase to the
extent required by Section 2.06(c)(Ii), the Administrative Agent shall accept
such Maximum Credit Amount Increase Agreement or Additional Lender Agreement
and, on the date that the conditions in this clause (iv) and in Section
2.06(c)(ii) have been satisfied, record the information contained therein in the
Register required to be maintained by the Administrative Agent pursuant to
Section 12.04(b)(iv). No increase in the Aggregate Maximum Credit Amounts shall
be effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section 2.06(c)(iv). The Administrative Agent shall
promptly notify the Borrower and the Lenders of the effectiveness of any shall
promptly notify the Borrower and the Lenders of the effectiveness of any
increase in the Aggregate Maximum Credit Amounts and in connection therewith
promptly provide such amended and restated Annex I to the Borrower and the
Lenders.
Section 2.07    Borrowing Base.
(a)    Initial Borrowing Base. For the period from and including the Effective
Date to but excluding the first Scheduled Redetermination Date thereafter, the
amount of the Borrowing Base shall be $4,500,000,000. Notwithstanding the
foregoing, the Borrowing Base may be subject to further adjustments from time to
time pursuant to Section 2.07(e), Section 2.07(f), Section 8.12(c), or Section
9.11(d).
(b)    Scheduled and Interim Redeterminations. Subject to Section 2.07(d), the
Borrowing Base shall be redetermined (a “Scheduled Redetermination”) on April
1st and October 1st of each year, commencing October 1, 2011. In addition,
either the Borrower or the Administrative Agent, at the direction of the
Super-Majority Tier I Lenders, may, once during each calendar year, each elect
to cause the Borrowing Base to be redetermined between

37
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




Scheduled Redeterminations (an “Interim Redetermination”) in accordance with
this Section 2.07. The Borrower shall have the right, once during each calendar
year, to initiate an Interim Redetermination in addition to the one otherwise
provided in this Section 2.07(b) upon the proposed acquisition of Proved
Developed Producing Properties whose purchase price is greater than 10% of the
Borrowing Base, provided such Interim Redetermination is in accordance with this
Section 2.07.
(c)    Scheduled and Interim Redetermination Procedure.
(i)    Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
applicable Reserve Report and the Reserve Report Certificate related thereto and
(B) such other reports, data and supplemental information, including, without
limitation, the information provided pursuant to Section 8.11(c) and the list of
Swap Agreements per Section 8.01(d), as may, from time to time, be reasonably
requested by the Majority Tier I Lenders (the Reserve Report, such certificate
and such other reports, data and supplemental information being the “Engineering
Reports”), the Administrative Agent shall evaluate the information contained in
the Engineering Reports and shall, in good faith, propose a new Borrowing Base
(the “Proposed Borrowing Base”) based upon such information and such other
information (including, without limitation, the status of title information with
respect to the Oil and Gas Properties as described in the Engineering Reports
and the existence of any other Debt) as the Administrative Agent, in good faith,
deems appropriate and consistent with its normal oil and gas lending criteria as
it exists at the particular time. In addition, the Administrative Agent will
summarize the Swap PV of such Swap Agreements as of the date of the Proposed
Borrowing Base Notice.
(ii)    The Administrative Agent shall notify the Borrower and the Lenders of
the Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):
(A)    in the case of a Scheduled Redetermination (1) if the Administrative
Agent shall have received the Engineering Reports required to be delivered by
the Borrower pursuant to Section 8.11(a) and (c) in a timely and complete
manner, then on or before the March 15th and September 15th of such year
following the date of delivery of such Engineering Report or (2) if the
Administrative Agent shall not have received the Engineering Reports required to
be delivered by the Borrower pursuant to Section 8.11(a) and (c) in a timely and
complete manner, then promptly after the Administrative Agent has received
complete Engineering Reports from the Borrower and has had a reasonable
opportunity to determine the Proposed Borrowing Base in accordance with Section
2.07(c)(i) and in any event, within fifteen (15) days after the Administrative
Agent has received the required Engineering Report; and
(B)    in the case of an Interim Redetermination, promptly, and in any event,
within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.
(iii)    Any Proposed Borrowing Base that would increase the Borrowing Base then
in effect must be approved or deemed to have been approved by all of the Tier I
Lenders as provided in this Section 2.07(c)(iii); and any Proposed Borrowing
Base that would decrease or maintain the Borrowing Base then in effect must be
approved or be deemed to have

38
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




been approved by the Super-Majority Tier I Lenders as provided in this Section
2.07(c)(iii). Upon receipt of the Proposed Borrowing Base Notice, each Lender
shall have fifteen (15) days to agree with the Proposed Borrowing Base or
disagree with the Proposed Borrowing Base by proposing an alternate Borrowing
Base. If at the end of such fifteen (15) days, any Lender has not communicated
its approval or disapproval in writing to the Administrative Agent, such silence
shall be deemed to be an approval of the Proposed Borrowing Base. If, at the end
of such 15-day period, all of the Tier I Lenders, in the case of a Proposed
Borrowing Base that would increase the Borrowing Base then in effect, or the
Super-Majority Tier I Lenders, in the case of a Proposed Borrowing Base that
would decrease or maintain the Borrowing Base then in effect, have approved or
deemed to have approved, as aforesaid, then the Proposed Borrowing Base shall
become the new Borrowing Base effective on the date specified in Section
2.07(d). If, however, at the end of such 15-day period, all of the Tier I
Lenders or the Super-Majority Tier I Lenders, as applicable, have not approved
or deemed to have approved, as aforesaid, then the Administrative Agent shall
poll the Tier I Lenders to ascertain the highest Borrowing Base then acceptable
to a number of Tier I Lenders sufficient to constitute the Super-Majority Tier I
Lenders and, so long as such amount does not increase the Borrowing Base then in
effect, such amount shall become the new Borrowing Base effective on the date
specified in Section 2.07(d).
(d)    Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by all of the Tier
I Lenders or the Super-Majority Tier I Lenders, as applicable, pursuant to
Section 2.07(c)(iii), the Administrative Agent shall notify the Borrower and the
Lenders (the “New Borrowing Base Notice”) of the amount of the redetermined
Borrowing Base, and such amount shall become the new Borrowing Base effective
and applicable to the Borrower, the Administrative Agent, each Issuing Bank and
the Lenders:
(i)    in the case of a Scheduled Redetermination, (A) if the Administrative
Agent shall have received the Engineering Reports required to be delivered by
the Borrower pursuant to Section 8.11(a) and (c) in a timely and complete
manner, then on the April 1st or October 1st, as applicable, following delivery
of the New Borrowing Base Notice, or (B) if the Administrative Agent shall not
have received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 8.11(a) and (c) in a timely and complete manner, then on the
Business Day next succeeding delivery of the New Borrowing Base Notice; and
(ii)    in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of the New Borrowing Base Notice.
Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination date or the next
adjustment to the Borrowing Base under Section 2.07(e), Section 2.07(f), Section
8.12(c) or Section 9.11(d), whichever occurs first.
(e)    Reduction of Borrowing Base Upon Issuance of Funded Debt. Upon the
issuance or incurrence of any Funded Debt or any Permitted Refinancing Debt
after the Effective Date (but excluding any Berry Refinancing Debt) in
accordance with Section 9.02(f), the Borrowing Base then in effect shall be
reduced by an amount equal to 0.25 multiplied by (i) in the case of Funded Debt
constituting Permitted Refinancing Debt, the portion of the stated

39
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




principal amount of such Funded Debt that exceeds the original principal amount
of the refinanced Funded Debt and (ii) in the case of all other Funded Debt, the
stated principal amount of such Funded Debt (without regard to any original
issue discount), and the Borrowing Base as so reduced shall become the new
Borrowing Base immediately upon the date of such issuance, effective and
applicable to the Borrower, the Administrative Agent, each Issuing Bank and the
Lenders on such date until the next redetermination or modification thereof
hereunder.
(f)    Reduction of Borrowing Base Upon Termination of Hedge Positions. If the
Borrower or any Restricted Subsidiary shall terminate or create any off-setting
positions in respect of any hedge positions upon which the Lenders relied in
determining the most recent Borrowing Base, and the aggregate Swap PV of all
such terminations and/or offsetting positions exceeds, during any period between
redeterminations of the Borrowing Base, the lesser of (a) $50,000,000 or (b) 3%
of the then effective Borrowing Base, then the Borrowing Base shall be
simultaneously reduced in an amount equal to 65% of such aggregate Swap PV.
Section 2.08    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request any Issuing Bank to, and such Issuing Bank shall, issue
Letters of Credit for the account of the Borrower or any of its Restricted
Subsidiaries, in a form reasonably acceptable to the Administrative Agent and
such Issuing Bank, at any time and from time to time during the Availability
Period; provided that the Borrower may not request the issuance, amendment,
renewal or extension of Letters of Credit hereunder if a Borrowing Base
Deficiency exists at such time or would exist as a result thereof. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with, an
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall deliver as
permitted by Section 12.01(a) (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to any Issuing
Bank and the Administrative Agent (not less than three (3) Business Days in
advance of the requested date of issuance, amendment, renewal or extension) a
notice:
(i)    requesting the issuance of a Letter of Credit or identifying the Letter
of Credit issued by such Issuing Bank to be amended, renewed or extended;
(ii)    specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);
(iii)    specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));
(iv)    specifying the amount of such Letter of Credit;

40
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




(v)    specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and
(vi)    specifying the amount of the then effective Borrowing Base and whether a
Borrowing Base Deficiency exists at such time, the current total Revolving
Credit Exposures (without regard to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit)
and the pro forma total Revolving Credit Exposures (giving effect to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit).
Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the LC
Exposure shall not exceed the LC Commitment and (ii) the total Revolving Credit
Exposures shall not exceed the lesser of the Aggregate Maximum Credit Amounts
and the then effective Borrowing Base.
If requested by any Issuing Bank, the Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) unless satisfactorily collateralized in
the applicable Issuing Bank’s reasonable opinion, the date eighteen months after
the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and (ii)
the date that is five Business Days prior to the Maturity Date.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank that issues such Letter of Credit or the
Lenders, each Issuing Bank that issues a Letter of Credit hereunder hereby
grants to each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of any Issuing Bank that issues a Letter of Credit hereunder, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in Section
2.08(e), or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this Section 2.08(d) in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default, the existence
of a Borrowing Base Deficiency or reduction or termination of the Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.
(e)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit issued by such Issuing Bank, the Borrower shall
reimburse such LC

41
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 1:00 p.m., Houston time, on the third day after such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 9:00 a.m., Houston time, on such date, or, if such notice
has not been received by the Borrower prior to such time on such date, then not
later than 1:00 p.m., Houston time, on (i) the third day after the Borrower
receives such notice, if such notice is received prior to 9:00 a.m., Houston
time, on the day of receipt, or (ii) the Business Day immediately following the
third day after the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that if such LC
Disbursement is not less than $1,000,000, the Borrower shall, subject to the
conditions to Borrowing set forth herein, be deemed to have requested, and the
Borrower does hereby request under such circumstances, that such payment be
financed with a Eurodollar Borrowing with an Interest Period of one month in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Eurodollar
Borrowing. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in Section
2.05 with respect to Loans made by such Lender (and Section 2.05 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank that issued such
Letter of Credit the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this Section 2.08(e), the Administrative Agent shall distribute such
payment to the Issuing Bank that issued such Letter of Credit or, to the extent
that Lenders have made payments pursuant to this Section 2.08(e) to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear. Any payment made by a Lender pursuant to this Section 2.08(e) to
reimburse any Issuing Bank for any LC Disbursement (other than the funding of
ABR Loans as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement. Any LC
Disbursement not reimbursed by the Borrower or funded as a Loan prior to 1:00
p.m., Houston time, shall bear interest for such day at the Alternate Base Rate
plus the Applicable Margin.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein, (ii)
any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by any Issuing Bank under a
Letter of Credit issued by such Issuing Bank against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit or
any Letter of Credit Agreement, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.08(f), constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties shall have any liability or responsibility by

42
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of any Issuing Bank; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of any Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised all
requisite care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank that issued such Letter
of Credit may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.
(g)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by such Issuing Bank. Such Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.
(h)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, until the Borrower shall have reimbursed such Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.08(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans. Interest accrued pursuant to this Section 2.08(h) shall be for the
account of such Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to Section 2.08(e) to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.
(i)    Replacement of an Issuing Bank. Any Issuing Bank may be replaced or
resign at any time by written agreement among the Borrower, the Administrative
Agent, such resigning or replaced Issuing Bank and, in the case of a
replacement, the successor Issuing Bank. The Administrative Agent shall notify
the Lenders of any such resignation or replacement of an Issuing Bank. At the
time any such resignation or replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the resigning or replaced
Issuing

43
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




Bank pursuant to Section 3.05(b). In the case of the replacement of an Issuing
Bank, from and after the effective date of such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of the replaced Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to “Issuing Bank” shall be deemed to refer
to such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the resignation or
replacement of an Issuing Bank hereunder, the resigning or replaced Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit.
(j)    Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Super-Majority Lenders demanding the deposit of cash collateral pursuant to this
Section 2.08(j), or (ii) the Borrower is required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(c), then the Borrower shall deposit, in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to, in the case of
an Event of Default, the LC Exposure, and in the case of a payment required by
Section 3.04(c), the amount of such excess as provided in Section 3.04(c), as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower or any of its Restricted Subsidiaries described in
Section 10.01(h) or Section 10.01(i). The Borrower hereby grants to the
Administrative Agent, for the benefit of each Issuing Bank and the Lenders, an
exclusive first priority and continuing perfected security interest in and Lien
on such account and all cash, checks, drafts, certificates and instruments, if
any, from time to time deposited or held in such account, all deposits or wire
transfers made thereto, any and all investments purchased with funds deposited
in such account, all interest, dividends, cash, instruments, financial assets
and other Property from time to time received, receivable or otherwise payable
in respect of, or in exchange for, any or all of the foregoing, and all
proceeds, products, accessions, rents, profits, income and benefits therefrom,
and any substitutions and replacements therefor. The Borrower’s obligation to
deposit amounts pursuant to this Section 2.08(j) shall be absolute and
unconditional, without regard to whether any beneficiary of any such Letter of
Credit has attempted to draw down all or a portion of such amount under the
terms of a Letter of Credit, and, to the fullest extent permitted by applicable
law, shall not be subject to any defense or be affected by a right of set-off,
counterclaim or recoupment which the Borrower or any of its Restricted
Subsidiaries may now or hereafter have against any such beneficiary, any Issuing
Bank, the Administrative Agent, the Lenders or any other Person for any reason
whatsoever. Such deposit shall be held as collateral securing the payment and
performance of the Borrower’s and any Guarantor’s obligations under this
Agreement and the other Loan Documents. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account; provided that investments of funds in such account in
investments permitted by Section 9.05(c) or (e) may be made at the option of the
Borrower at its direction, risk and expense. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse, on a pro rata basis, each
Issuing Bank for LC

44
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, be applied to satisfy other obligations of the Borrower
and the Guarantors, if any, under this Agreement or the other Loan Documents. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, and the Borrower is not
otherwise required to pay to the Administrative Agent the excess attributable to
an LC Exposure in connection with any prepayment pursuant to Section 3.04(c),
then such amount (to the extent not applied as aforesaid) shall be returned to
the Borrower within three Business Days after all Events of Default have been
cured or waived.
ARTICLE III
Payments of Principal and Interest; Prepayments; Fees
Section 3.01    Repayment of Loans. The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Loan on the Termination Date.
Section 3.02    Interest.
(a)    ABR Loans. Each ABR Loan comprising an ABR Borrowing shall bear interest
at the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.
(b)    Eurodollar Loans. Each Eurodollar Loan comprising a Eurodollar Borrowing
shall bear interest at the LIBO Rate for the Interest Period in effect for such
Eurodollar Loan plus the Applicable Margin, but in no event to exceed the
Highest Lawful Rate.
(c)    Post-Default and Borrowing Base Deficiency Rate. Notwithstanding the
foregoing, (i) if an Event of Default has occurred and is continuing as a result
of a failure to pay any principal of or interest on any Loan or any fee or other
amount payable by the Borrower or any Guarantor hereunder or under any other
Loan Document when due, whether at stated maturity, upon acceleration or
otherwise, and including any payments in respect of a Borrowing Base Deficiency
under Section 3.04(c), then all Loans outstanding in the case of an Event of
Default as a result of a failure to pay any principal of or interest on any Loan
and such overdue amount in the case of a failure to pay other amounts when due,
shall bear interest, after as well as before judgment, at a rate per annum equal
to two percent (2%) plus the rate applicable to ABR Loans as provided in Section
3.02(a), but in no event to exceed the Highest Lawful Rate, (ii) during any
other Event of Default and at the request of the Super-Majority Lenders, then
all Loans outstanding shall bear interest, after as well as before judgment, at
a rate per annum equal to two percent (2%) plus the rate applicable to ABR Loans
as provided in Section 3.02(a), but in no event to exceed the Highest Lawful
Rate and (iii) during any Borrowing Base Deficiency, the amount of such
Borrowing Base Deficiency shall bear interest, after as well as before judgment,
at a rate per annum equal to two percent (2%) plus the rate applicable to ABR
Loans as provided in Section 3.02(a), but in no event to exceed the Highest
Lawful Rate.

45
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




(d)    Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on: (i) with respect to any ABR Loan, the last day of each March, June,
September and December; (ii) with respect to any Eurodollar Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
but in all cases to be paid at least every three months and (iii) in any case,
on the Termination Date; provided that (A) interest accrued pursuant to Section
3.02(c)(i) shall be payable on demand, (B) in the event of any repayment or
prepayment of any Loan (other than an optional prepayment of an ABR Loan prior
to the Termination Date), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment, and (C) in
the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.
(e)    Interest Rate Computations. All interest hereunder shall be computed on
the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error, and be binding upon the parties hereto.
Section 3.03    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period; or
(b)    the Administrative Agent is advised by the Majority Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
Section 3.04    Prepayments.
(a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b) and payment of applicable breakage
costs, if any, under Section 5.02.

46
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




(b)    Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 12:00 noon, Houston time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 12:00 noon, Houston time, one Business Day before the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid.
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 3.02.
(c)    Mandatory Prepayments.
(i)    If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amounts pursuant to Section 2.06(b), the total Revolving Credit
Exposures exceeds the total Commitments, then the Borrower shall, on the same
Business Day, (A) prepay the Borrowings on the date of such termination or
reduction in an aggregate principal amount equal to such excess, and (B) if any
excess remains after prepaying all of the Borrowings as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in Section
2.08(j).
(ii)    Upon any redetermination of or adjustment to the amount of the Borrowing
Base in accordance with Section 2.07(a) through (d) or Section 8.12(c), if the
total Revolving Credit Exposures exceeds the redetermined or adjusted Borrowing
Base, then the Borrower shall exercise any one or combination of the following:
(A) deliver to the Administrative Agent reserve engineering and mortgages
covering such Oil and Gas Properties of the Borrower and its Restricted
Subsidiaries not previously covered by the Security Instruments with a value and
quality satisfactory to the Tier I Lenders in their sole discretion sufficient
to eliminate such Borrowing Base Deficiency or (B) prepay the Borrowings in an
aggregate principal amount equal to such excess after giving effect to any
action taken under (A) hereof, and if any excess remains after prepaying all of
the Borrowings as a result of an LC Exposure, pay to the Administrative Agent on
behalf of the Lenders an amount equal to such excess to be held as cash
collateral as provided in Section 2.08(j); provided, that the Borrower may make
such prepayment and/or deposit of cash collateral in six successive equal
monthly payments and/or deposits. The Borrower shall be obligated to deliver the
reserve engineering and mortgages described in clause (A) immediately above,
and/or to commence the payments described in clause (B) immediately above, on
the 30th day following the later to occur of its receipt of the applicable New
Borrowing Base Notice in accordance with Section 2.07(d) or the date the
adjustment occurs; provided that all payments required to be made pursuant to
this Section 3.04(c)(ii) must be made on or prior to the Termination Date.
(iii)    Upon any adjustments to the Borrowing Base pursuant to Section 2.07(e),
Section 2.07(f) or Section 9.11(d), if the total Revolving Credit Exposures
exceed the Borrowing Base as adjusted, then the Borrower shall (A) prepay the
Borrowings in an aggregate

47
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




principal amount equal to such excess, and (B) if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(j). The Borrower shall be
obligated to make such prepayment and/or deposit of cash collateral on the
Business Day immediately following the date it or any Restricted Subsidiary
receives cash proceeds as a result of such termination, creation of offsetting
positions or disposition, as applicable; provided that all payments required to
be made pursuant to this Section 3.04(c)(iii) must be made on or prior to the
Termination Date.
(iv)    If, at any time after the Effective Date, the Borrower issues or incurs
additional Funded Debt or Permitted Refinancing Debt and as a result of such
issuance or incurrence any Borrowing Base Deficiency results, then the Borrower
shall (a) use 100% of the Net Cash Proceeds from the issuance of such Funded
Debt or Permitted Refinancing Debt to prepay the Borrowings in an aggregate
principal amount equal to such excess, and (b) if, as a result of an LC
Exposure, any Borrowing Base Deficiency remains after prepaying all of the
Borrowings, deposit with the Administrative Agent on behalf of the Lenders an
amount equal to the lesser of such LC Exposure and any remaining Net Cash
Proceeds to be held as cash collateral as provided in Section 2.08(j). The
Borrower shall be obligated to make such prepayment and/or deposit of cash
collateral as soon as practical, and in any event no later than the Business Day
after it or any Restricted Subsidiary receives such Net Cash Proceeds as a
result of such issuance or incurrence of Funded Debt or Permitted Refinancing
Debt.
(v)    Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.
(vi)    Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.
(d)    No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.
Section 3.05    Fees.
(a)    Commitment Fees. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender (subject to Section 4.04(c)(i)) a commitment fee,
which shall accrue at the applicable Commitment Fee Rate on the average daily
amount of the unused amount of the Commitment of such Lender during the period
from and including the date of this Agreement to but excluding the Termination
Date. Accrued commitment fees shall be payable in arrears on the last day of
March, June, September and December of each year and on the Termination Date,
commencing on the first such date to occur after the date hereof. All

48
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




commitment fees shall be computed on the basis of a year of 360 days, unless
such computation would cause interest on the Notes or on other Indebtedness
hereunder to exceed the Highest Lawful Rate, in which case such commitment fees
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).
(b)    Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender (subject to Section
4.04(c)(iii)) a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Margin used to determine
the interest rate applicable to Eurodollar Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the date of
this Agreement to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, (ii) to each Issuing Bank a fronting fee equal to 0.50% per annum on
the face amount of each Letter of Credit issued by such Issuing Bank hereunder,
provided that in no event shall such fee be less than $500 and (iii) to each
Issuing Bank, for its own account, its standard fees with respect to the
amendment, renewal or extension of any Letter of Credit issued by such Issuing
Bank or processing of drawings thereunder. Participation fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third Business Day following such last day, commencing
on the first such date to occur after the date of this Agreement and fronting
fees with respect to any Letter of Credit shall be payable at the time of
issuance of such Letter of Credit; provided that all such fees shall be payable
on the Termination Date and any such fees accruing after the Termination Date
shall be payable on demand. Any other fees payable to an Issuing Bank pursuant
to this Section 3.05(b) shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days, unless such computation would exceed the Highest Lawful Rate, in which
case such fees shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(c)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.
ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Set-offs.
Section 4.01    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    Payments by the Borrower. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 1:00 p.m., Houston time, on
the date when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim (except for Taxes, if any, pursuant to
Section 5.03(a), provided that the Borrower has complied with all of the
requirements of such Section to the extent applicable). Fees, once paid, shall
be fully earned and

49
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




shall not be refundable under any circumstances, absent manifest error. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices specified in Section
12.01, except payments to be made directly to an Issuing Bank as expressly
provided herein and except that payments pursuant to Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
(c)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or Participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
Section 4.02    Presumption of Payment by the Borrower. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is

50
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




due to the Administrative Agent for the account of the Lenders or any Issuing
Bank that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
such Issuing Bank, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or such
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
Section 4.03    Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to Section
2.05(b), Section 2.08(d), Section 2.08(e), Section 4.01(c) or Section 4.02 then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
Section 4.04    Payments and Deductions to a Defaulting Lender.
(a)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(b), Section 2.08(d), Section 2.08(e) or Section 4.02
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid in cash.
(b)    If a Defaulting Lender (or a Lender who would be a Defaulting Lender but
for the expiration of the relevant grace period) as a result of the exercise of
a set-off shall have received a payment in respect of its Revolving Credit
Exposure which results in its Revolving Credit Exposure being less than its
Applicable Percentage of the aggregate Revolving Credit Exposures, then no
payments will be made to such Defaulting Lender until such time as all amounts
due and owing to the Lenders have been equalized in accordance with each
Lender’s respective pro rata share of the Indebtedness. Further, if at any time
prior to the acceleration or maturity of the Loans, the Administrative Agent
shall receive any payment in respect of principal of a Loan or a reimbursement
of an LC Disbursement while one or more Defaulting Lenders shall be party to
this Agreement, the Administrative Agent shall apply such payment first to the
Borrowing(s) for which such Defaulting Lender(s) shall have failed to fund its
pro rata share until such time as such Borrowing(s) are paid in full or each
Lender (including each Defaulting Lender) is owed its Applicable Percentage of
all Loans then outstanding. After acceleration or maturity of the Loans, subject
to the first sentence of this Section 4.04(b), all principal will be paid
ratably as provided in Section 10.02(c).
(c)    Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

51
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




(i)    Fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 3.05.
(ii)    The Commitment, the Maximum Credit Amount, the outstanding principal
balance of the Loans and participation interests in Letters of Credit of such
Defaulting Lender shall not be included in determining whether all Lenders, the
Majority Lenders, the Majority Tier I Lenders, the Super-Majority Lenders or the
Super-Majority Tier I Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 12.02),
provided that any waiver, amendment or modification requiring the consent of
each affected Lender and which affects such Defaulting Lender, shall require the
consent of such Defaulting Lender; and provided further that no Defaulting
Lender shall participate in any redetermination or affirmation of the Borrowing
Base, but the Commitments (i.e., the Applicable Percentage of the Borrowing Base
of a Defaulting Lender) may not be increased without the consent of such
Defaulting Lender.
(iii)    If any LC Exposure exists at the time a Lender becomes a Defaulting
Lender then:
(A)    all or any part of such LC Exposure shall automatically be reallocated
(effective as of the date such Lender becomes a Defaulting Lender) among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (1) the sum of all Non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure does not
exceed the total of all Non-Defaulting Lenders’ Commitments and (2) the
conditions set forth in Section 6.02 are satisfied at such time;
(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, then the Borrower shall within three Business Days
following notice by the Administrative Agent cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (A) above) in accordance with the procedures set forth in Section
2.08(e) for so long as such LC Exposure is outstanding;
(C)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 4.04 then the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section
3.05(b) with respect to such Defaulting Lender’s LC Exposure during the period
such Defaulting Lender’s LC Exposure is cash collateralized;
(D)    if the LC Exposure of the Non-Defaulting Lenders is reallocated pursuant
to Section 4.04(c), then the fees payable to the Lenders pursuant to Section
3.05(a) and Section 3.05(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Applicable Percentages after giving effect to such
reallocation; or
(E)    if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 4.04(c)(iii), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all letter of
credit fees payable under Section 3.05(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Bank until such LC Exposure
is cash collateralized and/or reallocated.

52
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




(d)    So long as any Lender is a Defaulting Lender, the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the Non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 4.04(c), and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 4.04(c)(iii)(A) (and
Defaulting Lenders shall not participate therein).
(e)    In the event that the Administrative Agent, the Borrower and the Issuing
Bank each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the LC Exposures of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans or
participations in Letters of Credit of the other Lenders as the Administrative
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.
ARTICLE V
Increased Costs; Break Funding Payments; Taxes; Illegality
Section 5.01    Increased Costs.
(a)    Eurodollar Changes in Law. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve (including marginal,
special, emergency or supplemental reserves), special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender for Eurocurrency liabilities under Regulation D of the
Board (as the same may be amended, supplemented or replaced from time to time)
or otherwise; or
(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Loans made by such
Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Lender (whether of principal, interest
or otherwise), then the Borrower will pay to such Lender such additional amount
or amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
(b)    Capital Requirements. If any Lender or any Issuing Bank determines that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or liquidity or on the capital or liquidity of such Lender’s or
such Issuing Bank’s holding company, if any, as a consequence of this Agreement
or the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding

53
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.
(c)    Certificates. A certificate of a Lender or any Issuing Bank setting forth
in reasonable detail the basis of its request and the amount or amounts
necessary to compensate such Lender or such Issuing Bank or its holding company,
as the case may be, as specified in Section 5.01(a) or (b) shall be delivered to
the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay such Lender or such Issuing Bank, as the case may be, the amount shown as
due on any such certificate within 30 days after receipt thereof.
(d)    Effect of Failure or Delay in Requesting Compensation. Failure or delay
on the part of any Lender or any Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or such Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or any Issuing Bank pursuant to this Section
5.01 for any increased costs or reductions incurred more than 180 days prior to
the date that such Lender or such Issuing Bank, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such Issuing Bank’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.
No Lender or Issuing Bank may make any demand pursuant to this Section 5.01 more
than 180 days after the Termination Date.
Section 5.02    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan into an ABR Loan other than on the last
day of the Interest Period applicable thereto, or (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market.
A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 and reasonably detailed
calculations therefor, upon request of the Borrower, shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

54
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




Section 5.03    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Taxes; provided that if the
Borrower or any Guarantor shall be required by applicable law to deduct any
Taxes from such payments, then (i) in the case of Indemnified Taxes or Other
Taxes, the sum payable shall be increased as necessary so that after making all
required deductions of Indemnified Taxes or Other Taxes (including deductions
applicable to additional sums payable under this Section 5.03(a)), the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower or such Guarantor shall make all deductions required by
applicable law and (iii) the Borrower or such Guarantor shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or such Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
5.03) and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate of the Administrative Agent, a Lender or an Issuing Bank as to the
basis of such Indemnified Taxes or Other Taxes and the amount of such payment or
liability under this Section 5.03 shall be delivered to the Borrower and shall
be conclusive absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
(e)    Foreign Lenders.
(i)    Each Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement or any other Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other

55
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
(ii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by section 1471(b)(3)(C)(i) of the Code) and such
additional documentation and information reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 5.03(e)(ii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(f)    If the Administrative Agent or any Lender determines in its sole
discretion that it has received a refund of any Indemnified Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 5.03, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 5.03 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all reasonable out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund) within ten (10) Business
Days of such determination; provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Administrative Agent or such Lender in the event
such Administrative Agent or such Lender is required to repay such refund to
such Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (f), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (f) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.
Section 5.04    Designation of Different Lending Office; Replacement of Lenders.
(a)    Designation of Different Lending Office. If (1) any Lender requests
compensation under Section 5.01, or (2) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to

56
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 5.01 or Section 5.03, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If (i) any Lender requests compensation under
Section 5.01, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.03, (iii) any Lender asserts an illegality under Section 5.05, (iv)
any Lender becomes a Defaulting Lender, (v) any Lender does not consent to any
proposed increase in or reaffirmation of the Borrowing Base, (vi) in connection
with any consent to or approval of any proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or the consent of each Lender affected thereby, the consent of the
Super-Majority Lenders shall have been obtained but any Lender has not so
consented to or approved such proposed amendment, waiver, consent or release, or
(vii) in connection with any consent to or approval of any proposed amendment,
waiver, consent or release with respect to any Loan Document that requires the
consent of the Super-Majority Lenders, the consent of the Majority Lenders shall
have been obtained but any Lender has not so consented to or approved such
proposed amendment, waiver, consent or release, then in any such case, the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.04), all its interests, rights and obligations under this Agreement
to an assignee or assignees that shall assume such obligations (which assignee
may be another Lender, if such Lender accepts such assignment); provided that
(A) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld, (B) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (C) in the case of
any such assignment resulting from a claim for compensation under Section 5.01,
for payments required to be made pursuant to Section 5.03 or an illegality under
Section 5.05, such assignment will result in a reduction in such compensation or
payments or avoid the illegality. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply. Each Lender hereby agrees to make
such assignment and delegations required under this Section 5.04(b).
Section 5.05    Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain Eurodollar
Loans either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrower and the Administrative Agent
thereof and such Lender’s obligation to make such Eurodollar Loans shall be
suspended (the “Affected Loans”) until such time as such Lender may again make
and maintain such Eurodollar Loans and (b) all Affected Loans which would
otherwise be made by such Lender shall be made instead as ABR Loans (and, if
such Lender so requests by notice to

57
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




the Borrower and the Administrative Agent, all Affected Loans of such Lender
then outstanding shall be automatically converted into ABR Loans on the last day
of the then current Interest Period for such Affected Loans) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.
ARTICLE VI
Conditions Precedent
Section 6.01    Effective Date. The obligations of the Lenders to make Loans and
of any Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02):
(a)    The Arrangers, the Administrative Agent and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.
(b)    The Administrative Agent shall have received a certificate of the
Borrower and of each Guarantor setting forth (i) resolutions of the Managers,
board of directors or other managing body with respect to the authorization of
the Borrower or such Guarantor to execute and deliver the Loan Documents to
which it is a party and to enter into the Transactions, (ii) the individuals (A)
who are authorized to sign the Loan Documents to which the Borrower or such
Guarantor is a party and (B) who will, until replaced by another individual duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Agreement and the other Loan Documents to which it is a party, (iii)
specimen signatures of such authorized individuals, and (iv) the articles or
certificate of incorporation or formation and bylaws, operating agreement or
partnership agreement, as applicable, of the Borrower and each Guarantor, in
each case, certified as being true and complete. The Administrative Agent and
the Lenders may conclusively rely on such certificate until the Administrative
Agent receives notice in writing from the Borrower to the contrary.
(c)    The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of the Borrower and each Guarantor.
(d)    [Reserved]
(e)    The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.
(f)    To the extent requested by a Lender, the Administrative Agent shall have
received duly executed Notes payable to each such Lender in a principal amount
equal to its Maximum Credit Amount dated as of the date hereof.

58
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




(g)    The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments, including the Guaranty Agreement and the
other Security Instruments described on Exhibit C. In connection with the
execution and delivery of the Security Instruments, the Administrative Agent
shall
(i)    be reasonably satisfied that the Security Instruments create first
priority, perfected Liens (subject only to Excepted Liens identified in clauses
(a) to (d) and (f) of the definition thereof, but subject to the proviso at the
end of such definition) on at least 80% of the total value of the Oil and Gas
Properties of the Borrower and its Restricted Subsidiaries evaluated in the
Initial Reserve Report.
(ii)    have received certificates, together with undated, blank stock powers
for each such certificate, representing all of the issued and outstanding Equity
Interests of each of the Guarantors, to the extent such Equity Interests are
certificated.
(h)    The Administrative Agent shall have received an opinion of Baker Botts
L.L.P., special counsel to the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, as to such customary matters regarding
the Transactions as the Administrative Agent may reasonably request.
(i)    The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower evidencing that the Borrower is carrying insurance in
accordance with Section 7.12.
(j)    The Administrative Agent shall have received a certificate of a
Responsible Officer certifying that the Borrower has received all consents and
approvals required by Section 7.03.
(k)    The Administrative Agent shall have received the financial statements
referred to in Section 7.04(a) and the Initial Reserve Report accompanied by a
Reserve Report Certificate.
(l)    The Administrative Agent shall have received appropriate UCC search
certificates from the jurisdiction of organization of the Borrower and each
Guarantor reflecting no prior Liens encumbering the Properties of the Borrower
and the Guarantors other than those being assigned or released on or prior to
the Effective Date or Liens permitted by Section 9.03.
(m)    The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
Section 6.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (including the initial funding), and of each
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject
to the satisfaction of the following conditions:

59
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




(a)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Material Adverse Effect shall have occurred.
(c)    The representations and warranties of the Borrower and the Guarantors,
set forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects (except for those which have a materiality
qualifier, which shall be true and correct as so qualified) on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, such
representations and warranties shall continue to be true and correct in all
material respects (except for those which have a materiality qualifier, which
shall be true and correct as so qualified) as of such specified earlier date.
(d)    The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or a request for a Letter of Credit in accordance
with Section 2.08(b), as applicable.
Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in this Section 6.02.
ARTICLE VII
Representations and Warranties
The Borrower represents and warrants to the Lenders that:
Section 7.01    Organization; Powers. Each of the Borrower and its Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in or has
applied to qualify to do business in, every jurisdiction where such
qualification is required, except where failure to have such power, authority,
licenses, authorizations, consents, approvals and qualifications could not
reasonably be expected to have a Material Adverse Effect.
Section 7.02    Authority; Enforceability. The Transactions are within the
Borrower’s and each Guarantor’s corporate or limited liability powers and have
been duly authorized by all necessary corporate or limited liability and, if
required, member action (including, without limitation, any action required to
be taken by any class of directors of the Borrower or any other Person, whether
interested or disinterested, in order to ensure the due authorization of the
Transactions). When executed and delivered, each Loan Document to which the
Borrower and any Guarantor is a party will have been duly executed and delivered
by the Borrower and such

60
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




Guarantor and will constitute a legal, valid and binding obligation of the
Borrower and such Guarantor, as applicable, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
Section 7.03    Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including the members or any
class of directors of the Borrower or any other Person, whether interested or
disinterested), nor is any such consent, approval, registration, filing or other
action necessary for the validity or enforceability of any Loan Document or the
consummation of the Transactions contemplated thereby, except (i) such as have
been obtained or made and are in full force and effect, (ii) the filings and
recordings necessary to perfect the Liens created hereby and by the Security
Instruments, (iii) those third party approvals or consents which, if not made or
obtained, would not cause a Default hereunder or could not reasonably be
expected to have a Material Adverse Effect and (iv) the filing of any required
documents with the SEC, (b) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of the Borrower or any of
its Restricted Subsidiaries or any order of any Governmental Authority (except
for such violations that would not reasonably be expected to have a Material
Adverse Effect), (c) will not violate or result in a default under any
indenture, agreement or other instrument evidencing Material Indebtedness
binding upon the Borrower or any Guarantor or their Properties, or give rise to
a right thereunder to require any payment to be made by the Borrower or such
Guarantor and (d) will not result in the creation or imposition of any Lien on
any Property of the Borrower or any of its Restricted Subsidiaries (other than
the Liens created by the Loan Documents).
Section 7.04    Financial Position; No Material Adverse Effect.
(a)    The Borrower has heretofore furnished to the Lenders the audited
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of December 31, 2012, and related audited consolidated statements of income,
cash flows and changes in members’ equity for the fiscal year ending December
31, 2012. The financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its Consolidated Subsidiaries as of such date and for such period in accordance
with GAAP.
(b)    Since December 31, 2012, there has been no event, development or
circumstance that has had a Material Adverse Effect.
(c)    As of the Effective Date, neither the Borrower nor any Guarantor has any
material Debt (including Disqualified Capital Stock), or any material contingent
liabilities, material off-balance sheet liabilities or partnerships, material
liabilities for Taxes, material unusual forward or long-term commitments or
material unrealized or anticipated losses from any unfavorable commitments,
except (i) the Indebtedness, (ii) as referred to or reflected or provided for in
the Financial Statements delivered under Section 7.04(a) or (iii) as disclosed
to the Administrative Agent prior to the date hereof.

61
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




Section 7.05    Litigation. Except as set forth on Schedule 7.05 there are no
actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against or affecting the Borrower or any of its Restricted
Subsidiaries (a) not fully covered by insurance (except for normal deductibles)
as to which there is a reasonable possibility of an adverse determination that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (b) that involve any Loan
Document. Since the date of this Agreement, there has been no change in the
status of the matters disclosed in Schedule 7.05 that, individually or in the
aggregate, has resulted in, or would reasonably be expected to result in, a
Material Adverse Effect.
Section 7.06    Environmental Matters. Except for such matters that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect on the Borrower:
(a)    the Borrower and its Subsidiaries and each of their respective Properties
and operations thereon are, and within all applicable statute of limitation
periods have been, in compliance with all applicable Environmental Laws;
(b)    the Borrower and its Subsidiaries have obtained all Environmental Permits
required for their respective operations and each of their Properties, with all
such Environmental Permits being currently in full force and effect, and none of
Borrower or its Subsidiaries has received any written notice or otherwise has
knowledge that any such existing Environmental Permit will be revoked or that
any application for any new Environmental Permit or renewal of any existing
Environmental Permit will be protested or denied;
(c)    there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that are pending or,
to the knowledge of the Borrower, threatened against the Borrower or its
Subsidiaries or any of their respective Properties or as a result of any
operations at the Properties;
(d)    none of the Properties contain or have contained any: (i) underground
storage tanks; (ii) asbestos containing materials in a friable condition or
otherwise requiring abatement under Environmental Laws; or (iii) landfills or
dumps; (iv) hazardous waste management units as defined pursuant to RCRA or any
comparable state law; or (v) sites on or nominated for the National Priority
List promulgated pursuant to CERCLA or any similar state remedial priority list
promulgated or published pursuant to any comparable state law;
(e)    there is no Release or threatened Release, of Hazardous Materials at, on,
under or from any of Borrower’s or its Subsidiaries’ Properties, there are no
investigations, remediations, abatements, removals, or monitorings of Hazardous
Materials required under applicable Environmental Laws at such Properties and,
to the knowledge of the Borrower, none of such Properties are adversely affected
by any Release or threatened Release of a Hazardous Material originating or
emanating from any other real property,

62
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




(f)    neither the Borrower nor its Subsidiaries has received any written notice
asserting an alleged liability or obligation under any applicable Environmental
Laws with respect to the investigation, remediation, abatement, removal, or
monitoring of any Hazardous Materials at, under, or Released or threatened to be
Released from any real properties offsite the Borrower’s or its Subsidiaries’
Properties and there are no conditions or circumstances that would reasonably be
expected to result in the receipt of such written notice.
(g)    there has been no exposure of any Person or property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of the Borrower’s or its Subsidiaries’ Properties that would reasonably be
expected to form the basis for a material claim for damages or compensation and,
to the knowledge of the Borrower, there are no conditions or circumstances that
would reasonably be expected to result in the receipt of notice regarding such
exposure; and
(h)    the Borrower and its Subsidiaries have made available to Lenders copies
of all material environmental site assessment reports and other material
documents relating to any alleged non-compliance with or liability under
Environmental Laws that are in any of the Borrower’s or its Subsidiaries’
possession or control and relating to their respective Properties or operations
thereon.
Section 7.07    Compliance with the Laws and Agreements; No Defaults.
(a)    Each of the Borrower and its Restricted Subsidiaries is in compliance
with all Governmental Requirements applicable to it or its Property and all
agreements and other instruments binding upon it or its Property except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
(b)    No Default has occurred and is continuing.
Section 7.08    Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of, or subject to regulation under, the
Investment Company Act of 1940, as amended.
Section 7.09    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns (including extensions) and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect. The charges, accruals and reserves on
the books of the Borrower and its Subsidiaries in respect of Taxes and other
governmental charges are, in the reasonable opinion of the Borrower, adequate.
No Tax Lien (other than an Excepted Lien) has been filed and, to the knowledge
of the Borrower, no claim is being asserted with respect to any such Tax or
other such governmental charge.
Section 7.10    ERISA. Except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect:

63
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




(a)    The Borrower, its Subsidiaries and each ERISA Affiliate have complied in
all material respects with ERISA and, where applicable, the Code regarding each
Plan, if any.
(b)    Each Plan, if any, is, and has been, maintained in substantial compliance
with ERISA and, where applicable, the Code.
(c)    No ERISA Event with respect to any Plan has occurred or is expected by
the Borrower, any of its Subsidiaries or any ERISA Affiliate to be incurred with
respect to any Plan.
(d)    No accumulated funding deficiency (as defined in section 302 of ERISA and
section 412 of the Code), whether or not waived, exists with respect to any
Plan.
(e)    Neither the Borrower, its Subsidiaries nor any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the six-year period preceding
the date hereof sponsored, maintained or contributed to, any Multiemployer Plan.
(f)    Neither the Borrower, its Subsidiaries nor any ERISA Affiliate is
required to provide security under section 401(a)(29) of the Code due to a Plan
amendment that results in an increase in current liability for the Plan.
(g)    Neither the Borrower, its Subsidiaries nor any ERISA Affiliate sponsors,
maintains or contributes to an employee welfare benefit plan, as defined in
section 3(1) of ERISA, including any such plan maintained to provide benefits to
former employees of such entities, that may not be terminated by the Borrower, a
Subsidiary or any ERISA Affiliate in its sole discretion without any material
liability.
Section 7.11    Disclosure; No Material Misstatements. None of the reports,
financial statements, certificates or other written information (other than
Reserve Reports and any information delivered in connection therewith) furnished
by or on behalf of the Borrower or any Restricted Subsidiary to the
Administrative Agent or any Lender pursuant to this Agreement or any other Loan
Document or delivered by the Borrower or any Restricted Subsidiary to the
Administrative Agent or any Lender hereunder or under any other Loan Document
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading on the date when furnished; provided that
with respect to financial estimates, projected or forecasted financial
information and other forward-looking information, the Borrower represents and
warrants only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation; it being
understood that (a) such projections and forecasts, as to future events, are not
to be viewed as facts, that actual results during the period(s) covered by any
such projections or forecasts may differ significantly from the projected or
forecasted results and that such differences may be material and that such
projections and forecasts are not a guarantee of financial performance, and (b)
no representation is made with respect to information of a general economic or
general industry nature. There are no statements or conclusions in any Reserve
Report or in any information delivered in connection therewith which are based
upon or include materially misleading information of a material fact or fail to
take into account material

64
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




information regarding the material matters reported therein, it being understood
that projections concerning volumes attributable to the Oil and Gas Properties
of the Borrower and its Restricted Subsidiaries and production and cost
estimates contained in each Reserve Report and in other information delivered in
connection therewith are necessarily based upon professional opinions, estimates
and projections and that no warranty is made with respect to such opinions,
estimates and projections.
Section 7.12    Insurance. The Borrower has, and has caused all of its
Restricted Subsidiaries to have, (a) all insurance policies sufficient for the
compliance by each of them with all material Governmental Requirements and all
material agreements and (b) insurance coverage in at least amounts and against
such risk (including, without limitation, public liability) that are usually
insured against by companies similarly situated and engaged in the same or a
similar business for the assets and operations of the Borrower and its
Restricted Subsidiaries. The Administrative Agent and the Lenders have been
named as additional insureds in respect of such liability insurance policies and
the Administrative Agent has been named as loss payee with respect to property
loss insurance.
Section 7.13    Restriction on Liens. Except as permitted by Section 9.14,
neither the Borrower nor any of its Restricted Subsidiaries is a party to any
material agreement or arrangement or is subject to any order, judgment, writ or
decree, which either prohibits or purports to prohibit it from granting Liens to
the Administrative Agent and the Lenders on or in respect of their Properties to
secure the Indebtedness.
Section 7.14    Subsidiaries. Except as set forth on Schedule 7.14 or as
disclosed in writing to the Administrative Agent (which shall promptly furnish a
copy to the Lenders), and which disclosure shall be a supplement to Schedule
7.14, the Borrower has no Subsidiaries or foreign operations. Schedule 7.14 (as
updated with any written disclosures provided in writing to the Administrative
Agent) identifies each Subsidiary as either Restricted or Unrestricted, and each
Restricted Subsidiary on such schedule is a Wholly-Owned Subsidiary.
Section 7.15    Location of Business and Offices. The Borrower’s jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public
records of its jurisdiction of organization is Linn Energy, LLC, and the
organizational identification number of the Borrower in its jurisdiction of
organization is 3951040 (or, in each case, as set forth in a notice delivered to
the Administrative Agent pursuant to Section 8.01(k) in accordance with Section
12.01). The Borrower’s principal place of business and chief executive offices
are located at the address specified in Section 12.01 (or as set forth in a
notice delivered pursuant to Section 8.01(k) and Section 12.01(c)). Each
Restricted Subsidiary’s jurisdiction of organization, name as listed in the
public records of its jurisdiction of organization, organizational
identification number in its jurisdiction of organization, and the location of
its principal place of business and chief executive office is stated on Schedule
7.14 (or as set forth in a notice delivered pursuant to Section 8.01(k)).
Section 7.16    Properties; Titles, Etc.
(a)    Each of the Borrower and its Restricted Subsidiaries has good and
defensible title to its Oil and Gas Properties evaluated in the most recently
delivered Reserve

65
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




Report (other than those disposed of in compliance with Section 9.11 since
delivery of such Reserve Report and those title defects disclosed in writing to
the Administrative Agent) and good title to all its personal Properties, in each
case, free and clear of all Liens except Liens permitted by Section 9.03. After
giving full effect to the Excepted Liens, the Borrower or any of its Restricted
Subsidiaries specified as the owner owns the net interests in production
attributable to the Hydrocarbon Interests as reflected in the most recently
delivered Reserve Report, and the ownership of such Properties shall not in any
material respect obligate the Borrower or any of its Restricted Subsidiaries to
bear the costs and expenses relating to the maintenance, development and
operations of each such Property in an amount in excess of the working interest
of each Property set forth in the most recently delivered Reserve Report that is
not offset by a corresponding proportionate increase in the Borrower’s or any of
its Restricted Subsidiaries’ net revenue interest in such Property.
(b)    All material leases and agreements necessary for the conduct of the
business of the Borrower and its Restricted Subsidiaries are valid and
subsisting, in full force and effect, except to the extent any failure to be
valid and subsisting and in full force and effect could not reasonably be
expected to have a Material Adverse Effect, and there exists no default or event
or circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or agreement, which could
reasonably be expected to have a Material Adverse Effect.
(c)    The rights and Properties presently owned, leased or licensed by the
Borrower and its Restricted Subsidiaries including, without limitation, all
easements and rights of way, include all rights and Properties reasonably
necessary to permit the Borrower and its Restricted Subsidiaries to conduct
their business, except to the extent any failure to satisfy the foregoing could
not reasonably be expected to have a Material Adverse Effect.
(d)    All of the Properties of the Borrower and its Restricted Subsidiaries
(other than the Oil and Gas Properties, which are addressed in Section 7.17)
which are reasonably necessary for the operation of their businesses are in good
working condition and are maintained in accordance with prudent business
standards, except to the extent any failure to satisfy the foregoing could not
reasonably be expected to have a Material Adverse Effect.
(e)    The Borrower and each of its Restricted Subsidiaries owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
Property material to its business, and the use thereof by the Borrower and such
Restricted Subsidiary does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. The Borrower
and its Restricted Subsidiaries either own or have valid licenses or other
rights to use all databases, geological data, geophysical data, engineering
data, seismic data, maps, interpretations and other technical information used
in their businesses as presently conducted, subject to the limitations contained
in the agreements governing the use of the same, which limitations are customary
for companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.

66
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




Section 7.17    Maintenance of Properties. Except for such acts or failures to
act as could not be reasonably expected to have a Material Adverse Effect, the
Oil and Gas Properties (and Properties unitized therewith) of the Borrower and
its Restricted Subsidiaries have been maintained, operated and developed in a
good and workmanlike manner and in conformity with all Governmental Requirements
and in conformity with the provisions of all leases, subleases or other
contracts comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries. Specifically in connection with the foregoing, except
as could not reasonably be expected to have a Material Adverse Effect, (a) no
Oil and Gas Property of the Borrower or any Restricted Subsidiary is subject to
having allowable production reduced below the full and regular allowable
(including the maximum permissible tolerance) because of any overproduction
(whether or not the same was permissible at the time) and (b) none of the wells
comprising a part of the Oil and Gas Properties (or Properties unitized
therewith) of the Borrower or any Restricted Subsidiary is deviated from the
vertical more than the maximum permitted by Governmental Requirements, and such
wells are, in fact, bottomed under and are producing from, and the well bores
are wholly within, such Oil and Gas Properties (or in the case of wells located
on Properties unitized therewith, such unitized Properties). All pipelines,
wells, gas processing plants, platforms and other material improvements,
fixtures and equipment owned in whole or in part by the Borrower or any of its
Restricted Subsidiaries that are necessary to conduct normal operations are
being maintained in a state adequate to conduct normal operations, and with
respect to such of the foregoing which are operated by the Borrower or any of
its Restricted Subsidiaries, in a manner consistent with the Borrower’s or its
Restricted Subsidiaries’ past practices (other than those the failure of which
to maintain in accordance with this Section 7.17 could not reasonably be expect
to have a Material Adverse Effect).
Section 7.18    Gas Imbalances, Prepayments. As of the date hereof, except as
set forth on Schedule 7.18 or on the most recent Reserve Report Certificate, on
a net basis there are no gas imbalances, take or pay or other prepayments which
would require the Borrower or any of its Restricted Subsidiaries to deliver, in
the aggregate, two percent (2%) or more of the monthly production from
Hydrocarbons produced from the Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries at some future time without then or thereafter receiving
full payment therefor.
Section 7.19    Marketing of Production. As of the date of delivery of each
Reserve Report Certificate, except for contracts listed and in effect on the
date hereof on Schedule 7.19, and thereafter either disclosed in writing to the
Administrative Agent or included in the most recently delivered Reserve Report
(with respect to all of which contracts the Borrower represents that it or its
Restricted Subsidiaries are receiving a price for all production sold thereunder
which is computed substantially in accordance with the terms of the relevant
contract and are not having deliveries curtailed substantially below the subject
Property’s delivery capacity), no material agreements exist which are not
cancelable on sixty (60) days notice or less without penalty or detriment for
the sale of production from the Borrower’s or its Restricted Subsidiaries’
Hydrocarbons (including, without limitation, calls on or other rights to
purchase, production, whether or not the same are currently being exercised)
that (a) pertain to the sale of production at a fixed price and (b) have a
maturity or expiry date of more than six (6) months from the date of delivery of
such Reserve Report.

67
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




Section 7.20    Swap Agreements. Schedule 7.20, as of the date hereof, and after
the date hereof, each report required to be delivered by the Borrower pursuant
to Section 8.01(d) (as of the relevant period end), sets forth, a true and
complete list of all Swap Agreements of the Borrower and each of its Restricted
Subsidiaries, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net
marked-to-market value thereof, all credit support agreements relating thereto
(including any margin required or supplied) and the counterparty to each such
agreement.
Section 7.21    Use of Loans and Letters of Credit. The proceeds of the Loans
and the Letters of Credit shall be used (a) to provide working capital, (b) to
amend and restate existing indebtedness (including the Existing Credit
Agreement), (c) for the acquisition, exploration and development of Oil and Gas
Properties, (d) for the issuance of Letters of Credit, (e) to fund a portion of
the consideration for the Acquisition, and (f) for other general corporate
purposes, including Restricted Payments. The Borrower and its Restricted
Subsidiaries are not engaged principally, or as one of its or their important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning of Regulation T, U or X of the Board). No part of the proceeds of
any Loan or Letter of Credit will be used for the purchase of margin stock.
After application of the proceeds of each Loan or Letter of Credit, not more
than 25 percent of the value of the assets (either of the Borrower only or of
the Borrower and its Subsidiaries on a consolidated basis) will be “margin
stock.”
Section 7.22    Solvency. Immediately after giving effect to the Transactions,
(a) the aggregate assets (after giving effect to amounts that could reasonably
be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of the Borrower and the Guarantors, taken as
a whole, will exceed the aggregate Debt of the Borrower and the Guarantors on a
consolidated basis, as such Debt becomes absolute and matures, (b) neither the
Borrower nor any Guarantor will have incurred, intended to incur, or believes
that it will incur, Debt beyond its ability to pay such Debt (after taking into
account the timing and amounts of cash to be received by it and the amounts to
be payable on or in respect of its liabilities, and giving effect to amounts
that could reasonably be received by reason of indemnity, offset, insurance or
any similar arrangement) as such Debt becomes absolute and matures and (c)
neither the Borrower nor any Guarantor will have (and will have no reason to
believe that it will have thereafter) unreasonably small capital for the conduct
of its business.
Section 7.23    Foreign Corrupt Practices. Neither the Borrower nor any of its
Subsidiaries, nor any director, officer, agent, employee or Affiliate of the
Borrower or any of its Subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a material violation by such
Persons of the FCPA, including without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization of the payment of any money,
or other property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and, the Borrower, its
Subsidiaries and its and their Affiliates have conducted their business in
material compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

68
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




Section 7.24    OFAC. Neither the Borrower nor any of its Subsidiaries, nor any
director, officer, agent, employee or Affiliate of the Borrower or any of its
Subsidiaries is currently subject to any material U.S. sanctions administered by
OFAC, and the Borrower will not directly or indirectly use the proceeds from the
Loans or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.
ARTICLE VIII
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full (other than indemnities
and other contingent obligations not then due and payable and as to which no
claim has been made as of the time of determination) and all Letters of Credit
shall have expired, terminated or have been cash collateralized (or as to which
other arrangements satisfactory to the Administrative Agent and the Issuing Bank
shall have been made) and all LC Disbursements shall have been reimbursed, the
Borrower covenants and agrees with the Lenders that:
Section 8.01    Financial Statements; Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(a)    Annual Financial Statements. As soon as available, but in any event not
later than 90 days after the end of each fiscal year of the Borrower, the
Borrower’s audited consolidated balance sheet and related statements of
operations, members’ equity and cash flows as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by KPMG, LLP or independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied.
(b)    Quarterly Financial Statements. As soon as available, but in any event
not later than 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, members’ equity and cash flows as of the end of and
for such quarter and the then elapsed portion of the fiscal year, setting forth
in each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by a Financial Officer as presenting fairly in all
material respects the financial position and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes.
(c)    Certificate of Financial Officer -- Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a

69
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




Financial Officer in substantially the form of Exhibit B hereto (i) certifying
as to whether a Default has occurred and is continuing as of the date of such
certificate and, if a Default has occurred and is continuing, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 9.01 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the Effective Date which materially
changes the calculation of any covenant or affects compliance with the terms of
this Agreement and, if applicable, specifying the effect of such change on the
financial statements accompanying such certificate.
(d)    Swap Agreements. Concurrently with any delivery of financial statements
under Section 8.01(a) and Section 8.01(b), a true and complete list of all Swap
Agreements, as of the last Business Day of such fiscal quarter or fiscal year,
of the Borrower and each of its Restricted Subsidiaries, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark-to-market value therefore, any new credit
support agreements relating thereto not listed on Schedule 7.20, any margin
required or supplied under any credit support document, and the counterparty to
each such agreement and a confidential report reflecting its projected
production for each calendar year for which it has established hedge positions
under Section 9.16(a)(i); provided that the Borrower shall not be required to
provide any mark-to-market value for any emission credit Swap Agreements, but
the Borrower shall provide the aggregate amount owning by the Borrower and its
Restricted Subsidiaries under such emission credit Swap Agreements as of such
date.
(e)    Certificate of Insurer – Insurance Coverage. Concurrently with the
renewal of each insurance policy maintained by the Borrower and its Restricted
Subsidiaries required by Section 8.06, a certificate of such insurance coverage
from the insurer providing such insurance in form and substance satisfactory to
the Administrative Agent, and, if requested by the Administrative Agent or any
Lender, all copies of the applicable policies.
(f)    SEC and Other Filings. Promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by the Borrower or any Restricted Subsidiary with the SEC, or with any
national securities exchange, provided, however, that the Borrower shall be
deemed to have furnished the information required by this Section 8.01(f) if it
shall have timely made the same available on “EDGAR” and/or on its home page on
the worldwide web (at the date of this Agreement located at
http://www.linnenergy.com); provided further, however, that if any Lender is
unable to access EDGAR or the Borrower’s home page on the worldwide web, the
Borrower agrees to provide such Lender with paper copies of the information
required to be furnished pursuant to this Section 8.01(f) promptly following
notice from the Administrative Agent that such Lender has requested the same.
Information required to be delivered pursuant to this Section 8.01(f) shall be
deemed to have been delivered on the date on which the Borrower provides notice
to the Administrative Agent that such information has been posted on “EDGAR” or
the Borrower’s website or another website identified in such notice and
accessible by the Administrative Agent without charge (and the Borrower hereby
agrees to provide such notice).
(g)    Notices Under Material Instruments. Promptly after receipt, a copy of any
notice of default received from any holder or holders of any Material
Indebtedness (other than

70
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




the Indebtedness) or any trustee or agent on its or their behalf, to the extent
such notice has not otherwise been delivered to the Administrative Agent
hereunder.
(h)    Lists of Purchasers. Concurrently with the delivery of each December 31
Reserve Report to the Administrative Agent pursuant to Section 8.11(a), a list
of Persons purchasing Hydrocarbons from the Borrower and its Restricted
Subsidiaries reasonably expected to account for at least 80% of the revenues
resulting from the sale of Hydrocarbons produced from the Mortgaged Properties
in the quarter following the “as of” date of such Reserve Report.
(i)    Notice of Sales of Oil and Gas Properties. In the event the Borrower or
any of its Restricted Subsidiaries intends to sell, transfer, assign or
otherwise dispose of any Oil or Gas Properties of the Borrower or its Restricted
Subsidiaries included in the most recently delivered Reserve Report (or any
Equity Interests in any Restricted Subsidiary owning interests in such Oil and
Gas Properties) during any period between two successive Scheduled
Redetermination Dates having a fair market value, individually or in the
aggregate, in excess of $50,000,000, prior written notice of such disposition,
the price thereof, the anticipated date of closing, and any other details
thereof reasonably requested by the Administrative Agent or any Lender.
(j)    Notice of Casualty Events. Prompt written notice, and in any event within
three Business Days, of the occurrence of any Casualty Event in excess of
$50,000,000 or the commencement of any action or proceeding that could
reasonably be expected to result in a Casualty Event in excess of $50,000,000.
(k)    Information Regarding Borrower and Guarantors. Prompt written notice of
(and in any event within ten (10) days after) any change (i) in the Borrower’s
or any Guarantor’s corporate name or in any trade name used to identify such
Person in the conduct of its business or in the ownership of its Properties,
(ii) in the location of the Borrower’s or any Guarantor’s chief executive office
or principal place of business, (iii) in the Borrower or any Guarantor’s
identity or corporate structure, (iv) in the Borrower’s or any Guarantor’s
jurisdiction of organization or such Person’s organizational identification
number in such jurisdiction of organization, and (v) in the Borrower or any
Guarantor’s federal taxpayer identification number, if any.
(l)    Production Report and Lease Operating Statements. Within 45 days after
the end of each fiscal quarter, a report setting forth, for each calendar month
during the then-current fiscal year to date, the volume of production and sales
attributable to production (and the prices at which such sales were made and the
revenues derived from such sales) for each such calendar month from the Oil and
Gas Properties of the Borrower and its Restricted Subsidiaries, and setting
forth the related ad valorem, severance and production taxes and lease operating
expenses attributable thereto and incurred for each such calendar month.
(m)    Notices of Certain Changes. Promptly, but in any event within five (5)
Business Days after the execution thereof, copies of any amendment, modification
or supplement to the certificate or articles of incorporation, by-laws, any
preferred stock designation or any other organic document of the Borrower or any
of its Restricted Subsidiaries which materially impacts this Agreement or any
other Loan Document.

71
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




(n)    EDGAR Postings. In lieu of delivery of paper counterparts of financial
statements or other information required to be delivered to the Administrative
Agent and each Lender pursuant to this Section 8.01, to the extent such
financial statements or other information has been published on EDGAR, Borrower
may send to the Administrative Agent and each Lender notice that such financial
statements or other information is available on EDGAR and delivery of such
notice shall satisfy the Borrower’s requirements under this Section 8.01 to
deliver to the Administrative Agent and each Lender paper counterparts of such
financial statements and other information.
(o)    Certificate of Financial Officer – Consolidating Information. If, at any
time, all of the Consolidated Subsidiaries of the Borrower are not Consolidated
Restricted Subsidiaries, then concurrently with any delivery of financial
statements under Section 8.01(a) or Section 8.01(b), a certificate of a
Financial Officer setting forth consolidating spreadsheets that show all
Consolidated Unrestricted Subsidiaries and the eliminating entries, in such form
as would be presentable to the auditors of the Borrower.
(p)    Other Requested Information. Promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any of its Subsidiaries (including, without
limitation, any Plan and any reports or other information required to be filed
under ERISA), or compliance with the terms of this Agreement or any other Loan
Document, as the Administrative Agent or any Lender may reasonably request.
Section 8.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender, promptly after the Borrower obtains
knowledge thereof, written notice of the following:
(a)    the occurrence of any Default;
(b)    (i) the filing or commencement of, or the threat in writing of, any
action, suit, proceeding, investigation or arbitration by or before any
arbitrator or Governmental Authority against the Borrower or any Subsidiary not
previously disclosed in writing to the Administrative Agent as to which there is
a reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect
and (ii) any material adverse development in any action, suit, proceeding,
investigation or arbitration by or before any arbitrator or Governmental
Authority against the Borrower or any Subsidiary (whether or not previously
disclosed to the Lenders) that, in the case of either (i) or (ii) above, if
adversely determined, could reasonably be expected to result in liability in
excess of $50,000,000;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$25,000,000; and
(d)    any other development that has had a Material Adverse Effect.

72
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
Section 8.03    Existence; Conduct of Business. The Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business and maintain, if necessary, its qualification to
do business in each other jurisdiction in which any of its Oil and Gas
Properties is located or the ownership of its Properties requires such
qualification, except where the failure to so satisfy the foregoing requirements
could not reasonably be expected to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.10 or any transaction permitted under
Section 9.11.
Section 8.04    Payment of Taxes. The Borrower will, and will cause each of its
Subsidiaries to, pay or discharge its Tax liabilities before the same shall
become delinquent except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, and the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (b) the failure to pay or discharge the same could not
reasonably be expected to result in a Material Adverse Effect.
Section 8.05    Operation and Maintenance of Properties. The Borrower will, and
will cause each of its Restricted Subsidiaries to:
(a)    operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including, without limitation, applicable
proration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.
(b)    except to the extent disposed of pursuant to a transaction permitted by
this Agreement, keep and maintain all Property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.
(c)    promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its material Oil and Gas Properties and will do all other things
necessary to keep unimpaired their rights with respect thereto and prevent any
forfeiture thereof or default thereunder except, in each case, where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

73
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




(d)    promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards and in all material respects,
the obligations required by each and all of the assignments, deeds, leases,
sub-leases, contracts and agreements affecting its interests in its Oil and Gas
Properties and other Properties except, in each case, where the failure to do
so, individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
(e)    to the extent neither the Borrower nor one of its Subsidiaries is the
operator of any of its Oil and Gas Property, the Borrower shall use reasonable
efforts to cause the operator to comply with this Section 8.05.
Section 8.06    Insurance. The Borrower will, and will cause each of its
Restricted Subsidiaries to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations. The loss payable clauses or
provisions in said insurance policy or policies insuring any of the collateral
for the Loans shall be endorsed in favor of and made payable to the
Administrative Agent as its interests may appear and such policies shall name or
otherwise include the Administrative Agent and the Lenders as “additional
insureds” and provide that the insurer will endeavor to give at least 30 days
prior notice of any cancellation thereof to the Administrative Agent.
Section 8.07    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Restricted Subsidiaries to, keep proper books of record
and account in accordance with GAAP. The Borrower will, and will cause each of
its Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its Properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.
Section 8.08    Compliance with Laws. The Borrower will, and will cause each of
its Restricted Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to them or their Property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
Section 8.09    Environmental Matters.
(a)    The Borrower shall at its sole expense (including such contribution from
third parties as may be available): (i) comply, and shall cause its Properties
and operations and each Restricted Subsidiary and each Restricted Subsidiary’s
Properties and operations to comply, with all applicable Environmental Laws, the
breach of which could be reasonably expected to have a Material Adverse Effect;
(ii) not dispose of or otherwise release, and shall cause each Restricted
Subsidiary not to dispose of or otherwise release, any oil, oil and gas waste,
hazardous substance, or solid waste on, under, about or from any of the
Borrower’s or its Restricted Subsidiaries’ Properties or any other Property to
the extent caused by the Borrower’s or any of its Restricted Subsidiaries’
operations except in compliance with applicable Environmental Laws, the disposal
or release of which could reasonably be expected to have a Material Adverse

74
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




Effect; (iii) timely obtain or file, and shall cause each Restricted Subsidiary
to timely obtain or file, all notices, permits, licenses, exemptions, approvals,
registrations or other authorizations, if any, required under applicable
Environmental Laws to be obtained or filed in connection with the operation or
use of the Borrower’s or its Restricted Subsidiaries’ Properties, which failure
to obtain or file could reasonably be expected to have a Material Adverse
Effect; (iv) promptly commence and diligently prosecute to completion, and shall
cause each Restricted Subsidiary to promptly commence and diligently prosecute
to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future disposal or other release of any oil, oil and gas waste, hazardous
substance or solid waste on, under, about or from any of the Borrower’s or its
Restricted Subsidiaries’ Properties, which failure to commence and diligently
prosecute to completion could reasonably be expected to have a Material Adverse
Effect; and (v) establish and implement, and shall cause each Restricted
Subsidiary to establish and implement, such reasonable policies of environmental
audit and compliance as may be reasonably necessary to continuously determine
and assure that the Borrower’s and its Restricted Subsidiaries’ obligations
under this Section 8.09(a) are timely and fully satisfied, which failure to
establish and implement could reasonably be expected to have a Material Adverse
Effect.
(b)    The Borrower will promptly, but in any event within five (5) Business
Days thereof, notify the Administrative Agent and the Lenders in writing of any
threatened action, investigation or inquiry by any Governmental Authority or any
threatened demand or lawsuit by any landowner or other third party against the
Borrower or its Restricted Subsidiaries or their Properties of which the
Borrower has knowledge in connection with any Environmental Laws (excluding
routine testing and corrective action) if the Borrower reasonably anticipates
that such action will result in liability (whether individually or in the
aggregate) in excess of $50,000,000, not fully covered by insurance, subject to
normal deductibles.
(c)    The Borrower will, and will cause each Restricted Subsidiary to, provide
such environmental audits, studies and tests as may be reasonably requested by
the Administrative Agent and the Lenders and no more than once per year in the
absence of any Event of Default (or as otherwise reasonably required to be
obtained by the Administrative Agent or the Lenders by any Governmental
Authority), in connection with any future acquisitions of material Oil and Gas
Properties or other material Properties.
Section 8.10    Further Assurances.
(a)    The Borrower at its sole expense will, and will cause each of its
Restricted Subsidiaries to, promptly execute and deliver to the Administrative
Agent all such other documents, agreements and instruments reasonably requested
by the Administrative Agent to comply with, cure any defects (in regards to
errors and mistakes), or accomplish the conditions precedent, covenants and
agreements of the Borrower or any of its Restricted Subsidiaries, as the case
may be, in the Loan Documents, including the Notes, or to further evidence and
more fully describe the collateral intended as security for the Indebtedness, or
to correct any mistakes in this Agreement or the Security Instruments or to
perfect, protect or preserve any Liens created pursuant to this Agreement or any
of the Security Instruments or the priority thereof, or to make

75
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




any recordings, file any notices or obtain any consents, all as may be
reasonably necessary or appropriate in connection therewith.
(b)    The Borrower hereby authorizes the Administrative Agent to file one or
more financing or continuation statements, and amendments thereto, relative to
all or any part of the Mortgaged Property without the signature of the Borrower
or any other Guarantor where permitted by law. A carbon, photographic or other
reproduction of the Security Instruments or any financing statement covering the
Mortgaged Property or any part thereof shall be sufficient as a financing
statement where permitted by law. The Administrative Agent will promptly send
the Borrower any financing or continuation statements it files without the
signature of the Borrower or any other Guarantor and the Administrative Agent
will promptly send the Borrower the filing or recordation information with
respect thereto.
Section 8.11    Reserve Reports.
(a)    On or before March 1st and September 1st of each year, the Borrower shall
furnish to the Administrative Agent and the Lenders a Reserve Report as of the
immediately preceding December 31 or June 30, as applicable. The Reserve Report
as of December 31 of each year shall be prepared by one or more petroleum
engineers reasonably acceptable to the Administrative Agent and the June 30
Reserve Report of each year shall be prepared by or under the supervision of the
chief engineer of the Borrower who shall certify such Reserve Report to be true
and accurate in all material respects and to have been prepared, except as
otherwise specified therein, in accordance with the procedures used in the
immediately preceding December 31 Reserve Report.
(b)    In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report prepared by or under
the supervision of the chief engineer of the Borrower who shall certify such
Reserve Report to be true and accurate in all material respects and to have been
prepared, except as otherwise specified therein, in accordance with the
procedures used in the immediately preceding December 31 Reserve Report. For any
Interim Redetermination requested by the Administrative Agent or the Borrower
pursuant to Section 2.07(b), the Borrower shall provide such Reserve Report with
an “as of” date as required by the Administrative Agent as soon as possible, but
in any event no later than thirty (30) days following the receipt of such
request.
(c)    With the delivery of each Reserve Report, the Borrower shall provide to
the Administrative Agent and the Lenders a certificate from a Responsible
Officer, in substantially the form of Exhibit G hereto (the “Reserve Report
Certificate”), certifying that in all material respects: (i) the information
provided by the Borrower in connection with the preparation of such Reserve
Report and any other information delivered in connection therewith by the
Borrower is true and correct, and any projections based upon such information
have been prepared in good faith based upon assumptions believed by the Borrower
to be reasonable, subject to uncertainties inherent in all projections, (ii) the
Borrower or its Restricted Subsidiaries owns good and defensible title to the
Oil and Gas Properties of the Borrower and its Restricted Subsidiaries evaluated
in such Reserve Report and such Properties are free of all Liens except for
Liens permitted by Section 9.03, (iii) except as set forth on an exhibit to the
certificate, on a net basis there are no gas imbalances, take or pay or other
prepayments in excess of the volume

76
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




specified in Section 7.18 with respect to the Oil and Gas Properties of the
Borrower and its Restricted Subsidiaries evaluated in such Reserve Report that
would require the Borrower or any of its Restricted Subsidiaries to deliver
Hydrocarbons either generally or produced from such Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor,
(iv) none of the Oil and Gas Properties of the Borrower or its Restricted
Subsidiaries evaluated in the immediately preceding Reserve Report have been
sold since the date of the last Borrowing Base determination except as set forth
on an exhibit to the certificate, which certificate shall list all of the Oil
and Gas Properties of the Borrower and its Restricted Subsidiaries sold and in
such detail as reasonably required by the Administrative Agent, (v) attached to
the certificate is a list of all marketing agreements entered into subsequent to
the later of the date hereof or the most recently delivered Reserve Report that
the Borrower could reasonably be expected to have been obligated to list on
Schedule 7.19 had such agreement been in effect on the date hereof and (vi)
attached thereto is a schedule of the Oil and Gas Properties evaluated by such
Reserve Report that are Mortgaged Properties and (a) demonstrating the
percentage of the present value that such Mortgaged Properties need to be made
Mortgaged Properties in accordance with Section 8.13 (a).
Section 8.12    Title Information.
(a)    On or before the delivery to the Administrative Agent and the Lenders of
each Reserve Report required by Section 8.11(a), to the extent requested by the
Administrative Agent, the Borrower will deliver title information in form and
substance reasonably acceptable to the Administrative Agent covering enough of
the Oil and Gas Properties of the Borrower and its Restricted Subsidiaries
evaluated by such Reserve Report that were not included in the immediately
preceding Reserve Report, so that the Administrative Agent shall have received
together with title information previously delivered to the Administrative
Agent, reasonably satisfactory title information on such portion of Oil and Gas
Properties of the Borrower and its Restricted Subsidiaries evaluated by such
Reserve Report, not to exceed 80% of the total value thereof, as may be
reasonably requested by the Administrative Agent.
(b)    If the Borrower has provided title information for additional Properties
under Section 8.12(a), the Borrower shall, within 60 days of notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03, (ii) substitute acceptable Mortgaged Properties with no title
defects or exceptions (other than Liens which are permitted by Section 9.03)
having an equivalent value or (iii) deliver title information in form and
substance reasonably acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, reasonably satisfactory title
information on such portion of Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries evaluated by such Reserve Report, not to exceed 80% of
the total value thereof, as may be reasonably requested by the Administrative
Agent.
(c)    If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the 60-day period or the
Borrower does not comply with the requirements to provide acceptable title
information as required by Section 8.12(a) and Section 8.12(b), such default
shall not be a Default, but instead the Administrative

77
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




Agent and/or the Majority Lenders shall have the right to exercise the following
remedy in their sole discretion from time to time, and any failure to so
exercise this remedy at any time shall not be a waiver as to future exercise of
the remedy by the Administrative Agent or the Lenders. To the extent that the
Administrative Agent or the Majority Lenders are not reasonably satisfied with
title to any Mortgaged Property after the 60-day period has elapsed, such
unacceptable Mortgaged Property shall not count towards the requirements of
Section 8.12(a) and Section 8.12(b), and the Administrative Agent may send a
notice to the Borrower and the Lenders that the then outstanding Borrowing Base
shall be reduced by an amount as determined by the Majority Lenders to cause the
Borrower to be in compliance with the requirement to provide acceptable title
information pursuant to Section 8.12(a) and Section 8.12(b). This new Borrowing
Base shall become effective immediately after receipt of such notice.
Section 8.13    Additional Collateral; Additional Guarantors.
(a)    In connection with each redetermination of the Borrowing Base, the
Borrower shall review the Reserve Report and the list of current Mortgaged
Properties (as described in Section 8.11(c)(vi)) to ascertain whether either (i)
the Mortgaged Properties represent at least 80% of the total value of the Oil
and Gas Properties of the Borrower and its Restricted Subsidiaries evaluated in
the most recently completed Reserve Report or (ii) as of the date of such
redetermination, the Collateral Coverage Ratio is equal to or greater than 2.5
to 1.0, in each case after giving effect to exploration and production
activities, acquisitions, dispositions and production. In the event that both
(X) the Mortgaged Properties represent less than 80% of the total value of the
Oil and Gas Properties of the Borrower and its Restricted Subsidiaries evaluated
in the most recently completed Reserve Report and (Y) the Collateral Coverage
Ratio is less than 2.5 to 1.0, then the Borrower shall, and shall cause its
Restricted Subsidiaries to, grant, within ninety (90) days of the delivery of
the certificate contemplated by Section 8.11(c), to the Administrative Agent or
its designee as security for the Indebtedness a first-priority Lien interest
(subject to Liens permitted by Section 9.03 which may attach to Mortgaged
Property) on additional Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries not already subject to a Lien of the Security
Instruments such that after giving effect thereto, either (i) the Mortgaged
Properties are equal to or greater than 80% of the total value of the Oil and
Gas Properties of the Borrower and its Restricted Subsidiaries evaluated in such
Reserve Report or (ii) the Collateral Coverage Ratio is equal to or greater than
2.5 to 1.0. All such Liens will be created and perfected by and in accordance
with the provisions of deeds of trust, security agreements and financing
statements or other Security Instruments, all in form and substance reasonably
satisfactory to the Administrative Agent or its designee and in sufficient
executed (and acknowledged where necessary or appropriate) counterparts for
recording purposes. In order to comply with the foregoing, if any Restricted
Subsidiary places a Lien on its Oil and Gas Properties and such Restricted
Subsidiary is not a Guarantor, then it shall become a Guarantor and comply with
Section 8.13(b).
(b)    If (i) the Borrower determines that any Restricted Subsidiary is a
Material Domestic Subsidiary or (ii) any Domestic Subsidiary incurs or
guarantees any Debt for borrowed money in excess of $10,000,000 (other than
intercompany Debt or Debt permitted under Section 9.02(e)) (provided that
neither Berry nor any of its subsidiaries shall be required to guarantee or
secure the Indebtedness prior to the termination and repayment of the Debt under
the Berry Revolver and the redemption or refinancing of the Berry Senior Debt
unless any such Person has

78
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




also guaranteed the Senior Notes) and in either case, such Restricted Subsidiary
is not already a Guarantor, then the Borrower shall promptly cause such
Restricted Subsidiary to guarantee the Indebtedness pursuant to the Guaranty
Agreement. In connection with any such guaranty, the Borrower shall, or shall
cause such Restricted Subsidiary to, (A) execute and deliver a supplement to the
Guaranty Agreement executed by such Restricted Subsidiary, (B) pledge all of the
Equity Interests of such Restricted Subsidiary (including, without limitation,
delivery of original stock certificates evidencing the Equity Interests of such
Restricted Subsidiary, together with an appropriate undated stock powers for
each certificate duly executed in blank by the registered owner thereof) and (C)
execute and deliver such other additional closing documents, certificates and
legal opinions as shall reasonably be requested by the Administrative Agent or
its designee.
Section 8.14    ERISA Compliance. The Borrower will promptly furnish, and will
cause its Subsidiaries and any ERISA Affiliate to promptly furnish, to the
Administrative Agent (a) immediately upon becoming aware of the occurrence of
any ERISA Event, a written notice signed by the President or the principal
Financial Officer of the Borrower, its Subsidiaries or the ERISA Affiliate, as
the case may be, specifying the nature thereof, what action the Borrower, its
Subsidiaries or the ERISA Affiliate is taking or proposes to take with respect
thereto, and, if then known, any action taken or proposed by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto, and
(b) immediately upon receipt thereof, copies of any notice of the PBGC’s
intention to terminate or to have a trustee appointed to administer any Plan.
Section 8.15    Marketing Activities. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, engage in marketing activities for any
Hydrocarbons or enter into any contracts related thereto other than (a)
contracts for the sale of Hydrocarbons scheduled or reasonably estimated to be
produced from their proved Oil and Gas Properties during the period of such
contract, (b) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from proved Oil and Gas Properties of third parties
during the period of such contract associated with the Oil and Gas Properties of
the Borrower and its Restricted Subsidiaries that the Borrower or one of its
Restricted Subsidiaries has the right to market pursuant to joint operating
agreements, unitization agreements or other similar contracts that are usual and
customary in the oil and gas business and (c) other contracts for the purchase
and/or sale of Hydrocarbons of third parties (i) which have generally offsetting
provisions (i.e., corresponding pricing mechanics, delivery dates and points and
volumes) such that no “position” is taken and (ii) for which appropriate credit
support has been taken to alleviate the material credit risks of the
counterparty thereto.
Section 8.16    Swap Agreements. To the extent the Borrower or a Restricted
Subsidiary changes the material terms of any Swap Agreement, terminates any Swap
Agreement or enters into a new Swap Agreement which has the effect of creating
an off-setting position that individually, or together with all other such
changes, terminations and/or new Swap Agreements within the preceding 12 months
results in an aggregate Swap PV greater than $50,000,000, the Borrower will give
the Lenders prompt written notice of such event.
Section 8.17    Clean Down Period. During each calendar year during the term of
this Agreement, the Borrower shall cause there to be a period of ten (10)
consecutive days (the

79
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




“Clean Down Period”) during which (a) there are no Distribution Borrowings
outstanding and (b) no Distribution Borrowings shall be made.
Section 8.18    Unrestricted Subsidiaries. The Borrower will:
(a)    cause the management, business and affairs of its Restricted Subsidiaries
to be conducted in such a manner (including, without limitation, by keeping
separate books of account, furnishing separate financial statements of
Unrestricted Subsidiaries to creditors and potential creditors thereof and by
not permitting Properties of the Borrower and its respective Restricted
Subsidiaries to be commingled) so that each Unrestricted Subsidiary that is a
corporation will be treated as a corporate entity separate and distinct from
Borrower and the Restricted Subsidiaries.
(b)    not, and will not permit any of the Restricted Subsidiaries to, incur,
assume, guarantee or be or become liable for any Debt of any of the Unrestricted
Subsidiaries.
(c)    not permit any Unrestricted Subsidiary (other than the Excluded
Subsidiary) to hold any Equity Interest in, or any Debt of, the Borrower or any
Restricted Subsidiary.
Section 8.19    Acquisition Actions. In connection with the Acquisition the
Borrower covenants and agrees to:
(a)    cause the Maximum Credit Amount (as such term is defined in the Berry
Revolver) to be permanently reduced to no more than $700,000,000 prior to or
contemporaneously with the consummation of the Acquisition;
(b)    repay in full and terminate the commitments under the Berry Revolver no
later than 30 Business Days after the redemption or refinancing of the Berry
Senior Debt; and
(c)    cause Berry and each of its Subsidiaries to become Restricted
Subsidiaries pursuant to Section 9.18(c) upon the occurrence of the matters set
forth in Section 8.19(b).
ARTICLE IX
Negative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full (other than indemnities
and other contingent obligations not then due and payable and as to which no
claim has been made as of the time of determination) and all Letters of Credit
shall have expired, terminated or have been cash collateralized (or as to which
other arrangements satisfactory to the Administrative Agent and the Issuing Bank
shall have been made) and all LC Disbursements shall have been reimbursed, the
Borrower covenants and agrees with the Lenders that:

80
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




Section 9.01    Financial Covenants.
(a)    Ratio of EBITDA to Interest Expense. The Borrower will not, as of the
last day of any fiscal quarter permit the ratio of EBITDA for the Borrower and
its Consolidated Restricted Subsidiaries for the period of four fiscal quarters
then ending to Interest Expense for such period to be less than 2.5 to 1.0.
(b)    Current Ratio. The Borrower will not permit, as of the last day of any
fiscal quarter, its ratio of (i) consolidated current assets of the Borrower and
its Consolidated Restricted Subsidiaries (including the unused amount of the
total Commitments, but excluding non-cash assets under FAS 133) to (ii)
consolidated current liabilities of the Borrower and its Consolidated Restricted
Subsidiaries (excluding non-cash obligations under FAS 133, current maturities
of any Senior Notes which have been tendered for or with respect to which the
Borrower or applicable Consolidated Restricted Subsidiary has exercised a
redemption right and which are required by GAAP to be current and current
maturities under this Agreement) to be less than 1.0 to 1.0.
Section 9.02    Debt. Neither the Borrower nor any of its Restricted
Subsidiaries will incur, create, assume or suffer to exist any Debt, except:
(a)    the Loans or other Indebtedness and any guaranty of or suretyship
arrangement in respect thereof.
(b)    intercompany Debt between or among the Borrower and any of its Restricted
Subsidiaries or between or among the Borrower and its Unrestricted Subsidiaries
to the extent permitted by Section 9.05(g); provided that such Debt is not held,
assigned, transferred, negotiated or pledged to any Person other than the
Borrower or one of its Wholly-Owned Subsidiaries, and, provided further, that
any such Debt for borrowed money owed by either the Borrower or a Guarantor
shall be subordinated to the Indebtedness on terms set forth in the Guaranty
Agreement.
(c)    endorsements of negotiable instruments for collection in the ordinary
course of business.
(d)    Debt (i) associated with bonds or surety obligations required by
Governmental Requirements in connection with the operation of the Oil and Gas
Properties in the ordinary course of business and (ii) comprised of guarantees
of obligations of Subsidiaries under marketing agreements entered into in the
ordinary course of business.
(e)    Debt under Capital Leases and Debt secured by Liens permitted by Section
9.03(c) in an aggregate principal amount not to exceed $100,000,000.
(f)    Funded Debt and any guarantees thereof incurred after the Effective Date,
provided that (i) at the time such Debt is incurred (A), no Default has occurred
and is then continuing and (B) no Default would result from the incurrence of
such Debt after giving effect to the incurrence thereof (and any concurrent
repayment of Debt with the proceeds of such incurrence), (ii) immediately after
the incurrence of such Debt, the Borrowing Base shall be adjusted in accordance
with Section 2.07(e) and prepayment shall be made to the extent required

81
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




by Section 3.04(c)(iii), (iii) at the time such Debt is incurred, such Debt does
not have any scheduled amortization prior to one year after the Maturity Date,
(iv) at the time such Debt is incurred, such Debt does not mature sooner than
one year after the Maturity Date, (v) such Debt and any guarantees thereof are
on market terms for issuers of similar size and credit quality given the then
prevailing market conditions and (vi) such Debt does not have any mandatory
prepayment or redemption provisions (other than customary change of control or
asset sale tender offer provisions) which would require a mandatory prepayment
or redemption in priority to the Indebtedness; and any Permitted Refinancing
Debt in respect thereof.
(g)    other Debt in an aggregate principal amount not to exceed $100,000,000 at
any one time outstanding.
(h)    Debt of the Borrower and its Restricted Subsidiaries existing on the date
hereof that is reflected in the Financial Statements or in Schedule 9.02,
including the Existing Senior Notes, and any Permitted Refinancing Debt in
respect thereof.
(i)    Debt in the form of guaranties by the Borrower or any of its Restricted
Subsidiaries of Debt of (i) the Borrower or any Guarantor permitted under this
Section 9.02 and (ii) other Persons to the extent an Investment would be
permitted in such Person under Section 9.05(g)(iii) or Section 9.05(n).
(j)    any Berry Refinancing Debt and any Permitted Refinancing Debt in respect
thereof.
Section 9.03    Liens. Neither the Borrower nor any of its Restricted
Subsidiaries will create, incur, assume or permit to exist any Lien on any of
its Properties (now owned or hereafter acquired), except:
(a)    Liens securing the payment of any Indebtedness.
(b)    Excepted Liens.
(c)    Liens in connection with Capital Leases and Liens encumbering assets
securing Debt incurred to finance the purchase, construction or improvement of
such assets (and any refinancings thereof which do not increase the principal
amount thereof); provided that (i) the principal amount of the Debt secured by a
purchased asset shall not exceed one hundred percent (100%) of the purchase
price of such asset, (ii) such Liens shall not extend to or encumber any other
asset of the Borrower or any of its Restricted Subsidiaries other than the
agreement and proceeds and individual financings may be cross–collateralized
with other asset specific acquisition/construction financings provided by such
Person or its Affiliates, and (iii) such Liens shall attach to such purchased,
constructed or improved asset within 180 days after such acquisition or the
completion of such construction or improvement (or substantially
contemporaneously with refinancings of such Debt which do not increase the
amount thereof).
(d)    Liens on Property not constituting collateral for the Indebtedness and
not otherwise permitted by any other clause of this Section 9.03; provided that
the aggregate principal or face amount of all Debt secured under this Section
9.03(d) shall not exceed $50,000,000 at any time.

82
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




(e)    Liens on cash and securities to secure obligations under Acquisition Swap
Agreements as contemplated by Section 9.16(e).
(f)    Extensions, renewals or replacements of any of the Liens permitted in
clauses (a) through (e) so long as (i) the principal amount of the Debt or
obligation secured thereby is no greater than the principal amount of such Debt
or obligation at the time such Lien was permitted hereunder except for increases
in an amount equal to a reasonable premium or other reasonable amount paid, and
fees and expenses reasonably incurred, in connection with such extension,
renewal, refinancing, or replacement and in an amount equal to any existing
commitments unutilized thereunder, (ii) any such extension, renewal or
replacement Lien is limited to the property originally encumbered thereby, and
(iii) any renewal or extension of the Debt or obligations secured or benefited
thereby is permitted by Section 9.02.
Section 9.04    Dividends, Distributions and Redemptions.
(a)    Restricted Payments. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, return any capital to any of its
stockholders on account of its Equity Interests or make any distribution of its
Property to its respective Equity Interest holders on account of its Equity
Interests, except (i) the Borrower may declare and pay dividends or
distributions with respect to its Equity Interests payable solely in additional
shares of its Equity Interests (other than Disqualified Capital Stock), (ii)
Restricted Subsidiaries may declare and pay dividends or distributions ratably
with respect to their Equity Interests, (iii) so long as no Borrowing Base
Deficiency, Default or Event of Default has occurred and is continuing or would
result therefrom, the Borrower may declare and pay cash dividends periodically
to its members in an amount not to exceed the amount of Available Cash for the
preceding quarter (including amounts borrowed as contemplated under clause
(a)(ii) of the definition of Available Cash subsequent to the end of such
quarter) or cash available to the Borrower at such time, each in accordance with
the Borrower’s limited liability company agreement as in effect on the Effective
Date, (iv) so long as (A) no Borrowing Base Deficiency, Default or Event of
Default has occurred and is continuing or would result therefrom and (B) after
giving effect thereto, there exists as least $400,000,000 of unused Borrowing
Base availability, the Borrower may repurchase or retire Equity Interests of the
Borrower in an aggregate amount not to exceed $500,000,000 since the Effective
Date, (v) on or after the consummation of the Acquisition, the Borrower may make
one or more special distributions to the Excluded Subsidiary in each of the
calendar years 2013, 2014 and 2015, in an aggregate amount not to exceed
$6,000,000 in each such calendar year for the payment of certain tax liabilities
of the Excluded Subsidiary, and (v) such other Restricted Payments (valued as of
the date such payment was made) which do not exceed, in the aggregate, an amount
equal to $5,000,000 since the Effective Date.
(b)    Redemption or Repayment of Senior Notes. The Borrower will not, and will
not permit any Restricted Subsidiary to: (i) call, make or offer to make any
optional Redemption of or otherwise optionally Redeem whether in whole or in
part or repay any Senior Notes or any Funded Debt issued under Section 9.02(f),
except with the proceeds of Sales permitted hereunder or Casualty Events or the
proceeds of the sale or issuance of Equity Interests, Funded Debt to the extent
it can be incurred under Section 9.02(f) or Permitted Refinancing Debt, in each
case, in accordance with Section 3.04; provided, however, that this

83
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




clause (i) shall not apply to the Redemption of Senior Notes maturing in 2017
and 2018; (ii) amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
notes evidencing the Senior Notes, or any indenture, agreement, instrument,
certificate or other document relating to any Funded Debt incurred under Section
9.02(f) or Permitted Refinancing Debt permitted hereunder if (A) the effect of
such amendment, modification or waiver is to shorten the final maturity to a
date that is earlier than the date that is 365 days after the Maturity Date then
in effect, or increase the amount of any payment of principal thereof or
increase the rate or shorten any period for payment of interest thereon or
modify the method of calculating the interest rate, (B) such action adds
covenants, events of default or other agreements to the extent more restrictive,
taken as a whole, than those contained in this Agreement, as determined by the
board of directors of the Borrower in its reasonable and good faith judgment, or
(C) such action adds collateral unless the Loan Documents are being amended at
the same time to reflect such new collateral, provided that the foregoing shall
not prohibit the execution of supplemental agreements in connection with the
issuance of Permitted Refinancing Debt or the addition of guarantors if required
by the terms thereof; and (iii) if the Senior Notes are contractually
subordinated in right of payment, designate any Debt (other than obligations of
the Borrower and the Restricted Subsidiaries pursuant to the Loan Documents) as
“Specified Senior Indebtedness” or “Specified Guarantor Senior Indebtedness” or
give any such other Debt any other similar designation for the purposes of any
indentures or other documents relating to any subordinated Debt permitted
hereunder.
Section 9.05    Investments, Loans and Advances. Neither the Borrower nor any of
its Restricted Subsidiaries will make or permit to remain outstanding any
Investments in or to any Person, except that the foregoing restriction shall not
apply to:
(a)    Investments reflected in the Financial Statements and any refinancings or
replacements thereof, provided that the amount of such Investment is not
increased.
(b)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss.
(c)    Direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof and repurchase
obligations in respect thereof with a term of not more than seven days entered
into with any commercial bank meeting the specifications of Section 9.05(e).
(d)    Commercial paper maturing within one year from the date of creation
thereof rated A2 or P2 by S&P or Moody’s, respectively.
(e)    Deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $250,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term

84
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




deposit rating of no lower than A2 or P2, as such rating is set forth from time
to time, by S&P or Moody’s, respectively.
(f)    Deposits in money market funds investing primarily in Investments
described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).
(g)    Investments (i) made by the Borrower or any Guarantor in or to the
Borrower or any other Guarantor, (ii) made by any Subsidiary in or to the
Borrower or any Guarantor, (iii) made by the Borrower or any Restricted
Subsidiary in or to all other Restricted Subsidiaries which are not Guarantors
which do not at any time exceed $10,000,000 and (iv) made by the Borrower or any
Restricted Subsidiary in any Unrestricted Subsidiary, provided that (A) the
aggregate amount of all such Investments (I) in Berry while it is an
Unrestricted Subsidiary for the purpose of (1) redeeming the Berry Senior Debt
shall not exceed the amount of Debt permitted under Section 9.02(j) and (2)
repaying in full and terminating the Debt under the Berry Revolver shall not
exceed the then outstanding principal amount of the Debt thereunder, plus an
amount necessary to pay any fees, expenses, accrued but unpaid interest and
premiums related to such repayment and termination and (II) in Unrestricted
Subsidiaries (including Berry for purposes other than those permitted by (I)
above) at any one time shall not exceed $200,000,000 and (B) the Borrowing Base
Utilization Percentage is less than 80% immediately before and immediately after
giving effect to such Investment.
(h)    Investments (including, without limitation, capital contributions) in
general or limited partnerships or other types of entities (each a “venture”)
entered into by the Borrower or any of its Subsidiaries with others in the
ordinary course of business; provided that (i) any such venture is engaged
exclusively in oil and gas exploration, development, production, processing and
related activities, including transportation, treatment and storage (ii) the
interest in such venture is on fair and reasonable terms and (iii) such venture
interests acquired and capital contributions made (valued as of the date such
interest was acquired or the contribution made) do not exceed, in the aggregate
at any time outstanding an amount equal to $100,000,000.
(i)    Investments in direct ownership interests in additional Oil and Gas
Properties and gas gathering systems related thereto or related to farm-out,
farm-in, joint operating, joint venture or area of mutual interest agreements,
gathering systems, pipelines or other similar arrangements which are usual and
customary in the oil and gas exploration and production business located within
the geographic boundaries of the United States of America.
(j)    Loans or advances to employees, officers or directors in the ordinary
course of business of the Borrower or any of its Subsidiaries, in each case only
as permitted by applicable law, including Section 402 of the Sarbanes Oxley Act
of 2002, but in any event not to exceed $2,500,000 in the aggregate at any time.
(k)    Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to the
Borrower or any of its Restricted Subsidiaries as a result of a bankruptcy or
other insolvency proceeding of the obligor in respect of such debts or upon the
enforcement of any Lien in favor of the Borrower or any of its Restricted
Subsidiaries, provided that the Borrower shall give the Administrative

85
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




Agent prompt written notice in the event that the aggregate amount of all
Investments held at any one time under this Section 9.05(k) exceeds $1,000,000.
(l)    Investments made in connection with the purchase, lease or other
acquisition of tangible assets of any Person, and Investments made in connection
with the purchase, lease or other acquisition of all or substantially all of the
business of any Person, or all of the Equity Interests of any Person, or any
division, line of business or business unit of any Person (including by the
merger or consolidation of such Person into the Borrower or any Guarantor);
provided that (i) the Borrower promptly complies with the requirements of
Section 8.13(b) in connection with any newly acquired Material Domestic
Subsidiary and (ii) no Default exists before and after giving effect to such
Investment.
(m)    Investments permitted by Section 9.10.
(n)    Other Investments not to exceed, in the aggregate at any time outstanding
an amount equal to $100,000,000.
(o)    Any guarantee permitted under Section 9.02.
(p)    Investments in the Excluded Subsidiary consisting of (i) any Affiliate
Services and (ii) on or after the consummation of the Acquisition, capital
contributions to the Excluded Subsidiary in each of the calendar years 2013,
2014 and 2015, in an aggregate amount not to exceed $6,000,000 (when combined
with the amount of any Restricted Payment made in accordance with Section
9.04(a)(v)) in each such calendar year, for the payment of certain tax
liabilities of the Excluded Subsidiary.
(q)    Investments consisting of the direct or indirect ownership of the Equity
Interests of Berry, the Excluded Subsidiary and Linn Acquisition Company, LLC.
(r)    Investments (i) the consideration for which consists solely of common
Equity Interests of the Borrower or the Excluded Subsidiary or warrants, options
or other rights to purchase or acquire common Equity Interests of the Borrower
or the Excluded Subsidiary or (ii) with up to 100% of the Net Cash Proceeds of
an offering of common Equity Interests by the Borrower or the Excluded
Subsidiary, in each case in (A) any Unrestricted Subsidiary or non-Guarantor
Restricted Subsidiary or (B) any other Person.
Section 9.06    Nature of Business. Neither the Borrower nor any of its
Restricted Subsidiaries will allow any material change to be made in the
character of its business as an independent oil and gas exploration and
production company and activities reasonably incidental or related thereto. The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
operate its business outside the geographical boundaries of the United States.
Section 9.07    Proceeds of Loans. The Borrower will not permit the proceeds of
the Loans to be used for any purpose other than those permitted by Section 7.21.
Neither the Borrower nor any Person acting on behalf of the Borrower has taken
or will take any action which would cause any of the Loan Documents to violate
Regulations T, U or X or any other regulation of the Board or to violate Section
7 of the Securities Exchange Act of 1934 or any rule or regulation thereunder,
in each case as now in effect or as the same may hereinafter be in

86
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




effect. If requested by the Administrative Agent, the Borrower will furnish to
the Administrative Agent a statement to the foregoing effect in conformity with
the requirements of FR Form U-1 or such other form referred to in Regulation U,
Regulation T or Regulation X of the Board, as the case may be.
Section 9.08    ERISA Compliance. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, the
Borrower and its Subsidiaries will not at any time:
(a)    terminate, or permit any ERISA Affiliate to terminate, any Plan in a
manner, or take any other action with respect to any Plan, which could result in
any liability of the Borrower, any of its Subsidiaries or any ERISA Affiliate to
the PBGC.
(b)    contribute to or assume an obligation to contribute to, or permit any
ERISA Affiliate to contribute to or assume an obligation to contribute to, any
Multiemployer Plan.
(c)    acquire, or permit any ERISA Affiliate to acquire, an interest in any
Person that causes such Person to become an ERISA Affiliate with respect to the
Borrower or any of its Subsidiaries or with respect to any ERISA Affiliate of
the Borrower or any of its Subsidiaries if such Person sponsors, maintains or
contributes to, or at any time in the six-year period preceding such acquisition
has sponsored, maintained, or contributed to, (i) any Multiemployer Plan, or
(ii) any other plan that is subject to Title IV of ERISA under which the
actuarial present value of the benefit liabilities under such Plan exceeds the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities.
(d)    engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Borrower, a Subsidiary or any ERISA Affiliate could be
subject to either a civil penalty assessed pursuant to subsections (c), (i), (l)
or (m) of section 502 of ERISA or a tax imposed by Chapter 43 of Subtitle D of
the Code.
(e)    fail to make, or permit any ERISA Affiliate to make, full payment when
due of all amounts which, under the provisions of any Plan, agreement relating
thereto or applicable law, the Borrower, a Subsidiary or any ERISA Affiliate is
required to pay as contributions thereto.
(f)    permit to exist, or allow any ERISA Affiliate to permit to exist, any
waived funding deficiency within the meaning of section 302 of ERISA or section
412 of the Code with respect to any Plan.
(g)    permit, or allow any ERISA Affiliate to permit, the actuarial present
value of the benefit liabilities under any Plan that is subject to Title IV of
ERISA to exceed the current value of the assets (computed on a plant termination
basis in accordance with Title IV of ERISA) of such Plan allocable to such
benefit liabilities. The term “actuarial present value of the benefit
liabilities” shall have the meaning specified in section 4041 of ERISA.

87
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




(h)    contribute to or assume an obligation to contribute to, or permit any
ERISA Affiliate to assume an obligation to contribute to, a Multiemployer Plan.
(i)    incur, or permit any ERISA Affiliate to incur, a liability to or on
account of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA.
(j)    contribute to or assume an obligation to contribute to, or permit any
ERISA Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including
any such plan maintained to provide benefits to former employees of such
entities, that may not be terminated by such entities in their sole discretion
at any time without any material liability.
(k)    permit any Plan to (i) fail to satisfy the minimum funding standard
applicable to the Plan for any plan year pursuant to section 412 of the Code or
section 302 of ERISA (determined without regard to section 412(c) of the Code or
section 302(c) of ERISA), (ii) be in at-risk status (within the meaning of
section 430 of the Code or section 303 of ERISA) for a plan year, or (iii) fail
to satisfy the requirements of section 436 of the Code or section 206(g) of
ERISA.
Section 9.09    Sale or Discount of Receivables. Except for receivables obtained
by the Borrower or any of its Restricted Subsidiaries out of the ordinary course
of business or the settlement of joint interest billing accounts in the ordinary
course of business or discounts granted to settle collection of accounts
receivable or the sale of defaulted accounts arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction, neither the Borrower nor any of its
Restricted Subsidiaries will discount or sell (with or without recourse) any of
its notes receivable or accounts receivable.
Section 9.10    Mergers, Etc. Neither the Borrower nor any of its Restricted
Subsidiaries will merge into or with or consolidate with any other Person, or
sell, lease or otherwise dispose of (whether in one transaction or in a series
of related transactions) all or substantially all of the Property of the
Borrower and its Restricted Subsidiaries taken as a whole to any other Person
(any such transaction, a “consolidation”); provided that (a) any Subsidiary of
the Borrower may participate in a consolidation with the Borrower in a
transaction in which the Borrower is the surviving entity or transferee and in
which the Borrower remains a domestic entity, (b) any Subsidiary of the Borrower
may participate in a consolidation with any Guarantor in a transaction in which
such Guarantor is the surviving entity or transferee, (c) any Restricted
Subsidiary may sell, transfer, lease or otherwise dispose of its assets to the
Borrower or to a Guarantor, (d) any Restricted Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders, (e) the Borrower and its Restricted Subsidiaries
may engage in Sales permitted by (or not restricted by) Section 9.11, and (f)
the Borrower and its Restricted Subsidiaries may make Investments permitted by
Section 9.05.
Section 9.11    Sale of Properties. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, sell, assign (other than assignments
intended to convey a Lien), farm-out, convey or otherwise transfer
(collectively, a “Sale”) any Oil and Gas Property or Equity

88
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




Interests of any Restricted Subsidiary owning Oil and Gas Properties to any
Person other than the Borrower or any Guarantor, except for:
(a)    the Sale of Hydrocarbons and geological and seismic data in the ordinary
course of business;
(b)    farm-outs of undeveloped acreage to which no proved reserves are
attributable and assignments in connection with such farm-outs;
(c)    the Sale of equipment that is no longer necessary or useful for the
business of the Borrower or such Restricted Subsidiary or is replaced by
equipment of at least comparable value and use or the Sale of surplus equipment;
(d)    unless an Event of Default has occurred and is continuing, the Sale of
any Oil and Gas Property or any interest therein or the Sale of any Equity
Interests of any Restricted Subsidiary directly or indirectly owning Oil and Gas
Properties; provided (with respect to this clause (d) only) that (1) the
consideration received in respect of such Sale shall be any of the following (or
a combination thereof): (A) cash, (B) the assumption of liabilities not
constituting debt for borrowed money associated with the assets subject of such
Sale (provided the assumption of liabilities shall not exceed 10% of the
aggregate consideration for such Sale), (C) other Oil and Gas Properties
(provided that such exchange qualifies for nonrecognition of gain or loss under
the provisions of Section 1031 of the Code), or (D) in the case of farm-outs,
carried or royalty or net profits interests in the Property subject of such
farm-out (provided that, notwithstanding the foregoing, if a Borrowing Base
Deficiency results from such Sale, the cash portion of the consideration shall
be an amount at least sufficient to pay such Borrowing Base Deficiency under
Section 3.04(c)(iii)), (2) the consideration received in respect of such Sale
shall be equal to or greater than the fair market value of the Property subject
of such Sale (as determined in good faith by a Financial Officer, provided that
if a Financial Officer determines in good faith that such Sale involves Oil and
Gas Property or Equity Interests in a Subsidiary directly or indirectly owning
any Oil and Gas Property having a fair market value in excess of $50,000,000,
the board of directors of the Borrower shall reasonably determine whether the
consideration received in respect of such Sale is equal to or greater than the
fair market value of the Property subject of such Sale and, if requested by the
Administrative Agent, the Borrower shall deliver a certificate of a Responsible
Officer certifying to that effect), (3) in the case of any Sale of Oil and Gas
Properties included in the most recently delivered Reserve Report or Equity
Interests of a Restricted Subsidiary directly or indirectly owning Oil and Gas
Properties included in the most recently delivered Reserve Report, if the
aggregate consideration received in respect of such Sale, together with the
aggregate consideration received in respect of all other Sales of Oil and Gas
Properties included in the most recently delivered Reserve Report and Sales of
Subsidiaries directly or indirectly owning Oil and Gas Properties included in
the most recently delivered Reserve Report effected since the most recent
Scheduled Redetermination Date, would exceed an amount equal to five percent
(5%) of the then effective Borrowing Base, the Borrowing Base shall be reduced,
effective immediately upon the consummation of such Sale, by an amount equal to
the value, if any, attributable to the Property that is being disposed of
pursuant to such Sale in the then-current Borrowing Base, as determined in good
faith by Administrative Agent and confirmed by the Super-Majority Tier I
Lenders;

89
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




(e)    Sale of Properties to the extent permitted by Section 9.05 or Section
9.10; and
(f)    Sales of Properties not regulated by Section 9.11(a) to (e) having a fair
market value not to exceed $10,000,000 during any 12-month period.
Section 9.12    Environmental Matters. The Borrower will not, and will not
permit any Subsidiary to, cause or permit any of its Property to be in violation
of, or do anything or permit anything to be done which will subject any such
Property to any Remedial Work under any Environmental Laws, assuming disclosure
to the applicable Governmental Authority of all relevant facts, conditions and
circumstances, if any, pertaining to such Property where such violations or
remedial obligations could reasonably be expected to have a Material Adverse
Effect.
Section 9.13    Transactions with Affiliates. The Borrower will not, and will
not permit any Restricted Subsidiary to, enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property or the
rendering of any service, with any Affiliate (other than the Guarantors and
Wholly-Owned Subsidiaries of the Borrower) unless such transactions are
otherwise permitted under this Agreement and are upon terms substantially as
favorable to it as it would obtain in a comparable arm’s length transaction with
a Person not an Affiliate; provided that the foregoing shall not apply to:
(a)    any Restricted Payment permitted by Section 9.04, Debt permitted by
Section 9.02, or Investments permitted by Section 9.05;
(b)    the payment of reasonable and customary directors’ fees and other
benefits to Persons who are not otherwise Affiliates of the Borrower or any
Restricted Subsidiary;
(c)    any employment or severance or other employee compensation, arrangement
or plan or any amendment thereto, entered into by the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business or which is customary
in the oil and gas business, and payments, awards, grants or issuances of Equity
Interests pursuant thereof,
(d)    provision of officers’ and directors’ indemnification and insurance in
the ordinary course of business to the extent permitted by law;
(e)    legal, accounting, tax advisory, financial advisory, engineering and
other professional or advisory services;
(f)    administrative and management services provided by employees and
management of the Borrower to the Unrestricted Subsidiaries and use by such
Unrestricted Subsidiaries of administrative supplies, office space and office
equipment; and
(g)    any Affiliate Services.
Section 9.14    Negative Pledge Agreements; Dividend Restrictions. Neither the
Borrower nor any of its Restricted Subsidiaries will create, incur, assume or
suffer to exist any contract, agreement or understanding (other than this
Agreement or the Security Instruments)

90
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




that in any way prohibits or restricts the granting, conveying, creation or
imposition of any Lien on any of its Property in favor of the Administrative
Agent and the Lenders or restricts any Restricted Subsidiary from paying
dividends or making distributions to the Borrower or any Guarantor, or which
requires the consent of or notice to other Persons in connection therewith;
provided, however, that the preceding restrictions will not apply to
encumbrances or restrictions arising under or by reason of (a) any leases (other
than leases of Oil and Gas Properties) or licenses or similar contracts as they
affect any Property or Lien subject to such lease or license, (b) any
restriction imposed pursuant to any agreement entered into for the Sale of any
assets otherwise permitted hereunder prior to the closing of such Sale, (c)
customary provisions with respect to the distribution of Property in joint
venture agreements, (d) any restriction imposed on the granting, conveying,
creation or imposition of any Lien on any Property of the Borrower or any of its
Restricted Subsidiaries imposed by any contract, agreement or understanding
related to the Liens permitted under clause (c), (d), (e), (f) and (g) of
Section 9.03 so long as such restriction only applies to the Property permitted
under such clauses to be encumbered by such Liens, (e) restrictions imposed by
any Governmental Authority or under any Governmental Requirement, (f) any
prohibition or restriction howsoever arising or created on the granting,
conveying, creation or imposition of any Lien on the Equity Interest in the
Excluded Subsidiary, (g) restrictions in the instruments creating an Excepted
Lien of the type described in clause (g) of the definition thereof, and (h)
customary supermajority voting provisions and other customary provisions with
respect to the disposition or distribution of assets, each contained in
corporate charters, bylaws, stockholders’ agreements, limited liability company
agreements, partnership agreements, joint venture agreements and other similar
agreements entered into in the ordinary course of business of the Borrower and
its Restricted Subsidiaries.
Section 9.15    Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, allow gas
imbalances, take-or-pay or other prepayments (excluding firm transportation
contracts entered into in the ordinary course of business) with respect to the
Oil and Gas Properties of the Borrower or any of its Restricted Subsidiaries
that would require the Borrower or such Restricted Subsidiary to deliver, in the
aggregate, two percent (2%) or more of the monthly production of Hydrocarbons at
some future time without then or thereafter receiving full payment therefore.
Section 9.16    Swap Agreements.
(a)    Neither the Borrower nor any of its Restricted Subsidiaries will enter
into (or, in the case of Section 9.16(a)(ii) below, permit to exist) any Swap
Agreements with any Person other than:
(i)    Swap Agreements in respect of commodities (x) with an Approved
Counterparty and (y) the notional volumes for which (when aggregated with the
notional volumes under all other commodity Swap Agreements then in effect other
than swaps covering (A) basis differential or (B) oil spread timing risks, in
each case on volumes already hedged pursuant to other Swap Agreements) do not
exceed, as of the date such Swap Agreement is executed, (I) 80% of the
reasonably anticipated projected production (based upon the Borrower’s internal
projections) for each month during the period during which such Swap Agreement
is in effect for each of crude oil and natural gas, calculated separately, for
each calendar month during the period through the remainder of the then current
calendar year and for the period of four

91
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




calendar years thereafter and (II) 70% of the reasonably anticipated projected
production (based upon the Borrower’s internal projections) for each month
during the period during which such Swap Agreement is in effect for each of
crude oil and natural gas, calculated separately, for each calendar month during
the period starting with the 5th calendar year thereafter.
(ii)    Swap Agreements in respect of interest rates with an Approved
Counterparty, which effectively convert interest rates from floating to fixed,
the notional amounts of which (when aggregated with all other Swap Agreements of
the Borrower and its Subsidiaries then in effect effectively converting interest
rates from floating to fixed) do not exceed at any time (other than during an
Exemption Period) 100% of the then outstanding principal amount of the
Borrower’s Debt for borrowed money which bears interest at a floating rate.
(iii)    Swap Agreements in respect of carbon dioxide emission credits; provided
that the aggregate amount that is owning but unpaid by the Borrower and its
Restricted Subsidiaries under all such Swap Agreements shall not exceed
$10,000,000 in the aggregate at any time.
(iv)    Swap Agreements for the purpose of fixing prices on electricity expected
to be sold by the Borrower and any Restricted Subsidiary provided that (A) no
such Swap Agreement fixes prices for a term of more than sixty (60) months, (B)
the aggregate monthly production covered by such Swap Agreements (determined in
the case of such Swap Agreements that are not settled on a monthly basis, by a
monthly proration reasonably acceptable to the Administrative Agent) for any
single month does not in the aggregate exceed ninety percent (90%) of the
Borrower’s or such Restricted Subsidiary’s aggregate Projected Electricity
Production anticipated to be sold in the ordinary course of the Borrower’s or
such Restricted Subsidiary’s business for such month, (C) except for Letters of
Credit or as secured by the Security Instruments, no such Swap Agreement
requires any collateral or security and (D) the counterparty to such Swap
Agreement has, or is guaranteed by a Person that has, at the time such Swap
Agreement is entered into, a rating on long-term obligations of either A 1 by
Moody’s or A+ by S&P.
(b)    Notwithstanding anything in Section 9.16(a)(i) to the contrary, the
Borrower may enter into commodity Swap Agreements with an Approved Counterparty
having notional volumes in excess of the amounts set forth in Section 9.16(a)(i)
(such Swap Agreements being “Acquisition Swap Agreements”) in anticipation of
the acquisition of Oil and Gas Properties in a transaction not prohibited by
this Agreement (any such Oil and Gas Properties being referred to herein as the
“Target Oil and Gas Properties”) if (x) the Borrower or a Restricted Subsidiary
has entered into a definitive purchase and sale agreement for such Target Oil
and Gas Properties, (y) the tenor of any such Acquisition Swap Agreement does
not exceed a period of beginning on the expected closing date of such
acquisition equal to the remainder of the calendar year in which such
Acquisition Swap Agreements are entered into plus the next 5 calendar years and
(z) the notional volumes hedged pursuant to any such Acquisition Swap Agreement
(when aggregated with notional volumes hedged pursuant to all other Acquisition
Swap Agreements then in effect other than swaps covering (i) basis differential
or (ii) oil spread timing risks, in each case on volumes already hedged pursuant
to other Acquisition Swap Agreements ) do no exceed, as of the date such
Acquisition Swap Agreement is executed, 100%

92
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




of the reasonable anticipated projected production from all Oil and Gas
Properties constitution Target oil and Gas Properties as of such date that are
identified by the Borrower’s internal engineers as proved reserves for each
month during the period during which such Acquisition Swap Agreement is in
effect for each crude oil and natural gas, calculated separately.
(c)    If, as of any Test Date that occurs while one or more Acquisition Swap
Agreements are in effect, the Borrower determines that all Acquisition Swap
Agreements then in effect (when aggregated with other commodity Swap Agreements
then in effect other than swaps covering basis differential or oil spread timing
risks, in each case on volumes already hedged pursuant to other Swap Agreements)
have notional volumes in excess of the amounts set forth in Section 9.16(a)(i),
then the Borrower shall (i) maintain unused availability under this Agreement in
an amount at least equal to the Minimum Availability Amount until such time as
the Borrower is in compliance with Section 9.16(a)(i) and (ii) furnish to the
Administrative Agent, no later than the close of business on such Test Date, a
statement of the Aggregate Exposure as of the last preceding Business Day as of
which such amount could be calculated (and in any event, not prior to the
Business Day on which written confirmations in respect of any applicable Swap
Agreements used in any such calculation are available).
(d)    The Borrower shall terminate, create off-setting positions, otherwise
unwind existing Swap Agreements or take other actions permitted by this
Agreement within sixty (60) days after a Termination Event Date occurs with
respect to any Acquisition Swap Agreement to the extent necessary to be in
compliance with Section 9.16(a)(i).
(e)    If the acquisition of any Target Oil and Gas Properties has not been
consummated within 120 days of the execution of the related Acquisition Swap
Agreements with the effect that the Borrower is not then compliant with Section
9.16(a), then until the earlier of (1) the date such acquisition is consummated
or (2) a Termination Event Date, the Borrower shall secure such Acquisition Swap
Agreements in an amount not less than the amount of Exposure with respect to
such Acquisition Swap Agreements (to the extent such Exposure is a positive
number) by pledging to the Administrative Agent for the benefit of the relevant
counterparties cash or securities as may be mutually agreed by the Borrower and
such swap counterparty(ies).
(f)    If, at any time (other than during an Exemption Period), the Borrower
determines that the notional amounts of Swap Agreements in respect of interest
rates exceed 100% of the then outstanding principal amount of the Borrower’s
Debt for borrowed money which bears interest at a floating rate, then the
Borrower shall, within thirty (30) days of such determination, terminate, create
off-setting positions or otherwise unwind existing Swap Agreements in order to
comply with this Section 9.16.
(g)    If, at any time during an Exemption Period, the Borrower determines that
the notional amounts of Swap Agreements in respect of interest rates exceed 100%
of the outstanding principal amount of the Borrower’s Debt for borrowed money
which bears interest at a floating rate calculated on a pro forma basis assuming
any relevant acquisition subject of such Exemption Period were funded completely
with borrowed money which bears interest at a floating rate, then the Borrower
shall, within thirty (30) days of such determination, terminate,

93
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




create off-setting positions or otherwise unwind existing Swap Agreements such
that the notional volumes do not exceed 100% of such pro forma principal amount.
(h)    Notwithstanding anything to the contrary in this Section 9.16, (1) there
shall be no prohibition against the Borrower entering into any “put” or “call
spread option” contracts or commodity price floors so long as such agreements
are entered into for non-speculative purposes and in the ordinary course of
business for the purpose of hedging against fluctuations of commodity prices and
(2) any “swaption” entered into by the Borrower shall be counted against the
sublimits contained in this Section 9.16 for the purpose of hedging against
fluctuations of commodity prices.
Section 9.17    Tax Status as Partnership. The Borrower shall not alter its
status as a partnership for purposes of United States Federal Income taxes.
Section 9.18    Designation and Conversion of Restricted and Unrestricted
Subsidiaries; Debt of Unrestricted Subsidiaries.
(a)    Unless designated as an Unrestricted Subsidiary on Schedule 7.14 as of
the date hereof or thereafter, in compliance with Section 9.18(b), any Person
that becomes a Subsidiary of the Borrower or any of its Restricted Subsidiaries
shall be classified as a Restricted Subsidiary.
(b)    The Borrower may designate by written notification thereof to the
Administrative Agent, any Restricted Subsidiary, including a newly formed or
newly acquired Subsidiary, as an Unrestricted Subsidiary if (i) prior, and
immediately after giving effect, to such designation, neither a Default nor a
Borrowing Base deficiency would exist and (ii) such designation is deemed to be
an Investment in an Unrestricted Subsidiary in an amount equal to the fair
market value as of the date of such designation of the Borrower’s direct and
indirect ownership interest in such Subsidiary and such Investment would be
permitted to be made at the time of such designation under Section 9.05(g).
Except as provided in this Section 9.18(b), no Restricted Subsidiary may be
redesignated as an Unrestricted Subsidiary.
(c)    The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if immediately after giving effect to such designation, (i) the
representations and warranties of the Borrower and its Restricted Subsidiaries
contained in each of the Loan Documents are true and correct in all material
respects on and as of such date as if made on and as of the date of such
redesignation (or, if stated to have been made expressly as of an earlier date,
were true and correct in all material respects as of such date), (ii) no Default
exists and (iii) the Borrower complies with the requirements of Section 8.13(b)
and Section 8.18. Any such designation shall be treated as a cash dividend in an
amount equal to the lesser of the fair market value of the Borrower’s direct and
indirect ownership interest in such Subsidiary or the amount of the Borrower’s
cash investment previously made for purposes of the limitation on Investments
under Section 9.05(g) (for the avoidance of doubt, upon the conversion of an
Unrestricted Subsidiary to a Restricted Subsidiary, such cash investment
previously made in such Unrestricted Subsidiary shall not be counted in
determining the limitation on Investments under Section 9.05(g)). The Excluded
Subsidiary may not be redesignated as a Restricted Subsidiary.

94
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




(d)    After the date Berry becomes a Restricted Subsidiary, the Borrower shall
not permit the aggregate principal amount of all Non-Recourse Debt outstanding
at any one time to exceed $25,000,000.
Section 9.19    Excluded Subsidiary. The Borrower shall not permit the Excluded
Subsidiary to hold any assets, incur Debt or engage in activities or operations
other than:
(a)    its ownership of Equity Interests in the Borrower and the activities of a
passive holding company and assets and operations incidental thereto (including
the maintenance of cash and reserves for the payment of taxes, franchises, and
other operational costs and expenses);
(b)    other assets not to exceed $1,000,000 in the aggregate at any time
outstanding;
(c)    the issuance and sale of its Equity Interests, and repurchases thereof,
and activities and assets related thereto; and
(d)    its direct or indirect ownership of Persons that will ultimately become
acquired by the Borrower or a Guarantor as permitted under this Agreement;
provided that such ownership does not exceed a period of 60 days.
ARTICLE X
Events of Default; Remedies
Section 10.01    Events of Default. One or more of the following events shall
constitute an “Event of Default”:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise.
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three Business Days.
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Guarantor in or in connection with any Loan Document or any
amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made.
(d)    the Borrower or any Guarantor shall fail to observe or perform any
covenant, condition or agreement contained in, Section 8.01(j), Section 8.01(k),
Section 8.02

95
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




Section 8.03 (with respect to the legal existence of the Borrower or any
Guarantor) or in Article IX.
(e)    the Borrower or any Guarantor shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in Section 10.01(a) to (d)) or any other Loan Document, and such
failure shall continue unremedied for a period of 30 days after the earlier to
occur of (i) notice thereof from the Administrative Agent to the Borrower (which
notice will be given at the request of any Lender) or (ii) a Responsible Officer
of the Borrower or any of its Restricted Subsidiaries otherwise becoming aware
of such default.
(f)    the Borrower or any Guarantor shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after the
expiration of any applicable period of grace and/or notice and cure period).
(g)    any event or condition occurs (after the expiration of any applicable
period of grace and/or notice and cure period) that (i) results in any Material
Indebtedness, the Berry Senior Debt or the Debt under the Berry Revolver
becoming due prior to its scheduled maturity or (ii) that enables or permits the
holder or holders of any Material Indebtedness, the Berry Senior Debt, the Debt
under the Berry Revolver or any trustee or agent on its or their behalf to cause
any Material Indebtedness, the Berry Senior Debt or the Debt under the Berry
Revolver to become due, or to require the Redemption thereof or any offer to
Redeem to be made in respect thereof, prior to its scheduled maturity or require
the Borrower or any of its Restricted Subsidiaries to make an offer in respect
thereof; provided that this clause (g) shall not apply to (1) secured Debt
permitted under Section 9.02(e) that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Debt, (2) voluntary
redemptions or repayments of the Senior Notes (in accordance with Section
9.04(b)), the Debt under the Berry Revolver or the Berry Senior Debt as
permitted hereunder or (3) any redemptions of all or a portion of the Berry
Senior Debt as a result of a “Change of Control” or “Asset Dispositions” under
the terms thereof.
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Guarantor or its debts, or of a substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Guarantor or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered.
(i)    the Borrower or any Guarantor shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 10.01(h), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or

96
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




any Guarantor or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing; or any member
of the Borrower shall make any request or take any action for the purpose of
calling a meeting of the members of the Borrower to consider a resolution to
dissolve and wind-up the Borrower’s affairs.
(j)    the Borrower or any Guarantor shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due.
(k)    ii) one or more judgments for the payment of money in an aggregate amount
in excess of $50,000,000 (to the extent not covered by independent third-party
insurance (provided by reputable and financially sound insurers as to which the
insurer has not issued a notice denying coverage and is not subject to an
insolvency proceeding) or (1) any one or more non monetary judgments that have,
or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, shall be rendered by a court of competent jurisdiction
against the Borrower, any Guarantor or any combination thereof and the same
shall remain undischarged or unsatisfied for a period of 60 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any material assets
of the Borrower or any Guarantor to enforce any such judgment.
(l)    the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Borrower or a Guarantor party thereto or shall be repudiated by them, or cease
to create a valid and perfected Lien of the priority required thereby on any
material portion of the collateral purported to be covered thereby, except to
the extent permitted by the terms of this Agreement, or the Borrower or any
Guarantor shall so state in writing.
(m)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to have a
Material Adverse Effect.
(n)    a Change in Control shall occur.
Section 10.02    Remedies.
(a)    In the case of an Event of Default other than one described in Section
10.01(h) or Section 10.01(i), at any time thereafter during the continuance of
such Event of Default, the Administrative Agent, at the request of the Majority
Lenders, shall, by notice to the Borrower, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Notes and the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower and the Guarantors accrued hereunder
and under the Notes and the other Loan Documents (including,

97
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




without limitation, the payment of cash collateral to secure the LC Exposure as
provided in Section 2.08(j)), shall become due and payable immediately, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Borrower and each Guarantor; and in case of an Event of Default described in
Section 10.01(h) or Section 10.01(i), the Commitments shall automatically
terminate and the Notes and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and the other obligations of
the Borrower and the Guarantors accrued hereunder and under the Notes and the
other Loan Documents (including, without limitation, the payment of cash
collateral to secure the LC Exposure as provided in Section 2.08(j)), shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower and
each Guarantor.
(b)    In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.
(c)    Except as provided in Section 4.04, proceeds realized from the
liquidation or other disposition of collateral or otherwise received after
maturity of the Notes, whether by acceleration or otherwise, shall be applied:
first, to reimbursement of expenses and indemnities provided for in this
Agreement and the Security Instruments; second, to accrued and unpaid interest
on the Loans; third, to that portion of the Indebtedness constituting fees
payable to the Administrative Agent or the Lenders under the Loan Documents;
fourth, pro rata (i) to the payment of unpaid principal of the Loans, (ii) to
the payment of Indebtedness referred to in clause (b) of the definition thereof
owing to any Secured Hedge Provider and (iii) to serve as cash collateral to be
held by the Administrative Agent to secure the LC Exposure; fifth, to any other
Indebtedness; and any excess shall be paid to the Borrower or as otherwise
required by any Governmental Requirement. Notwithstanding the foregoing, amounts
received from the Borrower or any Guarantor that is not a Qualified ECP
Guarantor shall not be applied to satisfy amounts owing by the Borrower or any
Restricted Subsidiary on any Excluded Swap Obligation.
Section 10.03    Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Lenders of all of the Borrower’s or
each Guarantor’s interest in and to production and all proceeds attributable
thereto which may be produced from or allocated to the Mortgaged Property. The
Security Instruments further provide in general for the application of such
proceeds to the satisfaction of the Indebtedness and other obligations described
therein and secured thereby. Notwithstanding the assignment contained in such
Security Instruments, except after the occurrence and during the continuance of
an Event of Default, (a) the Administrative Agent and the Lenders agree that
they will neither notify the purchaser or purchasers of such production nor take
any other action to cause such proceeds to be remitted to the Administrative
Agent or the Lenders, but the Lenders will instead permit such proceeds to be
paid to the Borrower and its Restricted Subsidiaries and (b) the Lenders hereby
authorize the Administrative Agent to take such actions as may be necessary to
cause such proceeds to be paid to the Borrower and/or its Restricted
Subsidiaries.

98
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




ARTICLE XI
The Administrative Agent
Section 11.01    Appointment; Powers. Each of the Lenders and each Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.
Section 11.02    Duties and Obligations of Administrative Agent. The
Administrative Agent shall have no duties or obligations except those expressly
set forth in the Loan Documents. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing (the use of the term “agent” herein and in the other Loan Documents
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law; rather, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties), (b) the Administrative
Agent shall have no duty to take any discretionary action or exercise any
discretionary powers, except as provided in Section 11.03, and (c) except as
expressly set forth herein, the Administrative Agent shall have no duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or under any other Loan Document or in connection herewith
or therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent, (vi) the existence, value, perfection
or priority of any collateral security or the financial or other condition of
the Borrower and its Subsidiaries or any other obligor or guarantor, or (vii)
any failure by the Borrower or any other Person (other than itself) to perform
any of its obligations hereunder or under any other Loan Document or the
performance or observance of any covenants, agreements or other terms or
conditions set forth herein or therein. For purposes of determining compliance
with the conditions specified in Article VI, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed closing date specifying
its objection thereto.
Section 11.03    Action by Agent. The Administrative Agent shall have no duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and

99
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




powers expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing as directed by the
Majority Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02) and in all cases
the Administrative Agent shall be fully justified in failing or refusing to act
hereunder or under any other Loan Documents unless it shall (a) receive written
instructions from the Majority Lenders or the Lenders, as applicable, (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) specifying the action to be taken
and (b) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action. The instructions as aforesaid and any action
taken or failure to act pursuant thereto by the Administrative Agent shall be
binding on all of the Lenders. If a Default has occurred and is continuing, then
the Administrative Agent shall take such action with respect to such Default as
shall be directed by the requisite Lenders in the written instructions (with
indemnities) described in this Section 11.03, provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders. In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law. If a Default has occurred and
is continuing, the Syndication Agents and the Documentation Agents shall have no
obligation to perform any act in respect thereof. No Agent shall be liable for
any action taken or not taken by it with the consent or at the request of the
Majority Lenders or the Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
12.02), and otherwise the Administrative Agent shall not be liable for any
action taken or not taken by it hereunder or under any other Loan Document or
under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith INCLUDING ITS OWN ORDINARY
NEGLIGENCE, except for its own gross negligence or willful misconduct.
Section 11.04    Reliance by Agent. Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon and each of the Borrower, the Lenders and each
Issuing Bank hereby waives the right to dispute such Agent’s record of such
statement, except in the case of gross negligence or willful misconduct by such
Agent. Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Agents may deem and
treat the payee of any Note as the holder thereof for all purposes hereof unless
and until a written notice of the assignment or transfer thereof permitted
hereunder shall have been filed with the Administrative Agent.
Section 11.05    Subagents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The

100
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




exculpatory provisions of the preceding Sections of this Article XI shall apply
to any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.
Section 11.06    Resignation of Agents. Subject to the appointment and
acceptance of a successor Agent as provided in this Section 11.06, any Agent may
resign at any time by notifying the Lenders, each Issuing Bank and the Borrower
and any Agent may be removed at any time with or without cause by the Majority
Lenders. Upon any such resignation or removal, the Majority Lenders shall have
the right, in consultation with the Borrower, to appoint a successor. If no
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders and
each Issuing Bank, appoint a successor Agent. Upon the acceptance of its
appointment as Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Agent’s resignation
hereunder, the provisions of this Article XI and Section 12.03 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Agent.
Section 11.07    Agents and Lenders. Each bank serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not an Agent hereunder.
Section 11.08    No Reliance.
(a)    Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent, any other Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and each other Loan Document
to which it is a party. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder. The Agents shall not be required to keep themselves informed as to
the performance or observance by the Borrower or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Borrower or its
Subsidiaries. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, no Agent and no Arranger shall have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower (or any of its Affiliates)

101
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




which may come into the possession of such Agent or any of its Affiliates. In
this regard, each Lender acknowledges that Simpson Thacher & Bartlett LLP is
acting in this transaction as special counsel to the Administrative Agent only,
except to the extent otherwise expressly stated in any legal opinion or any Loan
Document. Each other party hereto will consult with its own legal counsel to the
extent that it deems necessary in connection with the Loan Documents and the
matters contemplated therein.
(b)    The Lenders acknowledge that the Administrative Agent and the Arrangers
are acting solely in administrative capacities with respect to the structuring
and syndication of this facility and have no duties, responsibilities or
liabilities under this Agreement and the other Loan Documents other than their
administrative duties, responsibilities and liabilities specifically as set
forth in the Loan Documents and in their capacity as Lenders hereunder. In
structuring, arranging or syndicating this facility, each Lender acknowledges
that the Administrative Agent and/or Arrangers may be agents or lenders under
these Notes, other loans or other securities and waives any existing or future
conflicts of interest associated with their role in such other debt instruments.
If in its administration of this facility or any other debt instrument, the
Administrative Agent determines (or is given written notice by any Lender) that
a conflict exists, then it shall eliminate such conflict within 90 days or
resign pursuant to Section 11.06 and shall have no liability for action taken or
not taken, other than actions taken or not taken which represent Administrative
Agent’s gross negligence or willful misconduct, while such conflict existed.
Section 11.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Indebtedness
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent

102
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




and its agents and counsel, and any other amounts due the Administrative Agent
under Section 12.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.
Section 11.10    Authority of Administrative Agent to Release Collateral and
Liens. Each Lender, each Issuing Bank and each Secured Hedge Provider hereby
authorizes the Administrative Agent to release any collateral that is permitted
to be sold or released pursuant to the terms of the Loan Documents. Each Lender,
each Issuing Bank and each Secured Hedge Provider hereby authorizes the
Administrative Agent to execute and deliver to the Borrower, at the Borrower’s
sole cost and expense, any and all releases of Liens, termination statements,
assignments or other documents reasonably requested by the Borrower in
connection with any sale or other disposition of Property to the extent such
sale or other disposition is permitted by the terms of Section 9.11 or is
otherwise authorized by the terms of the Loan Documents.
Section 11.11    The Arrangers and the Agents. The Arrangers, the Syndication
Agents and the Documentation Agents shall have no duties, responsibilities or
liabilities under this Agreement and the other Loan Documents other than their
duties, responsibilities and liabilities in their individual capacity as Lenders
hereunder to the extent they are a party to this Agreement as a Lender.
ARTICLE XII
Miscellaneous
Section 12.01    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i)
if to the Borrower or any Guarantor, to it at
 
 
 
Linn Energy, LLC
600 Travis Street, Suite 5100
Houston, TX 77002
 
 
 
Attention: Kolja Rockov
Telephone: 281-840-4169
Fax: 281-840-4189
E-Mail: kr@linnenergy.com
 
 
 
with a copy to:




103
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




 
Linn Energy, LLC
600 Travis Street, Suite 5100
Houston, TX 77002
 
 
 
Attention: Candice Wells
Telephone: 281-840-4156
Fax: 281-840-4180
E-mail: cwells@linnenergy.com
 
 
(ii)
if to the Administrative Agent, to it at
 
 
 
Wells Fargo Bank, National Association
1000 Louisiana Street, 9th Floor
Houston, Texas 77002
Attention: Betsy Jocher
(Facsimile: (713) 319-1925)
Email: betsy.jocher@wellsfargo.com
 
 
 
with a copy to the Administrative Agent at:
 
 
 
Wells Fargo Bank, National Association
MAC D1109-019
1525 West W. T. Harris Blvd.
Charlotte, NC 28262
Attention: Syndication Agency Services
(Facsimile: (704) 590-3481)



(iii)    if to any other Lender, in their capacity as such, or any other Lender
in its capacity as an Issuing Bank, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II, Article III, Article IV and Article V
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
Section 12.02    Waivers; Amendments.
(a)    No failure on the part of the Administrative Agent, any other Agent, any
Issuing Bank or any Lender to exercise and no delay in exercising, and no course
of dealing with

104
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




respect to, any right, power or privilege, or any abandonment or discontinuance
of steps to enforce such right, power or privilege, under any of the Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies of the Administrative Agent,
any other Agent, each Issuing Bank and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by the Borrower therefrom
shall in any event be effective unless the same shall be permitted by Section
12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any other Agent, any Lender or any Issuing Bank may
have had notice or knowledge of such Default at the time.
(b)    In each instance subject to Section 4.04(c)(ii), neither this Agreement
nor any provision hereof nor any Security Instrument nor any other Loan Document
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Majority Lenders or by the Borrower and the Administrative Agent with the
written consent of the Majority Lenders; provided that no such agreement shall
(i) increase the Maximum Credit Amount of any Lender without the written consent
of such Lender, (ii) increase the Borrowing Base without the consent or deemed
consent of each Tier I Lender, decrease or maintain the Borrowing Base without
the consent of the Super-Majority Tier I Lenders, or modify in any manner
Section 2.07 without the consent of each Tier I Lender, (iii) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, or reduce any other Indebtedness
hereunder or under any other Loan Document, without the written consent of each
Lender affected thereby, (iv) postpone the scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any interest thereon, or any
fees payable hereunder, or any other Indebtedness hereunder or under any other
Loan Document, or reduce the amount of, waive or excuse any such payment, or
postpone or extend the Termination Date or the Maturity Date without the written
consent of each Lender affected thereby, (v) change Section 4.01(b), Section
4.01(c) or Section 10.02(c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender adversely
affected thereby, (vi) waive or amend Section 6.01, or Section 8.13 without the
written consent of each Lender, (vii) release any Guarantor (except as set forth
in the Guaranty Agreement), release all or a substantial portion of the
collateral (other than as provided in Section 11.10), modify the definition of
“Collateral Coverage Ratio”, reduce the percentage set forth in Section 8.13(a)
to less than 80% or reduce the minimum Collateral Coverage Ratio requirement in
Section 8.13(a) to less than 2.5 to 1.0, without the written consent of each
Lender, (viii) modify the terms of clause (b) of the definition of
“Indebtedness”, the definition of “Secured Hedge Provider”, the definition of
“Secured Swap Agreement”, Section 12.14, or any of the provisions of this
Section 12.02(b) without the consent of each Secured Hedge Provider adversely
affected thereby, (ix) change any of the provisions of this Section 12.02(b) or
the definition of “Majority Lenders” or “Super-Majority Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or under any other Loan Documents or
make any determination or grant any consent hereunder or any other Loan
Documents, without

105
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




the written consent of each Lender, (x) change the definition of “Majority Tier
I Lenders”, “Super-Majority Tier I Lenders” or “Tier I Lenders” without the
written consent of each Tier I Lender, (xi) amend or otherwise modify any
Security Instrument in a manner that results in the obligations of the Borrower
or any Restricted Subsidiary owing to any Secured Hedge Provider under any
Secured Swap Agreement no longer being secured pursuant to such Security
Instrument, without the written consent of such Secured Hedge Provider, or (xii)
amend the definition of “Facility Amount” without the consent of all of the Tier
I Lenders; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any other
Agent, or any Issuing Bank hereunder or under any other Loan Document without
the prior written consent of the Administrative Agent, such other Agent or such
Issuing Bank, as the case may be. Notwithstanding the foregoing, any supplement
to Schedule 7.14 (Subsidiaries) shall be effective simply by delivering to the
Administrative Agent a supplemental schedule clearly marked as such and, upon
receipt, the Administrative Agent will promptly deliver a copy thereof to the
Lenders.
Section 12.03    Expenses, Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, the Arrangers and their Affiliates, including,
without limitation, the reasonable fees, charges and disbursements of counsel
and other outside consultants for the Administrative Agent, the reasonable
travel, photocopy, mailing, courier, telephone and other similar expenses and,
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration (both
before and after the execution hereof and including advice of counsel to the
Administrative Agent as to the rights and duties of the Administrative Agent and
the Lenders with respect thereto) of this Agreement and the other Loan Documents
and any amendments, modifications or waivers of or consents related to the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all out-of-pocket costs, expenses,
Taxes, assessments and other charges incurred by any Agent or any Lender in
connection with any filing, registration, recording or perfection of any
security interest contemplated by this Agreement or any Security Instrument or
any other document referred to therein, (iii) all reasonable out-of-pocket
expenses incurred by each Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit issued by such Issuing
Bank or any demand for payment thereunder, (iv) all out-of-pocket expenses
incurred by the Administrative Agent (and its Affiliates) and the Lenders
(including (A) the fees, charges and disbursements of counsel to the
Administrative Agent and (B) the fees, charges and disbursements of one primary
counsel to the Lenders as a group (plus no more than one additional counsel in
each jurisdiction that is relevant to such enforcement or protection of rights))
in connection with this Agreement or any other Loan Document or in connection
with the Loans made or Letters of Credit issued hereunder, including, without
limitation, all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
(b)    THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ARRANGERS, EACH ISSUING BANK
AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH
SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES

106
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




AND RELATED EXPENSES, INCLUDING THE REASONABLE AND CUSTOMARY FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN
EXPENSES IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS DATED OF EVEN DATE HEREWITH, WHICH EXPENSES SHALL ONLY BE
PAID BY THE BORROWER TO THE EXTENT PROVIDED IN SECTION 12.03(a)) OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE
BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES TO COMPLY WITH THE TERMS OF ANY
LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT,
(iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR
COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS
OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION
THEREWITH, (iv) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREFROM, INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY ANY ISSUING BANK TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT ISSUED BY SUCH ISSUING BANK
IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER
ANY LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER
IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH, (v)
ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS OF
THE BORROWER AND ITS SUBSIDIARIES BY THE BORROWER AND ITS SUBSIDIARIES, (vii)
ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS
RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ITS SUBSIDIARIES OR ANY OF THEIR PROPERTIES,
INCLUDING WITHOUT LIMITATION, THE PRESENCE, GENERATION, STORAGE, RELEASE,
THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR
TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS MATERIALS ON ANY
OF THEIR PROPERTIES, (ix) THE BREACH OR NON-COMPLIANCE BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY OF
ITS SUBSIDIARIES, (x) THE PAST OWNERSHIP BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR
PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT
IN PRESENT

107
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL,
GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR
ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS
SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES, (xii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (xiii) ANY OTHER ENVIRONMENTAL,
HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, (xiv) THE USE
BY UNINTENDED RECEPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEM
IN CONNECTION WITH THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, OR (xv) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BROUGHT BY A THIRD PARTY, THE BORROWER OR ANY GUARANTOR, WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE
IS A PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE, AND PROVIDED FURTHER THAT
THE INDEMNITY SET FORTH HEREIN SHALL NOT APPLY TO DISPUTES SOLELY BETWEEN
LENDERS UNLESS SUCH DISPUTE RESULTS FROM ANY CLAIM ARISING OUT OF ANY REQUEST,
ACT OR OMISSION ON THE PART OF THE BORROWER OR ANY GUARANTOR OR AGAINST ANY
ARRANGER, AGENT OR ISSUING BANK IN ITS CAPACITY AS SUCH, IN EACH CASE, IN
CONNECTION WITH THE LOAN DOCUMENTS. WITH RESPECT TO THE OBLIGATION TO REIMBURSE
AN INDEMNITEE FOR FEES, CHARGES AND DISBURSEMENTS OF COUNSEL, EACH INDEMNITEE
AGREES THAT ALL INDEMNITEES WILL AS A GROUP UTILIZE ONE PRIMARY COUNSEL (PLUS NO
MORE THAN ONE ADDITIONAL COUNSEL IN EACH JURISDICTION WHERE A PROCEEDING THAT IS
THE SUBJECT MATTER OF THE INDEMNITY IS LOCATED) UNLESS (1) THERE IS A CONFLICT
OF INTEREST AMONG INDEMNITEES, (2) DEFENSES OR CLAIMS EXIST WITH

108
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




RESPECT TO ONE OR MORE INDEMNITEES THAT ARE NOT AVAILABLE TO ONE OR MORE OTHER
INDEMNITEES OR (3) SPECIAL COUNSEL IS REQUIRED TO BE RETAINED AND THE BORROWER
CONSENTS TO SUCH RETENTION.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to such Agent or any Issuing Bank under Section 12.03(a) or (b), each
Lender severally agrees to pay to such Agent or such Issuing Bank, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent or such Issuing Bank in its capacity as such.
(d)    TO THE EXTENT PERMITTED BY APPLICABLE LAW, NEITHER ANY PARTY HERETO NOR
ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS SHALL ASSERT,
AND EACH HEREBY WAIVES, ANY CLAIM AGAINST ANY OTHER SUCH PERSON, ON ANY THEORY
OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS
OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS, ANY LOAN OR LETTER
OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.
(e)    All amounts due under this Section 12.03 shall be payable within ten (10)
Business Days of written demand therefor attaching the relevant invoices and/or
a certificate, in each case setting forth the basis for such demand in
reasonable detail.
Section 12.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04 or as required under Section 5.04(b), and (iii) no Lender may
assign to the Borrower, an Affiliate of the Borrower, a Defaulting Lender or an
Affiliate of a Defaulting Lender all or any portion of such Lender’s rights and
obligations under the Agreement or all or any portion of its Commitments or the
Loans owing to it hereunder. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in Section 12.04(c)) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
each Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

109
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




(b)    (i)    Subject to the conditions set forth in Section 12.04(b)(ii), any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld, conditioned or delayed) of:
(A)    the Borrower, provided that no consent of the Borrower shall be required
if such assignment is to a Lender or an Affiliate of a Lender, an Approved Fund
or, if an Event of Default has occurred and is continuing, is to any other
assignee, provided further that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof; and
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender or any
Affiliate of a Lender or an Approved Fund, immediately prior to giving effect to
such assignment.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and
(E)    no assignment shall be made to a natural Person.
(iii)    Subject to Section 12.04(b)(ii) and the acceptance and recording
thereof, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the

110
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount of, and principal amount
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive (absent manifest error), and the Borrower, the Administrative Agent,
each Issuing Bank and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. In connection with any changes to the Register, if necessary, the
Administrative Agent will reflect the revisions on Annex I and forward a copy of
such revised Annex I to the Borrower, each Issuing Bank and each Lender.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this Section 12.04(b) and any
written consent to such assignment required by this Section 12.04(b), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 12.04(b).
(c)    iv)    Any Lender may, without the consent of the Borrower the
Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, each Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 12.02(b) that affects such Participant. In addition such agreement must
provide that the Participant be bound by the provisions of Section 12.11.
Subject to Section 12.04(c)(ii), the Borrower agrees that each Participant shall
be entitled to the benefits of Section 5.01, Section 5.02 and Section 5.03 to
the same extent as if it were a Lender

111
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




and had acquired its interest by assignment pursuant to Section 12.04(b). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 12.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 4.01(c) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 5.03 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 5.03(e) as
though it were a Lender.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank having jurisdiction over such Lender, and
this Section 12.04(d) shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(e)    Notwithstanding any other provisions of this Section 12.04, no transfer
or assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower or any of the Guarantors to file a registration
statement with the SEC or to qualify the Loans under the “Blue Sky” laws of any
state.
Section 12.05    Survival; Revival; Reinstatement.
(a)    All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied

112
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




upon by the other parties hereto and shall survive the execution and delivery of
this Agreement and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, any other Agent, any
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Section 5.01, Section 5.02, Section 5.03, Section 12.03, Section
12.11 and Article XI shall survive and remain in full force and effect
regardless of the consummation of the Transactions, the repayment of the Loans,
the expiration or termination of the Letters of Credit and the Commitments or
the termination of this Agreement, any other Loan Document or any provision
hereof or thereof.
(b)    To the extent that any payments on the Indebtedness or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.
Section 12.06    Counterparts; Integration; Effectiveness.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
(b)    This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof. THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
(c)    Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed

113
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
Section 12.07    Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
Section 12.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (of whatsoever
kind, including, without limitation, obligations under Swap Agreements) at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or any of its Restricted Subsidiaries against any of and all the
obligations of the Borrower or any of its Restricted Subsidiaries owed to such
Lender now or hereafter existing under this Agreement or any other Loan
Document, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations
may be unmatured. Each Lender or its Affiliate agrees to promptly notify the
Borrower and the Administrative Agent after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender under this Section 12.08
are in addition to other rights and remedies (including other rights of setoff)
which such Lender or its Affiliates may have.
Section 12.09    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
(a)    THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS EXCEPT TO THE EXTENT THAT UNITED
STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE, RESERVE
OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH LENDER
IS LOCATED. CHAPTER 346 OF THE TEXAS FINANCE CODE (WHICH REGULATES CERTAIN
REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRI-PARTY ACCOUNTS) SHALL NOT APPLY
TO THIS AGREEMENT OR THE NOTES.
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL
BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION, AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE
EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE

114
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS
SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM
OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING
JURISDICTION.
(c)    EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.
(d)    EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.
Section 12.10    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 12.11    Confidentiality. Each of the Agents, each Issuing Bank and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or self-regulatory body, (c) to the extent required
by applicable laws or

115
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement or any other Loan Document, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 12.11, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any Swap Agreement
relating to the Borrower and their obligations, (g) with the consent of the
Borrower, (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 12.11 or (ii) becomes
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower, or (i) to the
National Association of Insurance Commissioners or any similar organization or
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender. For the purposes of this Section 12.11, “Information”
means all information received from the Borrower or any of its Restricted
Subsidiaries relating to the Borrower or any of its Restricted Subsidiaries and
their businesses, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any of its Restricted Subsidiaries;
provided that, in the case of information received from the Borrower, or any of
its Restricted Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 12.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their Related Parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and agrees that
it will handle such material non-public information in accordance with those
procedures and applicable law, including federal and state securities laws.
All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their Related Parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including federal and state securities laws.
Section 12.12    Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the Transactions would be usurious as to any Lender under laws
applicable to it (including the laws of the United States of America and the
State of Texas or any other jurisdiction whose laws may be mandatorily
applicable to such Lender notwithstanding the other provisions of this
Agreement),

116
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




then, in that event, notwithstanding anything to the contrary in any of the Loan
Documents or any agreement entered into in connection with or as security for
the Loans, it is agreed as follows: (a) the aggregate of all consideration which
constitutes interest under law applicable to any Lender that is contracted for,
taken, reserved, charged or received by such Lender under any of the Loan
Documents or agreements or otherwise in connection with the Loans shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Lender on the principal amount of the Indebtedness (or, to the extent
that the principal amount of the Indebtedness shall have been or would thereby
be paid in full, refunded by such Lender to the Borrower); and (b) in the event
that the maturity of the Loans is accelerated by reason of an election of the
holder thereof resulting from any Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically by such Lender as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Lender on the
principal amount of the Indebtedness (or, to the extent that the principal
amount of the Indebtedness shall have been or would thereby be paid in full,
refunded by such Lender to the Borrower). All sums paid or agreed to be paid to
any Lender for the use, forbearance or detention of sums due hereunder shall, to
the extent permitted by law applicable to such Lender, be amortized, prorated,
allocated and spread throughout the stated term of the Loans until payment in
full so that the rate or amount of interest on account of any Loans hereunder
does not exceed the maximum amount allowed by such applicable law. If at any
time and from time to time (i) the amount of interest payable to any Lender on
any date shall be computed at the Highest Lawful Rate applicable to such Lender
pursuant to this Section 12.12 and (ii) in respect of any subsequent interest
computation period the amount of interest otherwise payable to such Lender would
be less than the amount of interest payable to such Lender computed at the
Highest Lawful Rate applicable to such Lender, then the amount of interest
payable to such Lender in respect of such subsequent interest computation period
shall continue to be computed at the Highest Lawful Rate applicable to such
Lender until the total amount of interest payable to such Lender shall equal the
total amount of interest which would have been payable to such Lender if the
total amount of interest had been computed without giving effect to this Section
12.12. To the extent that Chapter 303 of the Texas Finance Code is relevant for
the purpose of determining the Highest Lawful Rate applicable to a Lender, such
Lender elects to determine the applicable rate ceiling under such Chapter by the
weekly ceiling from time to time in effect. Chapter 346 of the Texas Finance
Code does not apply to the Borrower’s obligations hereunder. The Loans are not
primarily for personal, family or household use.
Section 12.13    EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE

117
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN ENTERING
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT RECOGNIZES THAT
CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS RESULT IN
ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND
RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY
HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR
ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH
PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”
Section 12.14    Collateral Matters; Swap Agreements. The benefit of the
Security Instruments and of the provisions of this Agreement relating to any
collateral securing the Indebtedness shall also extend to and be available to
each Secured Hedge Provider on a pro rata basis in respect of any obligations of
the Borrower or any of its Restricted Subsidiaries owed to such Secured Hedge
Provider under any Secured Swap Agreement. Except as set forth in Sections
12.02(b)(viii) and (xi), no Secured Hedge Provider shall have any voting rights
under any Loan Document as a result of the existence of obligations owed to it
under any Secured Swap Agreement.
Section 12.15    No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier or
materialsman) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent, any other Agent,
the Issuing Bank or any Lender for any reason whatsoever. There are no third
party beneficiaries.
Section 12.16    USA Patriot Act Notice. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.
Section 12.17    No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrower and the Guarantors,
their respective stockholders and/or their affiliates. The Borrower agrees that
nothing in the Loan Documents and nothing in connection with the transactions
related thereto will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and the Borrower and any Guarantor, its stockholders or its affiliates, on
the other. The Borrower acknowledges and agrees that (a) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrower on the

118
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




other, and (b) in connection therewith and with the process leading thereto, (i)
no Lender has assumed an advisory or fiduciary responsibility in favor of the
Borrower or any Guarantor, its stockholders or its Affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise the Borrower or any
Guarantor, its stockholders or its Affiliates on other matters) or any other
obligation to the Borrower or any Guarantor except the obligations expressly set
forth in the Loan Documents and (ii) each Lender is acting solely as principal
and not as the agent or fiduciary of the Borrower or any Guarantor, its
management, stockholders, creditors or any other Person. The Borrower
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. The Borrower agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Borrower or any Guarantor, in connection with
such transaction or the process leading thereto.
Section 12.18    Flood Insurance Provisions. Notwithstanding any provision in
this Agreement or any other Loan Document to the contrary, in no event is any
Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) included in the definition of “Mortgaged Property” and no Building
or Manufactured (Mobile) Home is hereby encumbered by this Agreement or any
other Loan Document. As used herein, “Flood Insurance Regulations” means (a) the
National Flood Insurance Act of 1968 as now or hereafter in effect or any
successor statute thereto, (b) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statue thereto, (c) the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same may be
amended or recodified from time to time and (d) the Flood Insurance Reform Act
of 2004 and any regulations promulgated thereunder.
Section 12.19    Amendment and Restatement. It is the intention of each of the
parties hereto that the Existing Credit Agreement be amended and restated in its
entirety pursuant hereto so as to preserve and continue the perfection and
priority of all Liens securing Indebtedness under the Existing Credit Agreement
and that all Indebtedness of the Borrower and the Guarantors hereunder shall be
secured by the Liens evidenced under the Loan Documents and that this Agreement
does not constitute a novation or termination of the Indebtedness existing under
the Existing Credit Agreement. In addition, unless specifically amended hereby,
each of the Loan Documents shall continue in full force and effect and that,
from and after the Effective Date, all references to the “Credit Agreement”
contained therein shall be deemed to refer to this Agreement.


[REMAINDER OF PAGE LEFT BLANK]

119
CREDIT AGREEMENT
13911654.6

--------------------------------------------------------------------------------




BORROWER:
LINN ENERGY, LLC
 
 
 
 
 
By:
/s/ Kolja Rockov
 
 
Kolja Rockov,
Executive Vice President and Chief Financial Officer




SIGNATURE PAGE 1
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






LENDERS:
WELLS FARGO BANK, N.A., as Administrative Agent and a Lender
 
 
 
 
 
By:
/s/ Betsy Jocher
 
Name:
Betsy Jocher
 
Title:
Director




SIGNATURE PAGE 2
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
ROYAL BANK OF CANADA, as Syndication Agent and a Lender
 
 
 
 
 
By:
/s/ Don J. McKinnerney
 
Name:
Don J. McKinnerney
 
Title:
Authorized Signatory




SIGNATURE PAGE 3
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
BARCLAYS BANK PLC, as Documentation Agent and a Lender
 
 
 
 
 
By:
/s/ Vanessa A. Kurbatskiy
 
Name:
Vanessa A. Kurbatskiy
 
Title:
Vice President




SIGNATURE PAGE 4
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
CITIBANK, NA, as Documentation Agent and a Lender
 
 
 
 
 
By:
/s/ Phil Ballard
 
Name:
Phil Ballard
 
Title:
Vice President




SIGNATURE PAGE 5
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Documentation Agent and a
Lender
 
 
 
 
 
By:
/s/ David Gurghigian
 
Name:
David Gurghigian
 
Title:
Managing Director
 
 
 
 
 
By:
/s/ Sharada Manne
 
Name:
Sharada Manne
 
Title:
Managing Director


SIGNATURE PAGE 6
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
GOLDMAN SACHS BANK USA, as a Lender
 
 
 
 
 
By:
/s/ Mark Walton
 
Name:
Mark Walton
 
Title:
Authorized Signatory




SIGNATURE PAGE 7
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
THE ROYAL BANK OF SCOTLAND plc, as Documentation Agent and a Lender
 
 
 
 
 
By:
/s/ Sanjay Remond
 
Name:
Sanjay Remond
 
Title:
Director




SIGNATURE PAGE 8
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
UBS AG, STAMFORD BRANCH, as a Lender
 
 
 
 
 
By:
/s/ Lana Gifas
 
Name:
Lana Gifas
 
Title:
Director
 
 
 
 
 
By:
/s/ Joselin Fernandes
 
Name:
Joselin Fernandes
 
Title:
Associate Director


SIGNATURE PAGE 9
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
CREDIT SUISSE, AG CAYMAN ISLANDS BRANCH, as a Lender
 
 
 
 
 
By:
/s/ Vipul Dhadda
 
Name:
Vipul Dhadda
 
Title:
Authorized Signatory
 
 
 
 
 
By:
/s/ Michael Spaight
 
Name:
Michael Spaight
 
Title:
Authorized Signatory




SIGNATURE PAGE 10
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
BANK OF MONTREAL, as a Lender
 
 
 
 
 
By:
/s/ James V. Ducote
 
Name:
James V. Ducote
 
Title:
Director




SIGNATURE PAGE 11
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY, as a Lender
 
 
 
 
 
By:
/s/ Trudy W. Nelson
 
Name:
Trudy W. Nelson
 
Title:
Managing Director
 
 
 
 
 
By:
/s/ Richard Antl
 
Name:
Richard Antl
 
Title:
Director


SIGNATURE PAGE 12
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
THE BANK OF NOVA SCOTIA, as a Lender
 
 
 
 
 
By:
/s/ Terry Donovan
 
Name:
Terry Donovan
 
Title:
Managing Director




SIGNATURE PAGE 13
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
UNION BANK, N.A., as a Lender
 
 
 
 
 
By:
/s/ Brian Caddell
 
Name:
Brian Caddell
 
Title:
Vice President




SIGNATURE PAGE 14
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
 
By:
/s/ Joseph Scott
 
Name:
Joseph Scott
 
Title:
Director




SIGNATURE PAGE 15
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
CAPITAL ONE, N.A., as a Lender
 
 
 
 
 
By:
/s/ Matthew L. Molero
 
Name:
Matthew L. Molero
 
Title:
Vice President




SIGNATURE PAGE 16
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
COMPASS BANK, as a Lender
 
 
 
 
 
By:
/s/ Kathleen J. Bowen
 
Name:
Kathleen J. Bowen
 
Title:
Senior Vice President




SIGNATURE PAGE 17
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender
 
 
 
 
 
By:
/s/ Michael Getz
 
Name:
Michael Getz
 
Title:
Vice President
 
 
 
 
 
By:
/s/ Erin Morrissey
 
Name:
Erin Morrissey
 
Title:
Director


SIGNATURE PAGE 18
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
DNB BANK ASA, GRAND CAYMAN BRANCH, as a Lender
 
 
 
 
 
By:
/s/ Philip F. Kurpiewski
 
Name:
Philip F. Kurpiewski
 
Title:
Senior Vice President
 
 
 
 
 
By:
/s/ Henrik Asland
 
Name:
Henrik Asland
 
Title:
Senior Vice President




SIGNATURE PAGE 19
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
ING CAPITAL LLC, as a Lender
 
 
 
 
 
By:
/s/ Juli Bieser
 
Name:
Juli Bieser
 
Title:
Director




SIGNATURE PAGE 20
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
JPMORGAN CHASE BANK, NA as a Lender
 
 
 
 
 
By:
/s/ Michael A. Kamauf
 
Name:
Michael A. Kamauf
 
Title:
Authorized Officer


SIGNATURE PAGE 21
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
SOCIETE GENERALE, as a Lender
 
 
 
 
 
By:
/s/ David M. Bornstein
 
Name:
David M. Bornstein
 
Title:
Director




SIGNATURE PAGE 22
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
SUNTRUST BANK, as a Lender
 
 
 
 
 
By:
/s/ Mark Ames
 
Name:
Mark Ames
 
Title:
Managing Director




SIGNATURE PAGE 23
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
By:
/s/ Jonathan H. Lee
 
Name:
Jonathan H. Lee
 
Title:
Vice President




SIGNATURE PAGE 24
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
ABN AMRO CAPITAL USA LLC, as a Lender
 
 
 
 
 
By:
/s/ Darrell Holley
 
Name:
Darrell Holley
 
Title:
Managing Director
 
 
 
 
 
By:
/s/ Elizabeth Johnson
 
Name:
Elizabeth Johnson
 
Title:
Vice President




SIGNATURE PAGE 25
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
BNP PARIBAS, as a Lender
 
 
 
 
 
By:
/s/ Sally Haswell
 
Name:
Sally Haswell
 
Title:
Managing Director
 
 
 
 
 
By:
/s/ Vincent Trapet
 
Name:
Vincent Trapet
 
Title:
Director


SIGNATURE PAGE 26
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
COMERICA BANK, as a Lender
 
 
 
 
 
By:
/s/ Justin Crawford
 
Name:
Justin Crawford
 
Title:
Senior Vice President


SIGNATURE PAGE 27
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
NATIXIS, as a Lender
 
 
 
 
 
By:
/s/ Louis P. Laville, III
 
Name:
Louis P. Laville, III
 
Title:
Managing Director
 
 
 
 
 
 
 
By:
/s/ Stuart Murray
 
Name:
Stuart Murray
 
Title:
Managing Director




SIGNATURE PAGE 28
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
SUMITOMO MITSUI BANKING CORPORATION, as a Lender
 
 
 
 
 
By:
/s/ James D. Weinstein
 
Name:
James D. Weinstein
 
Title:
Managing Director




SIGNATURE PAGE 29
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
BRANCH BANKING AND TRUST COMPANY, as a Lender
 
 
 
 
 
By:
/s/ James Giordano
 
Name:
James Giordano
 
Title:
Vice President


SIGNATURE PAGE 30
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
FIFTH THIRD BANK, as a Lender
 
 
 
 
 
By:
/s/ Megan Larson
 
Name:
Megan Larson
 
Title:
Officer




SIGNATURE PAGE 31
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
TORONTO DOMINION (NEW YORK) LLC, as a Lender
 
 
 
 
 
By:
/s/ Marie Fernandes
 
Name:
Marie Fernandes
 
Title:
Authorized Signatory




SIGNATURE PAGE 32
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
KEYBANK NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
By:
/s/ Chulley Bogle
 
Name:
Chulley Bogle
 
Title:
Vice President




SIGNATURE PAGE 33
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
MIZUHO CORPORATE BANK, as a Lender
 
 
 
 
 
By:
/s/ Leon Mo
 
Name:
Leon Mo
 
Title:
Authorized Signatory




SIGNATURE PAGE 34
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
AMEGY BANK NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
By:
/s/ William B. Robinson
 
Name:
William B. Robinson
 
Title:
Vice President




SIGNATURE PAGE 35
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
WHITNEY BANK, as a Lender
 
 
 
 
 
By:
/s/ Liana Tchernysheva
 
Name:
Liana Tchernysheva
 
Title:
Senior Vice President




SIGNATURE PAGE 36
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
ASSOCIATED BANK, N.A., as a Lender
 
 
 
 
 
By:
/s/ Farhan Iqbal
 
Name:
Farhan Iqbal
 
Title:
Vice President




SIGNATURE PAGE 37
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
THE HUNTINGTON NATIONAL BANK, as a Lender
 
 
 
 
 
By:
/s/ Margaret Niebraun
 
Name:
Margaret Niebraun
 
Title:
Vice President




SIGNATURE PAGE 38
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
BP ENERGY COMPANY, as a Lender
 
 
 
 
 
By:
/s/ Ryan S. McGeachle
 
Name:
Ryan S. McGeachle
 
Title:
Managing Director
US Consumers and Power




SIGNATURE PAGE 39
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
CARGILL, INCORPORATED, as a Lender
 
 
 
 
 
By:
/s/ David M. Leavenworth
 
Name:
David M. Leavenworth
 
Title:
AVP Cargill Petroleum




SIGNATURE PAGE 40
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
MACQUARIE BANK LIMITED, as a Lender
 
 
 
 
 
By:
/s/ Stephen Bower
 
Name:
Stephen Bower
 
Title:
Associate Director
 
 
 
 
 
By:
/s/ Byron den Hertog
 
Name:
Byron den Hertog
 
Title:
Division Director


SIGNATURE PAGE 41
TO CREDIT AGREEMENT
13911654

--------------------------------------------------------------------------------






 
MORGAN STANLEY BANK, N.A., as a Lender
 
 
 
 
 
By:
/s/ Kelly Chin
 
Name:
Kelly Chin
 
Title:
Authorized Signatory




SIGNATURE PAGE 42
TO CREDIT AGREEMENT
13911654